 

EXHIBIT 10.1

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

SGO MN RETAIL ACQUISITIONS VENTURE, LLC

 

Dated as of September 30, 2015

 

THE LIMITED LIABILITY COMPANY INTERESTS REPRESENTED BY THIS LIMITED LIABILITY
COMPANY AGREEMENT HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN REGISTERED
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER THE DELAWARE SECURITIES ACT, OR OTHER SIMILAR FEDERAL OR STATE
STATUTES OR AGENCIES IN RELIANCE UPON EXEMPTIONS FROM REGISTRATION AS PROVIDED
IN THOSE STATUTES. THE SALE, ASSIGNMENT, TRANSFER, EXCHANGE, MORTGAGE, PLEDGE OR
OTHER DISPOSITION OF ANY LIMITED LIABILITY COMPANY INTEREST IS RESTRICTED IN
ACCORDANCE WITH THE PROVISIONS OF THIS LIMITED LIABILITY COMPANY AGREEMENT, AND
THE EFFECTIVENESS OF ANY SUCH SALE OR OTHER DISPOSITION MAY BE CONDITIONED UPON,
AMONG OTHER THINGS, RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY
TO THE COMPANY AND ITS COUNSEL THAT SUCH SALE OR OTHER DISPOSITION CAN BE MADE
WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, THE DELAWARE
SECURITIES ACT AND OTHER APPLICABLE FEDERAL OR STATE STATUTES. BY ACQUIRING THE
LIMITED LIABILITY COMPANY INTERESTS REPRESENTED BY THIS LIMITED LIABILITY
COMPANY AGREEMENT, EACH MEMBER REPRESENTS THAT IT WILL NOT SELL OR OTHERWISE
DISPOSE OF ITS LIMITED LIABILITY COMPANY INTERESTS WITHOUT REGISTRATION OR OTHER
COMPLIANCE WITH THE AFORESAID STATUTES AND RULES AND REGULATIONS THEREUNDER AND
THE TERMS AND PROVISIONS OF THIS LIMITED LIABILITY COMPANY AGREEMENT.

 

 

 

 



Table of Contents

 

    Page       ARTICLE I DEFINED TERMS 1       1.01 Defined Terms 1       1.02
Other Defined Terms 16       ARTICLE II ORGANIZATION 16       2.01 FORMATION 16
      2.02 Name and Principal Place of Business 17       2.03 Term 17       2.04
Registered Agent and Registered Office 17       2.05 Purpose 17       2.06
Company Property 18       ARTICLE III MEMBERS 18       3.01 Members 18      
3.02 Limitation On Liability 19       3.03 Waiver of Other Rights 19       3.04
No Certificated Interests 19       3.05 INTENTIONALLY DELETED 19       ARTICLE
IV CAPITAL 19       4.01 Initial Capital Contributions 19       4.02 Category A
Additional Capital Contributions 21       4.03 Category B Additional Capital
Contributions 25       4.04 Capital Accounts 28       4.05 No Further Capital
Contributions 29       4.06 Loans 30       ARTICLE V INTERESTS IN THE COMPANY 30
      5.01 Percentage Interest 30       5.02 Return of Capital 30       5.03
Ownership 31       5.04 Waiver of Partition; Nature of Interests in the Company
31

 

i

 

 

Table of Contents

(continued)

 

  Page     ARTICLE VI ALLOCATIONS AND DISTRIBUTIONS 31       6.01 ALLOCATION OF
PROFITS AND LOSSEs 31       6.02 Allocations and Compliance with Section 704(b)
32       6.03 Category a Distributions and Payments 34       6.04 Category B
Distributions and Payments 35       6.05 Category a Special Payments and
Distributions 36       6.06 Category B Special Payments and Distributions 37    
  6.07 Distributions in Liquidation 39       6.08 Tax Matters 40       6.09 Tax
Matters Partner 40       6.10 Allocations for Income Tax Purposes 40      
ARTICLE VII MANAGEMENT 41       7.01 Management 41       7.02 MN Retail
Consultant 46       7.03 Duties of managing member 46       7.04 Services and
Fees 51       7.05 Duties and Conflicts 52       7.06 Company Expenses 55      
ARTICLE VIII BOOKS AND RECORDS 56       8.01 Books and Records 56       8.02
Accounting and Fiscal Year 56       8.03 Reports 56       8.04 The Company
Accountant 58       8.05 Reserves 58       8.06 The Budget and Operating Plan 59
      8.07 Accounts 59       ARTICLE IX TRANSFER OF INTERESTS 60       9.01 No
Transfer 60       9.02 Permitted Transfers 60

 

ii

 

 

Table of Contents

(continued)

 

    Page       9.03 Transferees 60       9.04 Section 754 Election 61       9.05
INTENTIONALLY OMITTED 61       9.06 MN Retail’s Right to Force Sale 61      
ARTICLE X EXCULPATION AND INDEMNIFICATION 65       10.01 Exculpation 65      
10.02 Indemnification 65       ARTICLE XI DISSOLUTION AND TERMINATION 67      
11.01 Dissolution 67       11.02 Termination 67       11.03 Liquidating Member
68       11.04 Claims of the Members 69       ARTICLE XII DEFAULT BY MEMBER 69  
    12.01 Events of Default 69       12.02 Effect of Event of Default 69      
ARTICLE XIII REPRESENTATIONS, WARRANTIES AND COVENANTS 70       13.01
Representations and Warranties of the Members 70       ARTICLE XIV MISCELLANEOUS
79       14.01 Further Assurances 79       14.02 Notices 79       14.03
Governing Law 81       14.04 Attorney Fees 81       14.05 Captions 81      
14.06 Pronouns 81       14.07 Successors and Assigns 81       14.08 Extension
Not a Waiver 81       14.09 Creditors Not Benefited 81       14.10 Recalculation
of Interest 82       14.11 Severability 82

 

iii

 

 

Table of Contents

(continued)

 

    Page       14.12 Entire Agreement 82       14.13 Publicity 82       14.14
Counterparts 82       14.15 Confidentiality 83       14.16 Venue 84       14.17
Waiver of Jury Trial 84       14.18 Attorney Representation 84       14.19
Cooperation 84

 



iv

 

 

LIMITED LIABILITY COMPANY AGREEMENT
OF
SGO MN RETAIL ACQUISITIONS VENTURE, LLC

 

This LIMITED LIABILITY COMPANY AGREEMENT (as may be amended, modified,
supplemented or restated from time to time, this “Agreement”) of SGO MN RETAIL
ACQUISITIONS VENTURE, LLC, a Delaware limited liability company, is made and
entered into as of September 30, 2015 (the “Effective Date”), by and between MN
RETAIL GRAND AVENUE PARTNERS, LLC, a Delaware limited liability company
(“MN Retail”), GLB SGO MN, LLC, a Delaware limited liability company (“Operating
Member”), SRT TRS, LLC, a Delaware limited liability company (“TRS”), and SRT
SGO MN, LLC a Delaware limited liability company (“REIT”).

 

WHEREAS, the Company (as hereinafter defined) was formed pursuant to a
Certificate of Formation dated as of August 6, 2015 and filed with the Secretary
of State of Delaware on August 7, 2015 (the “Certificate of Formation”);

 

WHEREAS, pursuant to the terms of the Purchase Agreement (as hereinafter
defined), the Company has contracted to acquire the certain property.

 

WHEREAS, the Company Property is comprised of the Category A Property and the
Category B Property. All Capital Contributions, Net Cash Flow and Profits and
Losses attributable to the Category A Property shall be allocated solely to the
Category A Members. All Capital Contributions, Net Cash Flow and Profits and
Losses attributable to the Category B Property shall be allocated solely to the
Category B Members. Separate books and records shall be kept with respect to the
Category A Property and the Category B Property such that there shall be no
comingling of any Capital Contributions, Net Cash Flow, Profits or Losses with
respect to the Category A Property and the Category B Property.

 

WHEREAS, MN Retail, TRS, REIT and Operating Member desire to enter into this
Agreement to, among other things, allocate rights and obligations with respect
to the acquisition, management and ownership of the Company Property.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

ARTICLE I
DEFINED TERMS

 

1.01Defined Terms

 

As used in this Agreement, the following terms have the meanings set forth
below:

 

“Additional Capital Contributions” means Category A Additional Capital
Contributions and Category B Additional Capital Contributions.

 

 1 

 

 

“Adjusted Capital Account” means, with respect to any Member for any taxable
year or other period, the balance in such Member’s Capital Account as of the end
of such year or other period, after giving effect to the following adjustments:

 

(a)          Credit to such Capital Account any amounts that such Member is
obligated to restore or is deemed obligated to restore as described in the
penultimate sentence of Treasury Regulation Section 1.704-2(g)(1) and in
Treasury Regulation Section 1.704-2(i); and

 

(b)         Debit to such Capital Account the items described in Treasury
Regulation Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 

“Adjusted Capital Account Deficit” means, with respect to any Member for any
taxable year or other period, the deficit balance, if any, in such Member’s
Adjusted Capital Account as of the end of such year or other period.

 

“Affiliated” or “Affiliate” means, with respect to any Person, (i) any Person
who directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with such Person, (ii) any Person who
is an Immediate Family Member of such Person or (iii) any Person in which such
Person or one or more of the Immediate Family Members of such Person has a ten
percent (10%) or more direct or indirect beneficial interest (whether an
initial, residual or contingent interest) or as to which such Person, directly
or indirectly, serves as a managing member, general partner, trustee or in a
similar fiduciary or management capacity.

 

“Agreement” has the meaning set forth in the introductory paragraph hereof.

 

“Bankruptcy” means the occurrence of any of the following events with respect to
a particular Person: (a) the filing by such Person of an application for, or a
consent to, the appointment of a trustee for such Person’s assets; (b) the
filing by such Person of a voluntary petition in bankruptcy or the filing of a
pleading in any court of record admitting in writing its inability to pay its
debts as they come due; (c) the making by such Person of a general assignment
for the benefit of creditors; (d) the filing by such Person of an answer
admitting the material allegations of, or its consenting to or defaulting in
answering, a bankruptcy petition filed against it in any bankruptcy proceeding;
or (e) the entry of an order, judgment, or decree by any court of competent
jurisdiction adjudicating such Person a bankrupt or appointing a trustee of its
assets, and such order, judgment, or decree continues unstayed and in effect for
a period of one hundred twenty (120) days.

 

 2 

 

 

“Book Basis” means, with respect to any asset of the Company, the adjusted basis
of such asset for federal income tax purposes; provided, however, that (a) if
any asset is contributed to the Company, the initial Book Basis of such asset
shall equal its fair market value on the date of contribution, and (b) the Book
Basis of all Company Property shall be adjusted to equal their respective gross
fair market values, as determined by MN RETAIL, as of the following times:
(i) the acquisition of an additional Interest by any new or existing Member in
exchange for more than a de minimis Capital Contribution; (ii) the distribution
by the Company to a Member of more than a de minimis amount of property as
consideration for an Interest; (iii) in connection with the liquidation of the
Company within the meaning of Treasury Regulation Section 1.704-1(b)(2)(ii)(g);
and (iv) any other instance in which such adjustment is permitted under Treasury
Regulation Section 1.704-1(b)(2)(iv); provided, however, that adjustments
pursuant to clauses (i), (ii) and (iv) above shall be made only if MN Retail
determines that such adjustments are necessary or appropriate to reflect the
relative economic interests of the Members in the Company. The Book Basis of all
assets of the Company shall be adjusted thereafter by depreciation as provided
in Treasury Regulation Section 1.704-1(b)(2)(iv)(g) and any other adjustment to
the basis of such assets other than depreciation or amortization.

 

“Budget” means the budget covering the Company’s anticipated operations (i)
approved by MN Retail in accordance with the terms of this Agreement and (ii) in
effect pursuant to Section 8.06.

 

“Business Day” means any day other than Saturday, Sunday, any day that is a
legal holiday in the State of California or New York, or any other day on which
banking institutions in California or New York are authorized to close. For the
avoidance of doubt, any reference to “day(s)” (and not “Business Days”) in this
Agreement shall mean calendar days.

 

“Capital Account” means the separate account maintained for each Member under
Section 4.04.

 

“Capital Contribution” means the Category A Capital Contributions and the
Category B Capital Contributions.

 

“Category A Additional Capital Contributions” has the meaning set forth in
Section 4.02(a).

 

“Category A Capital Contribution” means, with respect to a Category A Member,
all Category A Initial Capital Contributions and Category A Additional Capital
Contributions by such Category A Member to the Company pursuant to this
Agreement; provided, however, that any amount returned by a Category A Member
pursuant to the proviso in Section 4.02(a), the proviso in Section 4.06, or
Section 6.03, shall be treated as a contribution of capital to the Company (but
not as a Category A Capital Contribution for the purposes hereof) and shall be
treated as if such returned amount was not previously distributed to such
Category A Member.

 

“Category A Contributing Member” has the meaning set forth in Section 4.02(c).

 

“Category A Contribution Deadline” has the meaning set forth in Section 4.02(a).

 

“Category A Excess Amounts” has the meaning set forth in Section 4.02(c).

 

“Category A Gross Adjusted Capital Contributions” means the Gross Adjusted
Capital Contributions attributable to the Category A Property.

 

 3 

 

 

“Category A Initial Capital Contributions” means the Capital Contributions made
pursuant to Section 4.01(b)(i).

 

“Category A Interest” means, with respect to any Category A Member at any time,
the interest of such Category A Member in the Company at such time, including
the right of such Category A Member to any and all of the benefits to which such
Category A Member may be entitled as provided in this Agreement, together with
the obligations of such Category A Member to comply with all of the terms and
provisions of this Agreement.

 

“Category A Member” means MN Retail, TRS and/or Operating Member, or any other
Person who is admitted as a Category A Member of the Company in accordance with
this Agreement and applicable law.

 

“Category A Net Cash Flow” means the Net Cash Flow attributable to the
Category A Property.

 

“Category A Non-Contributing Member” has the meaning set forth in
Section 4.02(c).

 

“Category A Percentage Interest” means with regard to each Category A Member the
percentage set forth below opposite its name (in each case subject to adjustment
as provided in this Agreement):

 

Member  Percentage Interest  MN Retail   80% TRS   10% Operating Member   10%

 

“Category A Property” means the portion of the “Property” as defined in the
Purchase Agreement which is identified on Schedule B-1 hereto, and related
personal property, to be acquired by the Property Companies from Seller pursuant
to the Purchase Agreement.

 

“Category A Shortfall” has the meaning set forth in Section 4.02(a).

 

“Category A Shortfall Advance” has the meaning set forth in Section 4.02(d).

 

“Category A Shortfall Capital Contribution” has the meaning set forth in
Section 4.02(d).

 

“Category A Shortfall Contributing Member” has the meaning set forth in
Section 4.02(d).

 

“Category A Shortfall Election” shall mean, in the event of a Category A
Shortfall, an election pursuant to Section 4.02(d) or Section 4.04(d), to either
treat the entire Category A Shortfall as (i) a Category A Shortfall Loan or (ii)
a Category A Shortfall Capital Contribution.

 

 4 

 

 

“Category A Shortfall Loan” shall mean the option, under a Category A Shortfall
Election, to treat Category A Shortfall Advances as a loan to the Company
instead of a Category A Shortfall Capital Contribution.

 

“Category A Substituted Capital Contributions” has the meaning set forth in
Section 4.02(c).

 

“Category B Additional Capital Contributions” has the meaning set forth in
Section 4.03(a).

 

“Category B Capital Contribution” means, with respect to a Category B Member,
all Category B Initial Capital Contributions and Category B Additional Capital
Contributions by such Category B Member to the Company pursuant to this
Agreement; provided, however, that any amount returned by a Category B Member
pursuant to the proviso in Section 4.03(a), the proviso in Section 4.06, or
Section 6.04, shall be treated as a contribution of capital to the Company (but
not as a Category B Capital Contribution for the purposes hereof) and shall be
treated as if such returned amount was not previously distributed to such
Category B Member.

 

“Category B Contributing Member” has the meaning set forth in Section 4.03(c).

 

“Category B Contribution Deadline” has the meaning set forth in Section 4.03(a).

 

“Category B Excess Amounts” has the meaning set forth in Section 4.03(c).

 

“Category B Gross Adjusted Capital Contributions” means the Gross Adjusted
Capital Contributions attributable to the Category B Property.

 

“Category B Initial Capital Contributions” means the Capital Contributions made
pursuant to Section 4.01(b)(ii).

 

“Category B Interest” means, with respect to any Category B Member at any time,
the interest of such Category B Member in the Company at such time, including
the right of such Category B Member to any and all of the benefits to which such
Category B Member may be entitled as provided in this Agreement, together with
the obligations of such Category B Member to comply with all of the terms and
provisions of this Agreement.

 

“Category B Member” means MN Retail, REIT and/or Operating Member, or any other
Person who is admitted as a Category B Member of the Company in accordance with
this Agreement and applicable law.

 

“Category B Net Cash Flow” means the Net Cash Flow attributable to the
Category B Property.

 

“Category B Non-Contributing Member” has the meaning set forth in
Section 4.03(c).

 

 5 

 

 

“Category B Percentage Interest” means with regard to each Category B Member the
percentage set forth below opposite its name (in each case subject to adjustment
as provided in this Agreement):

 

Member  Percentage Interest  MN Retail   80% REIT   10% Operating Member   10%

 

“Category B Property” means the portion of the “Property” as defined in the
Purchase Agreement identified on Schedule B-2 hereto, and related personal
property, to be acquired by the Property Companies from Seller pursuant to the
Purchase Agreement.

 

“Category B Shortfall” has the meaning set forth in Section 4.03(a).

 

“Category B Shortfall Advance” has the meaning set forth in Section 4.03(d).

 

“Category B Shortfall Capital Contribution” has the meaning set forth in
Section 4.03(d).

 

“Category B Shortfall Contributing Member” has the meaning set forth in
Section 4.03(d).

 

“Category B Shortfall Election” shall mean, in the event of a Category B
Shortfall, an election pursuant to Section 4.03(d) or Section 4.04(d), to either
treat the entire Category B Shortfall as (i) a Category B Shortfall Loan or (ii)
a Category A Shortfall Capital Contribution.

 

“Category B Shortfall Loan” shall mean the option, under a Category B Shortfall
Election, to treat Category B Shortfall Advances as a loan to the Company
instead of a Category B Shortfall Capital Contribution.

 

“Category B Substituted Capital Contributions” has the meaning set forth in
Section 4.03(c).

 

“Certificate of Formation” has the meaning set forth in the Recitals.

 

“Change in Control” means the occurrence of any transfer following which the Key
Person, together with the Immediate Family Members of the Key Person, ceases to
own at least fifty percent (50%) of the beneficial ownership interests of
Operating Member or have the ability to direct or cause the direction of the
management policies of Operating Member through ownership of voting securities
or beneficial interests, by contract or otherwise.

 

“Close Associate” is a person who is widely and publicly known to maintain an
unusually close relationship with a Senior Foreign Political Figure, and
includes a Person who is in a position to conduct substantial United States and
non-United States financial transactions on behalf of the Senior Foreign
Political Figure.

 

 6 

 

 

“Closing Date” means the day of the “Closing” under the Purchase Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended. All references
herein to sections of the Code shall include any corresponding provision or
provisions of succeeding law.

 

“Company” means the limited liability company formed and governed by the terms
of this Agreement.

 

“Company Accountant” has the meaning set forth in Section 8.04.

 

“Company Management Services” means (a) the services performed by Managing
Member as provided for herein, pursuant to this Agreement, or Property Manager
as provided for in the Property Management Agreement, pursuant to the Property
Management Agreement, and all actions in the day-to-day management of the
Company provided under the Budget and Operating Plan and (b) all other services
reasonably requested from time to time by MN Retail, and reasonably agreed to by
Managing Member, consistent with other services customarily provided by managing
members or managers as part of their ordinary compensation in comparable
circumstances. Managing Member may retain the Property Manager, as defined
herein, or another person or entity approved by MN Retail, to perform the
Company Management Services for the Company; provided, however, that Managing
Member shall cause said Property Manager to perform Company Management Services
and shall remain responsible for performing Company Management Services if
Property Manager fails to do so.

 

“Company Minimum Gain” means “partnership minimum gain” as defined in Treasury
Regulation Section 1.704-2(d).

 

“Company Property” means any asset or other property (real, personal or mixed)
owned by or leased to the Company or any Property Company, which shall consist
of the Category A Property and the Category B Property.

 

“Competitive Area” has the meaning set forth in Section 7.05(c).

 

“Competitive Opportunity” has the meaning set forth in Section 7.05(c).

 

“Confidential Information” has the meaning set forth in Section 14.15(a).

 

“Contract and Due Diligence Costs” has the meaning set forth in Section 4.01(a).

 

“control” (including the terms “controlling”, “controlled by” and “under common
control with”) means the possession, direct or indirect, of the power (i) to
vote ten percent (10%) or more of the outstanding voting securities of such
person or entity; or (ii) to otherwise direct management policies of such person
or entity by contract or otherwise.

 

 7 

 

 

“Deadlock” means the failure of the Members to approve a Major Decision after
the Members have acted reasonably and in good faith to resolve any differences,
including being available to attend meetings in person or by telephone,
participate in conferences in person or by telephone, consult with third party
consultants and professionals, and otherwise take reasonable steps to resolve
any differences with respect to the proposed Major Decision.

 

“Delaware Act” means the Delaware Limited Liability Company Act, as amended from
time to time.

 

“Disposition Fee” means one percent (1%) of the aggregate Net Sales Proceeds
received by the Company from the sales of the Company Property.

 

“Effective Date” has the meaning set forth in the introductory paragraph hereof.

 

“Equity Multiple” means an amount determined by dividing (i) the sum of all
distributions of Net Cash Flow received by MN Retail pursuant to Sections 6.03
and 6.04, excluding, however, Sections 6.03(a) and 6.04(a), by (ii) MN Retail’s
Gross Adjusted Capital Contributions.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“Event of Default” has the meaning set forth in Section 12.01.

 

“Expenses” means, for any period, the total gross expenditures of the Company
and any Property Companies reasonably relating to the operations of the Company
and such Property Companies, ownership, entitlement, development, maintenance,
management, operations, sale, financing or refinancing of Company Property
during such period contemplated by the then applicable Budget or otherwise
approved (either prospectively or retroactively) by MN Retail, including (a) all
cash operating expenses (including, without limitation, real estate taxes and
assessments, personal property taxes, sales taxes, and all fees, commissions,
expenses and allowances paid or reimbursed to any Member or any of its
Affiliates to the extent permitted hereunder), (b) all deposits of Revenues to
the Company’s reserve accounts, (c) all debt service payments including debt
service on loans made to the Company by the Members or any of their Affiliates
(other than Category A Shortfall Loans and Category B Shortfall Loans), (d) all
expenditures which are treated as capital expenditures (as distinguished from
expense deductions included in (a)) under GAAP, and (e) all expenditures related
to any acquisition, sale, disposition, financing, refinancing or securitization
of any Company Property; provided, however, that Expenses shall not include
(i) any payment or expenditure to the extent (A) the sources of funds used for
such payment or expenditure are not included in Revenues or (B) such payment or
expenditure is paid out of any Company reserves unless the withdrawal of the
funds to make such payment or expenditure was treated as Revenues, and (ii) any
expenditure properly attributable to the liquidation of the Company. Expenses
directly or indirectly incurred by the Company which are not directly
attributable to a particular Company Property, shall be allocated among all of
the Company Properties based on the relative percentage of purchase price for
each Company Property under the Purchase Agreement.

 

 8 

 

 

“for cause” means any of the following events: (a) any material breach of (i)
this Agreement by Operating Member, including the failure of Operating Member to
fund Required Capital Contributions, or the taking of a Major Decision without
having obtained the required prior approval of the Majority Members, or (ii) the
Property Management Agreement by Property Manager (if Affiliated with Operating
Member), or in either case, by any of their respective representatives or
Affiliates, (b) any action or omission on the part of Operating Member, Property
Manager (if Affiliated with Operating Member), any Key Person or any of their
respective representatives or Affiliates which amounts to gross negligence,
fraud, bad faith, willful misconduct or any misappropriation or intentional
misapplication of Company funds, (c) any Change in Control or Key Person Event,
(d) (i) criminal misconduct which has an adverse effect on the business or
affairs of the Company, as determined by MN Retail in good faith in its sole
discretion or (ii) commission of a felony by Operating Member, Property Manager
(if Affiliated with Operating Member), any Key Person or any of their respective
representatives or Affiliates, (e) any default by Operating Member under Section
7.05(c), (f) breach of the representation set forth in Section 13.01(b); or (g)
a Bankruptcy of Operating Member, Property Manager (if Affiliated with Operating
Member), or any Key Person or Key Entity. Each of the above events is referred
to herein as a “for cause” event.

 

“for lack of performance” shall mean the Company’s failure to meet the
achievements described on Exhibit D attached hereto.

 

“Fundamental Decision” means (i) any amendment, modification or termination of
this Agreement, except for amendments or modifications which would not have a
disproportionate adverse effect on a Member who otherwise would not be permitted
to vote, or (ii) dissolving, terminating or winding up the Company if the
Company Property has not been sold in accordance with this Agreement.

 

“GAAP” means United States generally accepted accounting principles consistently
applied.

 

“Governmental Authority” means any United States or non-United States federal,
national, supranational, state, provincial, local or similar government,
governmental, regulatory or administrative authority, branch, agency or
commission or any court, tribunal, or arbitral or judicial body (including any
grand jury).

 

“Gross Adjusted Capital Contributions” means, with respect to each Member, the
total amount of Capital Contributions (other than Category A Shortfall Capital
Contributions and/or Category B Shortfall Capital Contributions) contributed by
such Member to the Company pursuant to the terms hereof, as adjusted pursuant to
Section 4.02(c) or 4.03(c), as the case may be.

 

 9 

 

 

“Immediate Family Member” means the parents, siblings, spouse, children,
step-children and in-laws of a Person.

 

“Indemnitees” has the meaning set forth in Section 10.02(a).

 

“Initial Budget and Operating Plan” has the meaning set forth in
Section 8.06(a).

 

“Initial Capital Contribution” means, with respect to any Member, any capital
contribution made by such Member pursuant to Section 4.01.

 

“Interest” means the Category A Interests and the Category B Interests.

 

“Internal Rate of Return” or “IRR” shall be calculated using the XIRR function
of Microsoft Excel utilizing the dates that all Capital Contributions are
contributed or deemed contributed to the Company in accordance with the terms of
this Agreement and the dates that all distributions are made or deemed to be
made in accordance with the terms of this Agreement.

 

“Investment Notice” has the meaning set forth in Section 7.05(c).

 

“Key Entity” means Operating Member.

 

“Key Person” means Andrew Batinovich.

 

“Key Person Event” means (i) the death or disability of the Key Person, (ii) the
failure of the Key Persons to control Operating Member and Property Manager; or
(iii) the occurrence of a Change in Control; provided, however, a “Key Person
Event” shall not be deemed to have occurred pursuant to clauses (i) or (ii)
above if the Key Person is replaced by a successor reasonably acceptable to
MN Retail within sixty (60) days of the referenced event.

 

“Lender” means individually and collectively, any lender under a Loan.

 

“Liquidating Member” means the Member designated as such by MN Retail; provided,
however, that any Member that is then in default hereunder or that causes the
dissolution of the Company under Section 11.01(c) shall not serve as the
Liquidating Member (in which event the Liquidating Member shall be the
non-defaulting Member).

 

“Loan” means any future mortgage loan encumbering some or all of the Company
Property entered into by the Company or one or more of the Property Companies
and approved by MN Retail.

 

“Loan Documents” means the note(s), the mortgage and the other loan documents
executed and delivered by the Company, one or more of the Property Companies and
any applicable guarantor(s) and/or indemnitor(s) to the Lender in connection
with a Loan.

 

 10 

 

 

“Loss” means, for each taxable year or other period, an amount equal to the
Company’s items of tax deduction and loss for such year or other period,
determined in accordance with Section 703(a) of the Code (including all items of
loss or deduction required to be stated separately under Section 703(a)(1) of
the Code), with the following adjustments:

 

(a)          Any expenditures of the Company described in Section 705(a)(2)(B)
of the Code or treated as Section 705(a)(2)(B) expenditures under Treasury
Regulation Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in
computing Loss, will be considered an item of Loss;

 

(b)          Loss resulting from any disposition of Company Property with
respect to which gain or loss is recognized for federal income tax purposes will
be computed by reference to the Book Basis of such property, notwithstanding
that the adjusted tax basis of such property may differ from its Book Basis;

 

(c)          In lieu of depreciation, amortization and other cost recovery
deductions taken into account in computing taxable income or loss, there will be
taken into account depreciation for the taxable year or other period as
determined in accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(g);

 

(d)          Any items of deduction and loss specially allocated pursuant to
Section 6.02 shall not be considered in determining Loss; and

 

(e)          Any decrease to Capital Accounts as a result of any adjustment to
the Book Basis of Company Property pursuant to Treasury Regulation
Section 1.704-1(b)(2) (iv)(f) or (g) shall constitute an item of Loss.

 

“Major Decision” has the meaning set forth in Section 7.01(b).

 

“Majority Members” means two (2) Members; provided, unless a Vote Loss Event has
occurred with respect to MN Retail, MN Retail must be one of the two (2)
Members; provided, further, the approval of any Member as to which a Vote Loss
Event shall have occurred shall not be required.

 

“Managing Member” means, initially, Operating Member.

 

“Member” means the Category A Members and/or the Category B Members, or any
other person who is admitted as a member of the Company in accordance with this
Agreement and applicable law.

 

“Member Minimum Gain” means the Company’s “partner nonrecourse debt minimum
gain” as defined in Treasury Regulation Section 1.704-2(i)(2).

 

“Member Negotiation Expenses” has the meaning set forth in Section 4.01(b).

 

 11 

 

 

“Member Nonrecourse Deductions” means “partner nonrecourse deductions” as
defined in Treasury Regulation Section 1.704-2(i)(2).

 

“Membership Sale” has the meaning set forth in Section 9.06(a).

 

“MN Retail” has the meaning set forth in the introductory paragraph hereof.

 

“MN Retail Organizational Documents” has the meaning set forth in Section
13.01(d)(i).

 

“MN Retail Party” has the meaning set forth in Section 7.05(c).

 

“Net Cash Flow” means, for any period, the excess of (a) Revenues for such
period over (b) Expenses for such period.

 

“Net Loss” means, for any period, the excess of Losses over Profits, if
applicable, for such period.

 

“Net Profit” means, for any period, the excess of Profits over Losses, if
applicable, for such period.

 

“Net Sales Proceeds” means (i) the gross proceeds payable to the Company from
the sale(s) of the Company Property, without reduction for the repayment of the
outstanding principal amount and accrued interest of any indebtedness secured by
the Company Property, minus (without duplication) (ii) all costs of sale
chargeable to the Company, including, without limitation, brokerage commissions,
attorneys’ fees, transfer taxes, prorations, title and escrow fees and charges,
and loan prepayment, breakage and exit fees.

 

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(1).

 

“Notices” has the meaning set forth in Section 14.02.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“OFAC List” is any list of prohibited countries, individuals, organizations and
entities that is administered or maintained by OFAC, including: (i) Section
1(b), (c) or (d) of Executive Order No. 13224 (September 23, 2001) issued by the
President of the United States (Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), any related enabling legislation or any other similar executive
orders, (ii) the List of Specially Designated Nationals and Blocked Persons (the
“SDN List”) maintained by OFAC), and/or on any other similar list (“Other
Lists”) maintained by OFAC pursuant to any authorizing statute, executive order
or regulation, or (iii) a “Designated National” as defined in the Cuban Assets
Control Regulations, 31 C.F.R. Part 515.

 

“Operating Member” has the meaning set forth in the introductory paragraph
hereof.

 

 12 

 

 

“Operating Member Organizational Documents” has the meaning set forth in Section
13.01(b)(i).

 

“Operating Plan” means the strategic and comprehensive operating plan covering
the Company’s operation of Company Property, including, without limitation, any
anticipated entitlement and/or development work with respect to the Company
Property, which is approved by MN Retail and in effect from time to time
pursuant to Section 8.06.

 

“Partially Adjusted Capital Account” means, with respect to any Member for any
taxable year or other period of the Company, the Capital Account balance of such
Member at the beginning of such year or period, adjusted for all contributions
and distributions during such year or period and all special allocations
pursuant to Section 6.02 with respect to such year or period but before giving
effect to any allocations of Net Profit or Net Loss pursuant to Section 6.01.

 

“Patriot Act” has the meaning set forth in Section 13.01(b)(viii).

 

“Person” means any individual, partnership, corporation, limited liability
company, limited liability partnership, trust or other entity.

 

“Profit” means, for each taxable year or other period, an amount equal to the
Company’s items of taxable income and gain for such year or other period,
determined in accordance with Section 703(a) of the Code (including all items of
income and gain required to be stated separately under Section 703(a)(1) of the
Code), with the following adjustments:

 

(a)          Any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Profit will be added to
Profit;

 

(b)          Gain resulting from any disposition of Company Property with
respect to which gain or loss is recognized for federal income tax purposes will
be computed by reference to the Book Basis of such property, notwithstanding
that the adjusted tax basis of such property may differ from its Book Basis;

 

(c)          Any items specially allocated pursuant to Section 6.02 shall not be
considered in determining Profit; and

 

(d)          Any increase to Capital Accounts as a result of any adjustment to
the Book Basis of Company Property pursuant to Treasury Regulation Section 
1.704-1(b)(2)(iv)(f) or (g) shall constitute an item of Profit.

 

“Property Company” and “Property Companies” have the meaning set forth in
Section 2.06.

 

“Property Management Agreement” means the Property Management Agreement(s) in
the form attached hereto as Exhibit A, to be entered into by and between the
Company or a Property Company, as applicable, and Property Manager on the
Closing Date.

 

 13 

 

 

“Property Manager” means Glenborough LLC, a Delaware limited liability company,
which is Affiliated with Operating Member, or any other Person who is engaged as
a property manager for the Company Property and approved by MN Retail, whose
services will include those specified in the Property Management Agreement.

 

“Protection Decision” has the meaning set forth in Section 7.01(d).

 

“Purchase Agreement” means the Purchase and Sale Agreement, dated as of June 25,
2015, as amended, by and among IRET Properties, a North Dakota limited
partnership, as seller, and Glenborough, LLC, as agent on behalf of the Company,
as amended from time to time.

 

“Reasonable Period” means, with respect to any defaulting member, a period of
ten (10) Business Days after such defaulting Member receives written notice of
its default from a non-defaulting Member; provided, however, that if such breach
can be cured but cannot reasonably be cured within such 10-Business Day period,
the period shall continue, if such defaulting Member commences to cure the
breach within such 10-Business Day period, for so long as such defaulting Member
diligently prosecutes the cure to completion up to a maximum of the lesser of
(a) twenty (20) Business Days, or (b) the period of time allowed for such
performance under any material agreement affecting the Company Property,
including without limitation the mortgage, if any, encumbering Company Property.

 

“Regulatory Allocations” has the meaning set forth in Section 6.02(g).

 

“Reimbursement Agreement” means, the Reimbursement and Indemnity Agreement,
dated as of September 30, 2015, by and between MN Retail, Operating Member, TRS,
REIT and Strategic Realty Trust, Inc., a Maryland corporation, as amended from
time to time.

 

“REIT Investment Notice” has the meaning set forth in Section 7.05(d).

 

“REIT Opportunity” has the meaning set forth in Section 7.05(d).

 

“Required Capital Contributions” means, the Initial Capital Contribution.

 

“Revenues” means, for any period, the total gross revenues received by the
Company during such period, including all receipts of the Company from (a) rent,
cost, expense and other recoveries and all additional rent paid to the Company
(including for parking facilities), (b) concessions to the Company which are in
the nature of revenues, (c) rent or business interruption insurance, and
casualty and liability insurance, if any, (d) funds made available to the extent
such funds are withdrawn from the Company’s reserve accounts and deposited into
the Company’s operating accounts, (e) proceeds from the sale or other
disposition of any Company Property, (f) proceeds from the financing,
refinancing or securitization of any Company Property, and (g) other revenues
and receipts realized by the Company, including without limitation excess cash
from Capital Contributions that were not used as contemplated for the purpose of
funding the Shortfall giving rise to the need for such Capital Contributions or
such other Shortfall as the Members may determine.

 

 14 

 

 

“ROFO Opportunity” has the meaning set forth in Section 7.05(c).

 

“Sale Property” has the meaning set forth in Section 9.06(a).

 

“Seller” has the meaning set forth in the Purchase Agreement.

 

“Senior Foreign Political Figure” means a senior official of a major non-United
States political party or a senior executive of a government-owned corporation
not organized within the United States. In addition, a “Senior Foreign Political
Figure” includes any corporation, business or other entity that has been formed
by or for the benefit of a Senior Foreign Political Figure.

 

“SPE” has the meaning set forth in Section 7.01(b)(xxi).

 

“SRO” means a self-regulatory organization.

 

“Target Account” means, with respect to any Member as of the end of any taxable
year of the Company or other period, the excess of (a) an amount (which may be
positive or negative) equal to the hypothetical distribution (or contribution)
such Member would receive (or be deemed required to contribute) with respect to
its equity interest in the Company if all assets of the Company, including cash,
were sold for cash equal to their Book Basis (taking into account any
adjustments to Book Basis for such year or other period), all liabilities
(including Category A Shortfall Loans and Category B Shortfall Loans) were then
due and were satisfied according to their terms (limited, with respect to each
nonrecourse liability, to the Book Basis of the assets securing such liability)
and all remaining proceeds from such sale were distributed pursuant to
Section 6.03 or 6.04 (whichever is applicable at the time of determination) over
(b) the amount of Company Minimum Gain and Member Minimum Gain that would be
charged back to such Member as determined pursuant to Treasury Regulation
Section 1.704-2 immediately prior to such sale.

 

“Transfer” has the meaning set forth in Section 9.01.

 

“Treasury Regulation” or “Regulation” means, with respect to any referenced
provision, such provision of the regulations of the United States Department of
the Treasury or any successor provision.

 

“TRS Investment Notice” has the meaning set forth in Section 7.05(d).

 

“TRS Opportunity” has the meaning set forth in Section 7.05(d).

 

“UBTI” means “unrelated business taxable income” as defined in Code Sections 512
through 514 and the related Treasury Regulations.

 

“Value-Add Retail Joint Ventures” means joint venture retail real estate
investment opportunities where the internal rate of return over a five (5) year
holding period is reasonably projected to be in excess of thirteen percent
(13%).

 

 15 

 

 

“Vote Loss Event” means (a) with respect to Operating Member, (i) Operating
Member shall have been removed as Managing Member for cause (unless resulting
from a Change in Control or Key Person Event resulting from the death of the Key
Person), (ii) Operating Member shall have failed to return any distributions
pursuant to the provisos in Sections 4.02(a), Section 4.03(a) or Section 4.06
and MN Retail has returned such distributions, (iii) Operating Member or its
Affiliate shall have been removed as Property Manager under the Property
Management Agreement “for cause”, (iv) the occurrence of a “for lack of
performance” event or (v) the reduction of Operating Member’s Category A
Percentage Interest or Category B Percentage Interest to less than five percent
(5%); (b) with respect to TRS, (i) the occurrence of any event described in
sub-clauses (i) through (iv) of clause (a) above with respect to Operating
Member at a time when Operating Member is the investment advisor of TRS, (ii)
TRS shall have failed to return any distributions pursuant to the provisos in
Section 4.02(a) or Section 4.06 and MN Retail has returned such distributions,
or (iii) the reduction of TRS’ Category A Percentage Interest to less than five
percent (5%), except in connection with a Transfer by TRS to REIT; (c) with
respect to REIT, (i) the occurrence of any event described in sub-clauses (i)
through (iv) of clause (a) above with respect to Operating Member at a time when
Operating Member is the investment advisor of REIT, (ii) REIT shall have failed
to return any distributions pursuant to the provisos in Section 4.03(a) or
Section 4.06 and MN Retail has returned such distributions, or (iii) the
reduction of REIT’s Category B Percentage Interest to less than five percent
(5%); and (d) with respect to MN Retail, the reduction of MN Retail’s Category A
Percentage Interest or Category B Percentage Interest to less than five percent
(5%).

 

1.02Other Defined Terms

 

As used in this Agreement, unless otherwise specified, (a) all references to
Sections, Articles or Exhibits are to Sections, Articles or Exhibits of this
Agreement, and (b) each accounting term has the meaning assigned to it in
accordance with GAAP.

 

ARTICLE II
ORGANIZATION

 

2.01FORMATION

 

The Company has been formed as a limited liability company under the Delaware
Act by the filing of the Certificate of Formation. The Members hereby agree to
continue the Company as a limited liability company under the Delaware Act, upon
the terms and subject to the conditions set forth in this Agreement. MN Retail
is hereby authorized to file and record any amendments to the Certificate of
Formation and such other documents as may be reasonably required or appropriate
under the Delaware Act or the laws of any other jurisdiction in which the
Company may conduct business or own property.

 

 16 

 

 

2.02Name and Principal Place of Business

 

(a)          The name of the Company is set forth on the cover page to this
Agreement. All business of the Company shall be conducted under such name, and
title to all Company Property shall be held in such name.

 

(b)          The principal place of business and office of the Company shall be
located at c/o 400 South El Camino, 11th Floor, San Mateo, CA 94402-170,
Attention: General Counsel, or at such other place or places as Managing Member
may from time to time designate.

 

2.03Term

 

The term of the Company commenced on the date of the filing of the Certificate
of Formation pursuant to the Delaware Act, and shall continue until the
liquidation and dissolution of the Company pursuant to Article XI.

 

2.04Registered Agent and Registered Office

 

The name of the Company’s registered agent for service of process shall be
Corporation Service Company, and the address of the Company’s registered agent
and the address of the Company’s registered office in the State of Delaware
shall be Corporation Service Company, 2711 Centerville Road, Suite 400,
Wilmington, Delaware 19808. Such agent and such office may be changed from time
to time by Managing Member with written notice to all Members.

 

2.05Purpose

 

(a)          The purpose of the Company shall be, either by itself or through
one or more Property Companies:

 

(i)            To perform its obligations and exercise its rights under the
Purchase Agreement and any other agreements or contracts contemplated by the
Purchase Agreement, and to carry out the terms of and engage in the transactions
contemplated by the Purchase Agreement;

 

(ii)           If applicable, to own, hold, sell, transfer, exchange, manage and
operate its direct or indirect interest in Property Companies;

 

(iii)          To acquire, own, entitle, develop, manage, operate, lease,
improve, finance, refinance, market, sell and otherwise deal with and dispose of
the Company Property; and

 

(iv)          To conduct all activities reasonably necessary or desirable to
accomplish the foregoing purposes.

 

(b)          The Company is not authorized to, and shall not, engage in any
business other than as described in Section 2.05(a).

 

 17 

 

 

2.06Company Property

 

In connection with the acquisition of the Company Property on the Closing Date,
the Members may elect to cause the Company, and, if necessary, one or more
wholly owned subsidiaries of the Company, to form one or more Delaware limited
liability companies or limited partnerships to take title to the Company
Property (each, a “Property Company” and collectively, “Property Companies”). It
is expressly understood that if the Company elects to utilize one or more
Property Companies, the Company shall conduct its business through the Property
Company(ies); provided that it is the intent of the Members that the
organizational documents relating to the formation of the Property Companies
shall be interpreted together with the provisions of this Agreement to have
substantially the same effect to the Members as would be the case if all the
interests therein were held or all such business were conducted by the Company
pursuant to the terms of this Agreement. Managing Member shall perform, with no
additional compensation, substantially identical services for each Property
Company as Managing Member performs for the Company, subject to the terms,
conditions, limitations and restrictions set forth in this Agreement. Managing
Member agrees to perform such duties, and in such circumstances and with regard
to such duties, Managing Member shall be subject to the same standards of
conduct and shall have the same rights and obligations with regard to such
duties performed or to be performed on behalf of any such Property Company as
are set forth in this Agreement with regard to substantially identical services
to be performed for or on behalf of the Company. The Members agree to make such
changes as any Lender(s) may require to this Agreement and to the organizational
documents of the Property Companies, including, without limitation, the addition
of a non-member manager and/or independent director to the structure of any of
the Property Companies and incorporation of special purpose entity provisions
into this Agreement and/or the organization documents of the Project Companies.

 

ARTICLE III
MEMBERS

 

3.01Members

 

(a)          Effective as of the Effective Date, (i) the Category A Members of
the Company shall be MN Retail, TRS and Operating Member and (ii) the Category B
Members of the Company shall be MN Retail, REIT, and Operating Member. Except as
expressly permitted by this Agreement, no other Person shall be admitted as a
member of the Company and no additional Interest shall be issued, without the
consent of Majority Members.

 

(b)          None of TRS, REIT, nor MN Retail shall have any fiduciary duties
toward any other Member, the Company or any Property Company. The Managing
Member, while serving in such role, shall have a fiduciary duty towards the
other Members, the Company and any Property Company as described in Section 7.03
of this Agreement.

 

 18 

 

 

3.02Limitation On Liability

 

Except as otherwise expressly provided by the Delaware Act, the debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, shall be solely the debts, obligations and liabilities of the
Company, and no Member shall be obligated personally for any such debt,
obligation or liability of the Company solely by reason of being a Member.
Except as otherwise expressly provided in this Agreement (with respect to
liability among Members) or by the Delaware Act, the liability of each Member
shall be limited to such Member’s Interest.

 

3.03Waiver of Other Rights

 

The Members have (i) no right under Section 18-604 of the Act to withdraw or
resign and receive the fair value of their Interests, (ii) no right to demand or
receive any distribution from the Company in any form other than cash and in
accordance with the provisions of this Agreement concerning distributions, and
(iii) no right under the first sentence of Section 18-606 of the Act.

 

3.04No Certificated Interests

 

The Interests shall not be certificated unless otherwise approved by both
Operating Member and MN Retail. A Member’s Interest shall be personal property
for all purposes.

 

3.05INTENTIONALLY DELETED

 

ARTICLE IV
CAPITAL

 

4.01Initial Capital Contributions

 

(a)          Due Diligence Costs. Operating Member, TRS, REIT, MN Retail and
their respective Affiliates have heretofore incurred, and may hereafter incur,
third party out-of-pocket costs and expenses in connection with the negotiation
of the Purchase Agreement, including without limitation, their due diligence
analyses and other evaluations of the Company Property and any engineering and
feasibility costs and expenses (collectively, the “Contract and Due Diligence
Costs”; such costs shall include, without limitation, costs (including, without
limitation, attorneys’ fees) incurred by MN Retail in reviewing and analyzing
work conducted by Operating Member or its agents). MN Retail, MN Retail Party,
TRS, REIT and Operating Member have heretofore incurred third party costs and
expenses in connection with the negotiation and execution of this Agreement, and
the Property Management Agreement (collectively, the “Member Negotiation
Expenses”). For purposes of this Section 4.01(a), Operating Member’s, TRS’ and
REIT’s Member Negotiation Expenses shall be limited to the actual third party
costs and expenses incurred by Operating Member, TRS, and REIT solely in
connection with the negotiation and execution of this Agreement, and the
Property Management Agreement (and shall exclude, without limitation, any other
costs and expenses that Operating Member, TRS or REIT may have incurred or may
hereafter incur in connection with any prior negotiations and/or transactions
with any Person other than MN Retail or MN Retail Party relating to the Company
Property). Provided that the Company acquires the Company Property pursuant to
the Purchase Agreement, (i) the Company shall pay or reimburse MN Retail for (A)
all Contract and Due Diligence Costs, and (B) all Member Negotiation Expenses
incurred by MN Retail and MN Retail Party, and (ii) the Company shall pay or
reimburse Operating Member, TRS and REIT for all such Member Negotiation
Expenses incurred by Operating Member, TRS and REIT, in each case, to the extent
such Member seeking reimbursement has provided the Company and the other Members
with documentary evidence and such other evidence, reasonably satisfactory to
the Company, relating to such Member Negotiation Expenses. Each Category A
Member’s share of all such costs, expenses and consideration shall be in
proportion to their respective Category A Percentage Interests and each
Category B Member’s share of all such costs, expenses and consideration shall be
in proportion to their respective Category B Percentage Interests.

 

 19 

 

 

(b)          Failure to Close Purchase; Initial Capital Contributions. Whether
the Company shall proceed with the transaction pursuant to the Purchase
Agreement, including, but not limited to, whether it shall close the purchase of
the Company Property shall be determined by MN Retail in its sole discretion,
and no Member or any Affiliate thereof shall have any claim against the Company
or any other Member or Affiliate of a Member or MN Retail by reason of such
determination. In the event MN Retail decides to cause the Company to close the
purchase of the Company Property pursuant to the Purchase Agreement, then two
(2) Business Days after any request by the Managing Member (as directed by
MN Retail) (or upon the closing of the acquisition of the Company Property, if
earlier):

 

(i)            The Category A Members shall contribute in cash to the capital of
the Company their pro rata shares (based upon their actual Category A Percentage
Interests) of the sum of (i) the amount reasonably determined by the Managing
Member to be necessary to close the acquisition of the Category A Property,
including, without limitation, the Company’s equity, closing costs, Contract and
Due Diligence Costs related thereto, and (ii) a reasonable amount of initial
working capital of, and reserves for, the Company, related to the Category A
Property, as determined by the Managing Member and approved by MN Retail (all
such amounts shall be credited as provided in Section 4.01(a)). The Category A
Members’ respective estimated required Category A Initial Capital Contributions,
which are to be funded prior to the acquisition of the Category A Property, as
well as the sources and uses for the closing, are described on Schedule A-1
attached hereto. If, either before or after the acquisition of the Category A
Property, the Managing Member determines (as approved by MN Retail) that the
Category A Initial Capital Contributions described on Schedule A-1 do not
accurately reflect the matters specified in the second sentence of this
paragraph, then the Managing Member may readjust the Category A Initial Capital
Contributions required of each Member.

 

 20 

 

 

(ii)           The Category B Members shall contribute in cash to the capital of
the Company their pro rata shares (based upon their actual Category B Percentage
Interests) of the sum of (i) the amount reasonably determined by the Managing
Member to be necessary to close the acquisition of the Category B Property,
including, without limitation, the Company’s equity, closing costs, Contract and
Due Diligence Costs related thereto, and (ii) a reasonable amount of initial
working capital of, and reserves for, the Company, as determined by the Managing
Member and approved by MN Retail (all such amounts shall be credited as provided
in Section 4.01(a)). The Category B Members’ respective estimated required
Category B Initial Capital Contributions, which are to be funded prior to the
acquisition of the Category B Property, as well as the sources and uses for the
closing, are described on Schedule A-2 attached hereto. If, either before or
after the acquisition of the Category B Property, the Managing Member determines
(as approved by MN Retail) that the Category B Initial Capital Contributions
described on Schedule A-2 do not accurately reflect the matters specified in the
second sentence of this paragraph, then the Managing Member may readjust the
Category B Initial Capital Contributions required of each Member.

 

4.02Category A Additional Capital Contributions

 

(a)          If at any time or from time to time after all of the Category A
Initial Capital Contributions have been contributed, MN Retail determines that
additional funds (a “Category A Shortfall”) are required with respect to the
Category A Property (i) for costs provided by the Initial Budget and Operating
Plan related thereto, or (ii) for costs necessary on an emergency basis to
protect the Company and any of its assets, including without limitation, the
Category A Property, or (iii) for costs and expenses not provided by the Initial
Budget and Operating Plan related thereto, but approved in writing by MN Retail,
then in connection with any such Shortfall set forth in Section 4.02(a)(i),
(ii), or (iii), MN Retail shall have the right to require that the Category A
Members make further capital contributions (“Category A Additional Capital
Contributions”) in the amount of such Category A Shortfall. If directed by
MN Retail, each Category A Member shall, within fifteen (15) Business Days
thereafter (or such shorter period, if any, in order to avoid a default under a
Loan Document but not less than three (3) Business Days) (the “Category A
Contribution Deadline”), contribute its pro rata share of such Category A
Shortfall based on its Category A Percentage Interest, provided however, that in
the event that distributions have been made pursuant to Section 6.03(c) at the
time the Category A Additional Capital Contributions are to be made, the
Shortfall shall be funded by the Category A Members by returning distributions
previously made pursuant Section 6.03(c) in accordance with each Category A
Member’s then most recent distribution percentage under Section 6.03(c) (but
only to the extent of such distributions), and any distributions returned shall
be treated as not having been made for purposes of making future distributions.

 

(b)          The Category A Initial Capital Contributions required by Section
4.01 shall be made by wire transfer of funds to an account in the name of the
Company designated by the Managing Member. All other Capital Contributions and
the return of any distributions pursuant to the proviso in Section 4.02(a) or
the proviso in Section 4.06 shall be made by wire transfer of funds to accounts
in the name of the Company designated by the Managing Member from time to time.

 

 21 

 

 

(c)          If any Category A Member (the “Category A Non-Contributing Member”)
fails to timely make the Capital Contributions or the return of any
distributions pursuant to the proviso in Section 4.02(a) or the proviso in
Section 4.06 (or any portions thereof) required by Section 4.01 or 4.02(a)
(other than in connection with the withdrawal of a Member or following a
decision not to proceed with the acquisition of the Category A Property), then
one or more of the other Category A Members that is not an Affiliate of the
Category A Non-Contributing Member (the “Category A Contributing Member”) may
(but shall not be required to) make such capital contribution (i.e., the
Category A Non-Contributing Member’s share, in addition to the Category A
Contributing Member’s share; provided that if there is more than one Category A
Contributing Member who wishes to so contribute the Category A Non-Contributing
Member’s share, such Category A Contributing Members, in the aggregate, must
contribute the entire amount of such share in proportion to their then-existing
Category A Percentage Interests), and the Category A Contributing Member may
choose one, and only one, of the following options: (X) to make a Category A
Shortfall Election under this Section 4.02, or, if no Category A Shortfall
Election is made, (Y) elect to dilute the Category A Percentage Interest of the
Category A Non-Contributing Member. In the event the Category A Contributing
Member elects to dilute the Category A Percentage Interest of the Category A
Non-Contributing Member, the Category A Percentage Interest of each of the
Category A Members shall be adjusted to equal the percentage equivalent of the
quotient determined by dividing (1) the positive difference, if any, between
(a) the sum of (i) 100% of the aggregate Category A Capital Contributions
(excluding Category A Substituted Capital Contributions (as hereinafter
defined)) then or theretofore made by such Member to the Company, plus (ii) 200%
of the Category A Substituted Capital Contributions then or theretofore made by
such Member to the Company (the excess of 200% of such Member’s Category A
Substituted Capital Contributions over such Member’s Category A Substituted
Capital Contributions is referred to herein as the “Category A Excess Amounts”),
minus (b) the Category A Excess Amounts attributable to the Category A
Substituted Capital Contributions then or theretofore made by the other
Category A Member to the Company, by (2) 100% of the aggregate Category A
Capital Contributions (including without limitation Category A Substituted
Capital Contributions) then or theretofore made by all of the Category A Members
to the Company. As used herein, the term “Category A Substituted Capital
Contribution” shall mean a Category A Additional Capital Contribution made by
the Category A Contributing Member equal to the amount that the Category A
Non-Contributing Member failed to timely contribute pursuant to Section 4.02(a).
If a Category A Contributing Member’s Category A Percentage Interest is
increased pursuant to this Section 4.02(c), then (A) its Category A Gross
Adjusted Capital Contributions, as previously adjusted, shall, in addition to
being increased by the amount of Category A Capital Contributions (including
without limitation ordinary Category A Capital Contributions and Category A
Substituted Capital Contributions) made by such Category A Member, also be
increased by an amount equal to an additional 100% of the Category A Substituted
Capital Contributions made by such Member, and the Category A Gross Adjusted
Capital Contributions of the other Category A Member shall be adjusted so that
the ratios of the Category A Members’ Category A Gross Adjusted Capital
Contributions immediately after such adjustment are equal to their Category A
Percentage Interests immediately after such adjustment, and (B) to the extent
determined by the Managing Member, the Capital Account balances of the
Category A Members shall be adjusted so that the Category A Partially Adjusted
Capital Accounts immediately after such adjustment (after taking into account
all items of Profit and Loss and other items through the date of the adjustment
attributable to Category A Property as deemed appropriate by the Managing
Member) are equal as closely as possible to the Target Accounts at such time,
after giving effect to the adjustments to Target Accounts resulting from changes
to the Category A Percentage Interests and Category A Gross Adjusted Capital
Contributions required by this Section 4.02(c).

 

 22 

 

 

(d)          In the event the Category A Contributing Member does not elect to
dilute the Category A Percentage Interest of the Category A Non-Contributing
Member pursuant to Section 4.02(c), and instead makes the Category A Shortfall
Election pursuant to this Section 4.02(d), then any Category A Contributing
Member which contributes its share of a Category A Additional Capital
Contribution with respect to which there is a Category A Non-Contributing Member
shall be referred to herein as a “Category A Shortfall Contributing Member” and
the amount advanced to the Company pursuant to Section 4.01 and, if applicable,
Section 4.01(b) (consisting of the share advanced by the Category A Contributing
Member on its own behalf and, if applicable, the share contributed by the
Category A Contributing Member that the Category A Non-Contributing Member
failed to contribute) shall, upon making the Category A Shortfall Election, be
referred to herein as the Category A Shortfall Contributing Member’s “Category A
Shortfall Advances.” The Category A Shortfall Election shall be made by notice
from the Category A Shortfall Contributing Members to the Category A
Non-Contributing Member within thirty (30) days of the Category A Contribution
Deadline or the date on which the Category A Shortfall Contributing Members
funded any amount that the Category A Non-Contributing Member failed to
contribute (whichever is later), provided that no Category A Shortfall Election
shall be effective unless all Category A Members other than the Category A
Non-Contributing Member are Category A Shortfall Contributing Members with
respect to the Category A Shortfall Advances that are the subject of such
Category A Shortfall Election and all Category A Shortfall Contributing Members
make the Category A Shortfall Election with respect to such Category A Shortfall
Advances. The Category A Shortfall Election shall specify whether the relevant
Category A Shortfall Advances shall be treated as “Category A Shortfall Capital
Contributions” or as “Category A Shortfall Loans”; provided that if two or more
Category A Shortfall Contributing Members fail to agree on such designation, the
Category A Member making the largest Category A Shortfall Advance that is the
subject of such Category A Shortfall Election shall have the right to designate
the treatment of all such Category A Shortfall Advances as Category A Shortfall
Capital Contributions or as Category A Shortfall Loans. Category A Shortfall
Loans shall accrue interest at the rate of twenty percent (20%) per annum,
compounded monthly, until repaid in full, and all amounts remaining due
thereunder (after application of Section 6.03(a)) shall be due and payable in
full two (2) years from the date such loans are made (which shall be the date of
the respective Category A Shortfall Advances) or, if sooner, upon an event
giving rise to the liquidation of the Company. Category A Shortfall Capital
Contributions shall be treated as provided in Section 6.03(a). Category A
Shortfall Capital Contributions shall be Category A Additional Capital
Contributions hereunder, but shall not be Category A Substituted Capital
Contributions, and a Category A Member’s Category A Gross Adjusted Capital
Contributions shall in no event be increased by Category A Shortfall Capital
Contributions. A Category A Shortfall Loan shall not be treated as a Capital A
Capital Contribution or a Category A Substituted Capital Contribution, and a
Category A Member’s Category A Gross Adjusted Capital Contributions shall in no
event be increased by a Category A Shortfall Loan.

 

 23 

 

 

(e)          Each Category A Member hereby grants to the Company, as secured
party, a security interest in such Category A Member’s Interest to secure its
obligation to contribute its Category A Initial Capital Contributions to the
Company under this Article IV, and the Company shall have all rights available
to a secured party under the Delaware Uniform Commercial Code and the laws of
the state of organization of such Member. Each Category A Member does hereby
irrevocably constitute and appoint each of the other Category A Members, the
Company and the agents, officers or employees thereof, its true and lawful
attorneys-in-fact, coupled with an interest, with full power to prepare and
execute any documents, instruments and agreements, and such financing,
continuation statements, and other instruments and documents as may be
appropriate to perfect, continue and enforce such security interest in favor of
the Company.

 

(f)           Each Category A Member acknowledges and agrees that the other
Category A Members would not be entering into this Agreement were it not for (i)
the Category A Members agreeing to make the Category A Capital Contributions or
Category A Shortfall Loans provided for in Section 4.01 and this Section 4.02
and (ii) the remedy provisions set forth above in this Section 4.02. Each
Category A Member acknowledges and agrees that in the event any Category A
Member fails to make its Category A Capital Contributions pursuant to this
Agreement, the other Category A Members will suffer substantial damages and the
remedy provisions set forth above are fair, just and equitable in all respects.
In addition to the remedies specified herein, the Company shall be entitled to
exercise its rights and remedies at law and equity against each Category A
Non-Contributing Member which fails to make any Category A Initial Capital
Contribution (but only any Category A Initial Capital Contribution, and
excluding circumstances where the Category A Non-Contributing Member is
withdrawing as a member) required hereunder. Notwithstanding the foregoing, in
the event a Category A Member fails to make any Category A Additional Capital
Contributions pursuant to this Section 4.02, any Category A Contributing
Member’s remedies shall be limited to making the Category A Shortfall Election
or electing to dilute the Category A Percentage Interest of the Category A
Non-Contributing Member as described in Section 4.02(c), and all other remedies
at law or equity shall be precluded.

 

 24 

 

 

4.03Category B Additional Capital Contributions

 

(a)          If at any time or from time to time after all of the Category B
Initial Capital Contributions have been contributed, MN Retail determines that
additional funds (a “Category B Shortfall”) are required with respect to the
Category B Property (i) for costs provided by the Initial Budget and Operating
Plan related thereto, or (ii) for costs necessary on an emergency basis to
protect the Company and any of its assets, including without limitation, the
Category B Property, or (iii) for costs and expenses not provided by the Initial
Budget and Operating Plan related thereto but approved in writing by MN Retail,
then in connection with any such Shortfall set forth in 4.03(a)(i), (ii), or
(iii), MN Retail shall have the right to require that the Category B Members
make further capital contributions (“Category B Additional Capital
Contributions”) in the amount of such Category B Shortfall. If directed by
MN Retail, each Category B Member shall, within fifteen (15) Business Days
thereafter (or such shorter period, if any, in order to avoid a default under a
Loan Document but not less than three (3) Business Days) (the “Category B
Contribution Deadline”), contribute its pro rata share of such Category B
Shortfall based on its Category B Percentage Interest, provided however, that in
the event that distributions have been made pursuant to Section 6.04(c),
6.04(d), 6.04(e) or 6.04(f) at the time the Category B Additional Capital
Contributions are to be made, the Shortfall shall be funded by the Category B
Members by returning distributions previously made pursuant Section 6.04(c),
6.04(d), 6.04(e) or 6.04(f), respectively, in accordance with each Category B
Member’s then most recent distribution percentage under Section 6.04(c),
6.04(d), 6.04(e) or 6.04(f), respectively (but only to the extent of such
distributions), and any distributions returned shall be treated as not having
been made for purposes of making future distributions (other than taking into
account the timing of such distributions and their return for purposes of
computing the applicable IRR thresholds).

 

(b)          The Category B Initial Capital Contributions required by Section
4.01 shall be made by wire transfer of funds to an account in the name of the
Company designated by the Managing Member. All other Capital Contributions and
the return of any distributions pursuant to the proviso in Section 4.03(a) or
the proviso in Section 4.06 shall be made by wire transfer of funds to accounts
in the name of the Company designated by the Managing Member from time to time.

 

 25 

 

 

(c)          If any Category B Member (the “Category B Non-Contributing Member”)
fails to timely make the Capital Contributions or the return of any
distributions pursuant to the proviso in Section 4.03(a) or the proviso in
Section 4.06 (or any portions thereof) required by Section 4.01 or 4.03(a)
(other than in connection with the withdrawal of a Member or following a
decision not to proceed with the acquisition of the Category B Property), then
one or more of the other Category B Members that is not an Affiliate of the
Category B Non-Contributing Member (the “Category B Contributing Member”) may
(but shall not be required to) make such capital contribution (i.e., the
Category B Non-Contributing Member’s share, in addition to the Category B
Contributing Member’s share; provided that if there is more than one Category B
Contributing Member who wishes to so contribute the Category B Non-Contributing
Member’s share, such Category B Contributing Members, in the aggregate, must
contribute the entire amount of such share in proportion to their then-existing
Category B Percentage Interests), and the Category B Contributing Member may
choose one, and only one, of the following options: (X) to make a Category B
Shortfall Election under this Section 4.03, or, if no Category B Shortfall
Election is made, (Y) elect to dilute the Category B Percentage Interest of the
Category B Non-Contributing Member. In the event the Category B Contributing
Member elects to dilute the Category B Percentage Interest of the Category B
Non-Contributing Member, the Category B Percentage Interest of each of the
Category B Members shall be adjusted to equal the percentage equivalent of the
quotient determined by dividing (1) the positive difference, if any, between
(a) the sum of (i) 100% of the aggregate Category B Capital Contributions
(excluding Category B Substituted Capital Contributions (as hereinafter
defined)) then or theretofore made by such Category B Member to the Company,
plus (ii) 200% of the Category B Substituted Capital Contributions then or
theretofore made by such Category B Member to the Company (the excess of 200% of
such Category B Member’s Category B Substituted Capital Contributions over such
Category B Member’s Category B Substituted Capital Contributions is referred to
herein as the “Category B Excess Amounts”), minus (b) the Category B Excess
Amounts attributable to the Category B Substituted Capital Contributions then or
theretofore made by the other Category B Member to the Company, by (2) 100% of
the aggregate Category B Capital Contributions (including without limitation
Category B Substituted Capital Contributions) then or theretofore made by all of
the Category B Members to the Company. As used herein, the term “Category B
Substituted Capital Contribution” shall mean a Category B Additional Capital
Contribution made by the Category B Contributing Member equal to the amount that
the Category B Non-Contributing Member failed to timely contribute pursuant to
Section 4.03(a). An example of the operation of such calculation is set forth on
Exhibit C attached hereto. If a Category B Contributing Member’s Category B
Percentage Interest is increased pursuant to this Section 4.03(c), then (A) its
Category B Gross Adjusted Capital Contributions, as previously adjusted, shall,
in addition to being increased by the amount of Category B Capital Contributions
(including without limitation ordinary Category B Capital Contributions and
Category B Substituted Capital Contributions) made by such Category B Member,
also be increased by an amount equal to an additional 100% of the Category B
Substituted Capital Contributions made by such Category B Member (which increase
for IRR purposes shall be treated as a Category B Capital Contribution on the
date the related Category B Substituted Capital Contribution is made), and the
Category B Gross Adjusted Capital Contributions of the other Category B Member
shall be adjusted so that the ratios of the Category B Members’ Category B Gross
Adjusted Capital Contributions immediately after such adjustment are equal to
their Category B Percentage Interests immediately after such adjustment, and (B)
to the extent determined by the Managing Member, the Capital Account balances of
the Category B Members shall be adjusted so that the Category B Partially
Adjusted Capital Accounts immediately after such adjustment (after taking into
account all items of Profit and Loss and other items through the date of the
adjustment attributable to the Category B Property as deemed appropriate by the
Managing Member) are equal as closely as possible to the Target Accounts at such
time, after giving effect to the adjustments to Target Accounts resulting from
changes to the Category B Percentage Interests and Category B Gross Adjusted
Capital Contributions required by this Section 4.03(c).

 

 26 

 

 

(d)          In the event the Category B Contributing Member does not elect to
dilute the Category B Percentage Interest of the Category B Non-Contributing
Member pursuant to Section 4.03(c), and instead makes the Category B Shortfall
Election pursuant to this Section 4.03(d), then any Category B Contributing
Member which contributes its share of a Category B Additional Capital
Contribution with respect to which there is a Category B Non-Contributing Member
shall be referred to herein as a “Category B Shortfall Contributing Member” and
the amount advanced to the Company pursuant to Section 4.01 and, if applicable,
Section 4.01(b) (consisting of the share advanced by the Category B Contributing
Member on its own behalf and, if applicable, the share contributed by the
Category B Contributing Member that the Category B Non-Contributing Member
failed to contribute) shall, upon making the Category B Shortfall Election, be
referred to herein as the Category B Shortfall Contributing Member’s “Category B
Shortfall Advances.” The Category B Shortfall Election shall be made by notice
from the Category B Shortfall Contributing Members to the Category B
Non-Contributing Member within thirty (30) days of the Category B Contribution
Deadline or the date on which the Category B Shortfall Contributing Members
funded any amount that the Category B Non-Contributing Member failed to
contribute (whichever is later), provided that no Category B Shortfall Election
shall be effective unless all Category B Members other than the Category B
Non-Contributing Member are Category B Shortfall Contributing Members with
respect to the Category B Shortfall Advances that are the subject of such
Category B Shortfall Election and all Category B Shortfall Contributing Members
make the Category B Shortfall Election with respect to such Category B Shortfall
Advances. The Category B Shortfall Election shall specify whether the relevant
Category B Shortfall Advances shall be treated as “Category B Shortfall Capital
Contributions” or as “Category B Shortfall Loans”; provided that if two or more
Category B Shortfall Contributing Members fail to agree on such designation, the
Member making the largest Category B Shortfall Advance that is the subject of
such Category B Shortfall Election shall have the right to designate the
treatment of all such Category B Shortfall Advances as Category B Shortfall
Capital Contributions or as Category B Shortfall Loans. Category B Shortfall
Loans shall accrue interest at the rate of twenty percent (20%) per annum,
compounded monthly, until repaid in full, and all amounts remaining due
thereunder (after application of Section 6.03(a)) shall be due and payable in
full two (2) years from the date such loans are made (which shall be the date of
the respective Category B Shortfall Advances) or, if sooner, upon an event
giving rise to the liquidation of the Company. Category B Shortfall Capital
Contributions shall be treated as provided in Section 6.03(a). Category B
Shortfall Capital Contributions shall be Category B Additional Capital
Contributions hereunder, but shall not be Category B Substituted Capital
Contributions, and a Category B Member’s Category B Gross Adjusted Capital
Contributions shall in no event be increased by Category B Shortfall Capital
Contributions. A Category B Shortfall Loan shall not be treated as a Capital B
Capital Contribution or a Category B Substituted Capital Contribution, and a
Category B Member’s Category B Gross Adjusted Capital Contributions shall in no
event be increased by a Category B Shortfall Loan.

 

(e)          Each Category B Member hereby grants to the Company, as secured
party, a security interest in such Category B Member’s Interest to secure its
obligation to contribute its Category B Initial Capital Contributions to the
Company under this Article IV, and the Company shall have all rights available
to a secured party under the Delaware Uniform Commercial Code and the laws of
the state of organization of such Member. Each Category B Member does hereby
irrevocably constitute and appoint each of the other Category B Members, the
Company and the agents, officers or employees thereof, its true and lawful
attorneys-in-fact, coupled with an interest, with full power to prepare and
execute any documents, instruments and agreements, and such financing,
continuation statements, and other instruments and documents as may be
appropriate to perfect, continue and enforce such security interest in favor of
the Company.

 

 27 

 

 

(f)           Each Category B Member acknowledges and agrees that the other
Category B Members would not be entering into this Agreement were it not for (i)
the Category B Members agreeing to make the Category B Capital Contributions or
Category B Shortfall Loans provided for in Section 4.01 and this Section 4.03
and (ii) the remedy provisions set forth above in this Section 4.03. Each
Category B Member acknowledges and agrees that in the event any Category B
Member fails to make its Category B Capital Contributions pursuant to this
Agreement, the other Category B Members will suffer substantial damages and the
remedy provisions set forth above are fair, just and equitable in all respects.
In addition to the remedies specified herein, the Company shall be entitled to
exercise its rights and remedies at law and equity against each Category B
Non-Contributing Member which fails to make any Category B Initial Capital
Contribution (but only any Category B Initial Capital Contribution, and
excluding circumstances where the Category B Non-Contributing Member is
withdrawing as a member) required hereunder. Notwithstanding the foregoing, in
the event a Category B Member fails to make any Category B Additional Capital
Contributions pursuant to this Section 4.03, any Category B Contributing
Member’s remedies shall be limited to making the Category A Shortfall Election
or electing to dilute the Category B Percentage Interest of the Category B
Non-Contributing Member as described in Section 4.03(c), and all other remedies
at law or equity shall be precluded.

 

4.04Capital Accounts

 

A separate Capital Account will be maintained for each Member in accordance with
Treasury Regulation Section 1.704-1(b)(2)(iv). Consistent therewith, the Capital
Account of each Member will be determined and adjusted as follows:

 

(a)          Each Member’s Capital Account will be credited with:

 

(i)            Any contributions of cash made by such Member to the capital of
the Company plus the fair market value of any property contributed by such
Member to the capital of the Company (net of any liabilities to which such
property is subject or which are assumed by the Company);

 

(ii)           The Member’s distributive share of Net Profit and any items in
the nature of income or gain specially allocated to such Member pursuant to
Section 6.02; and

 

(iii)          Any other increases required by Treasury Regulation
Section 1.704-1(b)(2)(iv).

 

(b)          Each Member’s Capital Account will be debited with:

 

(i)            Any distributions of cash made from the Company to such Member
plus the fair market value of any property distributed in kind to such Member
(net of any liabilities to which such property is subject or which are assumed
by such Member);

 

 28 

 

 

(ii)           The Member’s distributive share of Net Loss and any items in the
nature of expenses or losses specially allocated to such Member pursuant to
Section 6.02; and

 

(iii)          Any other decreases required by Treasury Regulation
Section 1.704-1(b)(2)(iv).

 

(c)          The estimated initial Capital Account balance of each Member is set
forth in Schedule A, which balances have been determined in accordance with the
provisions of Treasury Regulation Section 1.704-1(b)(2)(iv)(f). Upon any
adjustment to the Initial Capital Contributions, Schedule A shall be revised as
reasonably determined by MN Retail.

 

(d)          Capital Accounts shall also be subject to adjustment as and to the
extent provided in clause (B) of Section 4.02(c) as to Category A Members and
clause (B) of Section 4.03(c) as to the Category B Members (including the other
provisions in this Agreement that apply with reference to such clause).

 

The provisions of this Section 4.04 and any other provisions of this Agreement
relating to the maintenance of Capital Accounts have been included in this
Agreement to comply with Section 704(b) of the Code and the Treasury Regulations
promulgated thereunder and will be interpreted and applied in a manner
consistent with those provisions.

 

4.05No Further Capital Contributions

 

Except as expressly provided in this Agreement or with the prior written consent
of the Members, and subject to the provisions of this Agreement, no Member shall
be required or entitled to contribute any other or further capital to the
Company, nor shall any Member be required or entitled to loan any funds to the
Company. No Member will have any obligation to restore any negative balance in
its Capital Account at any time including upon liquidation or dissolution of the
Company.

 

 29 

 

 

4.06Loans

 

Following the Effective Date, the Managing Member shall use diligent efforts to
apply for and secure for the Company or, if applicable, a Property Company, one
or more Loans at commercially reasonable rates and on commercially reasonable
non-recourse terms (with, if required by a Lender, customary carve outs, which
shall be recourse only to Operating Member, TRS, REIT and/or their Affiliates
who are not natural persons) for traditional senior financing, which Loan(s)
shall be secured by the Company Property. The Members agree to make such
reasonable changes to this Agreement as may be requested by any current or
future Lender; provided, however, that such changes shall not alter the economic
terms, or any fundamental rights of the Members, set forth herein. Operating
Member and its Affiliates who are not natural persons shall provide all recourse
for customary carve outs requested in non-recourse Loans to the extent required
by the Lender (the “Recourse Obligations”); provided that, (a) (i) as to the
Category A Property, MN Retail and TRS shall each reimburse Operating Member and
its affiliated guarantors for MN Retail’s and TRS’ pro rata shares (based on
Category A Percentage Interest, provided that, if distributions have been made
pursuant to Section 6.03(c) at the time any recourse liability arises under a
guaranty, the Category A Members’ liability for such recourse obligations, to
the extent such guaranty obligations are paid, payable or demand has been made
upon such guarantor, shall be pro rata in accordance with each Category A
Member’s then most recent distribution percentage under Section 6.03(c) (but
only to the extent of such distributions), and (ii) as to the Category B
Property, MN Retail and REIT shall each reimburse Operating Member and its
affiliated guarantors for MN Retail’s and REIT’s pro rata shares (based on
Category B Percentage Interest, provided that, if distributions have been made
pursuant to Section 6.04(c), 6.04(d), 6.04(e) or 6.04(f) at the time any
recourse liability arises under a guaranty, the Category B Members’ liability
for such recourse obligations, to the extent such guaranty obligations are paid,
payable or demand has been made upon such guarantor, shall be pro rata in
accordance with each Category B Member’s then most recent distribution
percentage under Section 6.04(c), 6.04(d), 6.04(e) or 6.04(f) respectively (but
only to the extent of such distributions), and (b) each Member shall be solely
responsible for recourse liability under any guaranty to the extent arising out
of an act performed or omitted to be performed by such Member or an Affiliate of
such Member. Notwithstanding the foregoing, prior to Operating Member, or any
Operating Member affiliated guarantor, making any payment under a guaranty with
respect to which Operating Member intends to request reimbursement (in whole or
in part) from MN Retail in accordance with the foregoing, and as a condition to
MN Retail’s obligation to reimburse Operating Member or its affiliated guarantor
in accordance with the foregoing, Operating Member shall notify MN Retail of the
claim giving rise to liability under the applicable guaranty and shall refrain
from making any payment under such guaranty until MN Retail has approved of such
payment; provided, however, that MN Retail’s approval shall not be required if
MN Retail is required to reimburse Operating Member for such guaranty payment
under the Reimbursement Agreement.

 

ARTICLE V
INTERESTS IN THE COMPANY

 

5.01Percentage Interest

 

The Category A Percentage Interests of the Category A Members and the Category B
Percentage Interests of the Category B Members may be adjusted only as set forth
in this Agreement.

 

5.02Return of Capital

 

No Member shall be liable for the return of the Capital Contributions (or any
portion thereof) of any other Member, it being expressly understood that any
such return shall be made solely from the assets of the Company. No Member shall
be entitled to withdraw or receive a return of any part of its Capital
Contributions or Capital Account, to receive interest on its Capital
Contributions or Capital Account or to receive any distributions from the
Company, except as expressly provided for in this Agreement or under applicable
law. No Member shall have any obligation to restore any negative balance in its
Capital Account.

 

 30 

 

 

5.03Ownership

 

All Company Property shall be owned by the Company or, as provided in Section
2.06, by one or more Property Companies, subject to the terms and provisions of
this Agreement. Title to Company Property shall be held by the Company in the
Company’s name or, as provided in Section 2.06, by one or more Property
Companies in the name of such Property Companies.

 

5.04Waiver of Partition; Nature of Interests in the Company

 

Except as otherwise expressly provided for in this Agreement, and without
limiting MN Retail’s unfettered right to sell all or any portion of the Company
Property as set forth herein, each of the Members hereby irrevocably waives any
right or power that such Member might have:

 

(a)          To cause the Company or any of its assets to be partitioned;

 

(b)          To cause the appointment of a receiver for all or any portion of
the assets of the Company;

 

(c)          To compel any sale of all or any portion of the assets of the
Company pursuant to any applicable law; or

 

(d)          To file a complaint, or to institute any proceeding at law or in
equity, to cause the termination, dissolution or liquidation of the Company.

 

Each of the Members has been induced to enter into this Agreement in reliance
upon the waivers set forth in this Section 5.04, and without such waivers no
Member would have entered into this Agreement. No Member shall have any interest
in any specific Company Property. The interests of all Members in this Company
are personal property.

 

ARTICLE VI
ALLOCATIONS AND DISTRIBUTIONS

 

6.01ALLOCATION OF PROFITS AND LOSSEs

 

(a)          After giving effect to the allocations set forth in Section 6.02
below, for each fiscal year of the Company, any remaining Profits and Losses of
the Company attributable to the Category A Property shall be allocated as
necessary to cause the Capital Account of each Category A Member (increased by
the amount of gain that would be allocated to such Category A Member under
Section 6.02 below if Category A Property subject to any nonrecourse liability
were transferred in satisfaction of such liability and for no other
consideration) to equal (as nearly as possible) the Category A Net Cash Flow
distributions that would be made to such Category A Member under Sections 6.03
and 6.05, as applicable, if the Category A Property of the Company at the end of
such year were sold for their then adjusted book basis for purposes of Treas.
Reg. Section 1.7040a(b)(2), all Company liabilities attributable to the
Category A Property were satisfied (limited with respect to each nonrecourse
liability to the adjusted book basis of the Category A Property subject to the
liability) and the proceeds were distributed under Section 6.03 (without regard
to the Capital Accounts of the Category A Members).

 

 31 

 

 

(b)          After giving effect to the allocations set forth in Section 6.02
below, for each fiscal year of the Company, any remaining Profits and Losses of
the Company attributable to the Category B Property shall be allocated as
necessary to cause the Capital Account of each Category B Member (increased by
the amount of gain that would be allocated to such Category B Member under
Section 6.02 below if Category B Property subject to any nonrecourse liability
were transferred in satisfaction of such liability and for no other
consideration) to equal (as nearly as possible) the Category B Net Cash Flow
distributions that would be made to such Category B Member under Sections 6.04
and 6.06, as applicable, if the Category B Property of the Company at the end of
such year were sold for their then adjusted book basis for purposes of Treas.
Reg. Section 1.7040a(b)(2), all Company liabilities attributable to the
Category B Property were satisfied (limited with respect to each nonrecourse
liability to the adjusted book basis of the Category B Property subject to the
liability) and the proceeds were distributed under Section 6.04 (without regard
to the Capital Accounts of the Category B Members).

 

(c)          In making the allocations of Profits and Losses attributable to
Category A Property pursuant to Section 6.01(a), that portion of each Member’s
Capital Account attributable to Category B Property shall be ignored. In making
the allocations of Profits and Losses attributable to Category B Property
pursuant to Section 6.02(a), that portion of each Member’s Capital Account
attributable to Category A Property shall be ignored.

 

6.02Allocations and Compliance with Section 704(b)

 

The following special allocations shall, except as otherwise provided, be made
in the following order:

 

(a)          If there is a net decrease in Company Minimum Gain or in any Member
Minimum Gain attributable to the Category A Property during any taxable year or
other period, prior to any other allocation pursuant hereto, such Category A
Member shall be specially allocated items of income and gain for such year (and,
if necessary, subsequent years) in an amount and manner required by Treasury
Regulation Sections 1.704-2(f) or 1.704-2(i)(4). If there is a net decrease in
Company Minimum Gain or in any Member Minimum Gain attributable to the
Category B Property during any taxable year or other period, prior to any other
allocation pursuant hereto, such Category B Member shall be specially allocated
items of income and gain for such year (and, if necessary, subsequent years) in
an amount and manner required by Treasury Regulation Sections 1.704-2(f) or
1.704-2(i)(4). The items to be so allocated shall be determined in accordance
with Treasury Regulation Section 1.704-2.

 

 32 

 

 

(b)          (i) Nonrecourse Deductions attributable to the Category A Interests
for any taxable year or other period shall be allocated (as nearly as possible)
under Treasury Regulation Section 1.704-2 to the Category A Members, pro rata,
in proportion to their respective Category A Percentage Interests, and (ii)
Nonrecourse Deductions attributable to the Category B Interests for any taxable
year or other period shall be allocated (as nearly as possible) under Treasury
Regulation Section 1.704-2 to the Category B Members, pro rata, in proportion to
their respective Category B Percentage Interests

 

(c)          Any Member Nonrecourse Deductions for any taxable year or other
period shall be allocated to the Category A Member that made or guaranteed or is
otherwise liable with respect to the loan to which such Member Nonrecourse
Deductions are attributable in accordance with principles under Treasury
Regulation Section 1.704-2(i). Any Member Nonrecourse Deductions for any taxable
year or other period shall be allocated to the Category B Member that made or
guaranteed or is otherwise liable with respect to the loan to which such Member
Nonrecourse Deductions are attributable in accordance with principles under
Treasury Regulation Section 1.704-2(i).

 

(d)          Any Category A Member who unexpectedly receives an adjustment,
allocation or distribution described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6) which causes or increases an
Adjusted Capital Account Deficit with respect to such Category A Member shall be
allocated items of Profit attributable to Category A Property sufficient to
eliminate such increase or negative balance caused thereby, as quickly as
possible, to the extent required by such Treasury Regulation. Any Category B
Member who unexpectedly receives an adjustment, allocation or distribution
described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6)
which causes or increases an Adjusted Capital Account Deficit with respect to
such Category B Member shall be allocated items of Profit attributable to
Category B Property sufficient to eliminate such increase or negative balance
caused thereby, as quickly as possible, to the extent required by such Treasury
Regulation.

 

(e)          No allocation of loss or deduction shall be made to any Member if,
as a result of such allocation, such Member would have an Adjusted Capital
Account Deficit. (i) Any such disallowed allocation allocable to the Category A
Interest shall be made to the Category A Members entitled to receive such
allocation under Treasury Regulation Section 1.704-1(b)(2)(iv) in proportion to
their respective Category A Percentage Interests, and (ii) any such disallowed
allocation allocable to the Category B Interest shall be made to the Category B
Members entitled to receive such allocation under Treasury Regulation
Section 1.704-1(b)(2)(iv) in proportion to their respective Category B
Percentage Interests. If losses or deductions are reallocated under this Section
6.02(e), subsequent allocations of income and losses (and items thereof) shall
be made so that, to the extent possible, the net amount allocated under this
Section 6.02(e) equals the amount that would have been allocated to each Member
if no reallocation had occurred under this Section 6.02(e).

 

(f)          For purposes of Section 752 of the Code and the Treasury
Regulations thereunder, (i) excess nonrecourse liabilities (within the meaning
of Treasury Regulations Section 1.752-3(a)(3)) attributable to the Category A
Interests shall be allocated to the Category A Members pro rata in proportion to
their respective Category A Percentage Interests, and (ii) excess nonrecourse
liabilities (within the meaning of Treasury Regulations Section 1.752-3(a)(3))
attributable to the Category B Interests shall be allocated to the Category B
Members pro rata in proportion to their respective Category B Percentage
Interests

 

 33 

 

 

(g)          The allocations contained in Sections 6.02(a), 6.02(c), 6.02(d) and
6.02(e) (the ”Regulatory Allocations”) are intended to comply with certain
requirements of Treasury Regulation Sections 1.704-1 and 1.704-2. The Regulatory
Allocations shall be taken into account in allocating Profits, Losses, Net
Profit and Net Loss and other items of income, gain, loss and deduction among
the Members so that to the extent possible, the aggregate of (i) the allocations
made to each Member under this Agreement other than the Regulatory Allocations
and (ii) the Regulatory Allocations made to each Member shall equal the net
amount that would have been allocated to each Member had the Regulatory
Allocations not occurred as necessary to effect the intent of Section 6.07. The
Managing Member shall take account of the fact that certain of the Regulatory
Allocations will occur at a period in the future for purposes of applying this
Section 6.02(g).

 

(h)          Interest on Category A Shortfall Loans and Category B Shortfall
Loans shall be treated as interest under the Code. Items of Profit shall be
allocated to Category A Shortfall Contributing Members and Category B Shortfall
Contributing Members to the extent of the accrued return on Category A Shortfall
Capital Contributions provided in Section 6.03(a) or Category B Shortfall
Capital Contributions provided in Section 6.04(b).

 

6.03Category a Distributions and Payments

 

Except as provided in Sections 6.05 and Section 6.07, the Company shall, as soon
as reasonably practical (but no less often than quarterly, if appropriate), make
distributions (or, in the case of Category A Shortfall Loans, payments) of
Category A Net Cash Flow to the Category A Members in the following manner and
order of priority:

 

(a)          First, to Category A Shortfall Contributing Members (i) for the
repayment of and in proportion to any amounts outstanding under Category A
Shortfall Loans (principal and interest), and then (ii) pro rata (based upon the
relative aggregate amounts then distributable under this Section 6.03(a)(ii))
until each of the Category A Shortfall Contributing Members has received
aggregate distributions of Category A Net Cash Flow pursuant to this
Section 6.03(a)(ii) in an amount necessary to provide each such Category A
Shortfall Contributing Member with a twenty percent (20%) IRR with respect to
all of its Category A Shortfall Capital Contributions. The parties agree that
distributions under this Section 6.03(a) with respect to Category A Shortfall
Loans or Category A Shortfall Capital Contributions will be applied first to the
interest on Category A Shortfall Loans or to the return on Category A Shortfall
Capital Contributions, respectively, to the extent accrued as of the date of
distribution, and then to the return of principal on such Category A Shortfall
Loans or to the return of such Category A Shortfall Capital Contributions,
respectively. The parties further agree that the interest on Category A
Shortfall Loans and the return on Category A Shortfall Capital Contributions
represents a commercially reasonable rate of return on such Category A Shortfall
Loans and Category A Shortfall Capital Contributions, respectively;

 

 34 

 

 

(b)          Second, to the Category A Members, pro rata, in proportion to the
amounts required to be distributed pursuant to this Section 6.03(b), until such
time as each of the Category A Members has received aggregated distributions
pursuant to this Section 6.03(b) in an amount equal to its Category A Gross
Adjusted Capital Contributions; and

 

(c)          Third, to the Category A Members, pro rata, in proportion to their
respective Category A Percentage Interests.

 

6.04Category B Distributions and Payments

 

Except as provided in Sections 6.06 and 6.07, the Company shall, as soon as
reasonably practical (but no less often than quarterly, if appropriate), make
distributions (or, in the case of Category B Shortfall Loans, payments) of
Category B Net Cash Flow to the Category B Members in the following manner and
order of priority:

 

(a)          First, to Category B Shortfall Contributing Members (i) for the
repayment of and in proportion to any amounts outstanding under Category B
Shortfall Loans (principal and interest), and then (ii) pro rata (based upon the
relative aggregate amounts then distributable under this Section 6.04(a)(ii))
until each of the Category B Shortfall Contributing Members has received
aggregate distributions of Category B Net Cash Flow pursuant to this
Section 6.04(a)(ii) in an amount necessary to provide each such Category B
Shortfall Contributing Member with a twenty percent (20%) IRR with respect to
all of its Category B Shortfall Capital Contributions. The parties agree that
distributions under this Section 6.04(a) with respect to Category B Shortfall
Loans or Category B Shortfall Capital Contributions will be applied first to the
interest on Category B Shortfall Loans or to the return on Category B Shortfall
Capital Contributions, respectively, to the extent accrued as of the date of
distribution, and then to the return of principal on such Category B Shortfall
Loans or to the return of such Category B Shortfall Capital Contributions,
respectively. The parties further agree that the interest on Category B
Shortfall Loans and the return on Category B Shortfall Capital Contributions
represents a commercially reasonable rate of return on such Category B Shortfall
Loans and Category B Shortfall Capital Contributions, respectively;

 

(b)          Second, to the Category B Members, pro rata, in proportion to the
amounts required to be distributed pursuant to this Section 6.04(b), until such
time as each of the Category B Members has received aggregated distributions
pursuant to this Section 6.04(b) in an amount equal to its Category B Gross
Adjusted Capital Contributions; and

 

(c)          Third, to the Category B Members, pro rata, in proportion to their
respective Category B Percentage Interests until such time as MN Retail has
received aggregate distributions pursuant to Section 6.03(b), Section 6.03(c),
Section 6.04(b) and this Section 6.04(c) in an amount necessary to provide a
twelve percent (12%) IRR to MN Retail with respect to its Gross Adjusted Capital
Contributions;

 

 35 

 

 



 

(d)          Fourth, (i) ten percent (10%) to Operating Member, and (ii) the
balance to Operating Member, REIT and MN Retail pro rata in proportion to their
respective Category B Percentage Interests, until such time as MN Retail has
received aggregate distributions pursuant to Section 6.03(b), Section 6.03(c),
Section 6.04(b), Section 6.04(c) and this Section 6.04(d) in an amount necessary
to provide to MN Retail the greater of (x) a seventeen percent (17%) IRR with
respect to its Gross Adjusted Capital Contributions and (y) a 1.5x Equity
Multiple;

 

(e)          Fifth, (i) seventeen and one-half percent (17.5%) to Operating
Member, and (ii) the balance to the Category B Members, pro rata, in proportion
to their respective Category B Percentage Interests, until such time as
MN Retail has received aggregate distributions pursuant to Section 6.03(b),
Section 6.03(c), Section 6.04(b), Section 6.04(c), Section 6.04(d) and this
Section 6.04(e) in an amount necessary to provide to MN Retail the greater of
(x) a twenty-two percent (22%) IRR with respect to its Gross Adjusted Capital
Contributions and (y) a 1.75x Equity Multiple; and

 

(f)          Sixth, (i) twenty-five percent (25%) to Operating Member, and (ii)
the balance to the Category B Members, pro rata, in proportion to their
respective Category B Percentage Interests.

 

6.05Category a Special Payments and Distributions

 

(a)          (i) From and after the time (A) Operating Member shall have been
removed as Managing Member for cause, (B) Operating Member failed to return any
distributions pursuant to the provisos in Section 4.02(a) or Section 4.06 and
MN Retail has returned such distributions or (C) Operating Member or its
Affiliate shall have been removed as Property Manager under the Property
Management Agreement “for cause”, and (ii) provided that at such time TRS has
not failed to return any distributions pursuant to the provisos in Section
4.02(a) or Section 4.06, Category A Net Cash Flow shall not be distributed as
provided in Section 6.03 but rather pursuant to this Section 6.05(a), and,
except as provided in Section 6.07, the Company shall, as soon as reasonably
practical (but no less often than quarterly, if appropriate), make payments or
distributions, as applicable, of Category A Net Cash Flow to the Category A
Members in the following manner and order of priority:

 

(i)          First, as provided in Section 6.03(a);

 

(ii)         Second, to MN Retail and TRS pro rata, in proportion to their
respective losses, claims, damages or liabilities arising out of or in
connection with the applicable “for cause” event(s), until MN Retail and TRS
have received distributions under this Section 6.05(a)(ii) in amounts necessary
to compensate MN Retail and TRS for any losses, claims, damages or liabilities
arising out of or in connection with the applicable “for cause” event(s); and

 

(iii)        Thereafter, in accordance with Sections 6.03(b) and (c).

 

 36 

 

  

(b)          (i) From and after the time TRS has failed to return any
distributions pursuant to the provisos in Section 4.02(a) or Section 4.06 and
provided (ii) (A) Operating Member has not been removed as Managing Member for
cause, (B) Operating Member has not failed to return any distributions pursuant
to the provisos in Section 4.02(a) or Section 4.06 and (C) Operating Member or
its Affiliate has not been removed as Property Manager under the Property
Management Agreement “for cause,” Category A Net Cash Flow shall not be
distributed as provided in Section 6.03 but rather pursuant to this
Section 6.05(b), and, except as provided in Section 6.07, the Company shall, as
soon as reasonably practical (but no less often than quarterly, if appropriate),
make payments or distributions, as applicable, of Category A Net Cash Flow to
the Category A Members in the following manner and order of priority:

 

(i)          First, as provided in Section 6.03(a);

 

(ii)         Second, to MN Retail until MN Retail has received distributions
under this Section 6.05(b)(ii) in an amount necessary to compensate MN Retail
for any losses, claims, damages or liabilities arising out of or in connection
with such failure by TRS; and

 

(iii)        Thereafter, in accordance with Sections 6.03(b) and (c).

 

(c)          (i) From and after the time (A) Operating Member shall have been
removed as Managing Member for cause, (B) Operating Member failed to return any
distributions pursuant to the provisos in Section 4.02(a) or Section 4.06 and
MN Retail has returned such distributions or (C) Operating Member or its
Affiliate shall have been removed as Property Manager under the Property
Management Agreement “for cause”, and (ii) provided that at such time TRS has
failed to return any distributions pursuant to the provisos in Section 4.02(a)
or Section 4.06, Category A Net Cash Flow shall not be distributed as provided
in Section 6.03 but rather pursuant to this Section 6.05(c), and, except as
provided in Section 6.07, the Company shall, as soon as reasonably practical
(but no less often than quarterly, if appropriate), make payments or
distributions, as applicable, of Category A Net Cash Flow to the Category A
Members in the following manner and order of priority:

 

(i)          First, as provided in Section 6.03(a);

 

(ii)         Second, to MN Retail until MN Retail has received distributions
under this Section 6.05(c)(ii) in an amount necessary to compensate MN Retail
for any losses, claims, damages or liabilities arising out of or in connection
with the applicable “for cause” event(s) and/or such failure by TRS; and

 

(iii)        Third, as provided in Sections 6.03(b) and (c).

 

Upon this Section 6.05 becoming effective, Capital Accounts of the Category A
Members shall be adjusted as, and to the extent, specified in clause (B) of
Section 4.02(c).

 

6.06Category B Special Payments and Distributions

 

(a)          (i) From and after the time (A) Operating Member shall have been
removed as Managing Member for cause, (B) Operating Member failed to return any
distributions pursuant to the provisos in Section 4.03(a) or Section 4.06 and
MN Retail has returned such distributions or (C) Operating Member or its
Affiliate shall have been removed as Property Manager under the Property
Management Agreement “for cause”, and (ii) provided that at such time REIT has
not failed to return any distributions pursuant to the provisos in Section
4.03(a) or Section 4.06, Category B Net Cash Flow shall not be distributed as
provided in Section 6.04 but rather pursuant to this Section 6.06(a), and,
except as provided in Section 6.07, the Company shall, as soon as reasonably
practical (but no less often than quarterly, if appropriate), make payments or
distributions, as applicable, of Category B Net Cash Flow to the Category B
Members in the following manner and order of priority:

 

 37 

 

  

(i)          First, as provided in Section 6.04(a);

 

(ii)         Second, to MN Retail and REIT pro rata, in proportion to their
respective losses, claims, damages or liabilities arising out of or in
connection with the applicable “for cause” event(s), until MN Retail and REIT
have received distributions under this Section 6.06(a)(ii) in amounts necessary
to compensate MN Retail and REIT for any losses, claims, damages or liabilities
arising out of or in connection with the applicable “for cause” event(s); and

 

(iii)        Thereafter, in accordance with Sections 6.04(b) through (f);
provided that any amounts that would have been distributed to Operating Member
in excess of its pro rata share in proportion to its Category B Percentage
Interest shall be distributed to the Category B Members in proportion to their
Category B Percentage Interests.

 

(b)          (i) From and after the time REIT has failed to return any
distributions pursuant to the provisos in Section 4.03(a) or Section 4.06 and
provided (ii) (A) Operating Member has not been removed as Managing Member for
cause, (B) Operating Member has not failed to return any distributions pursuant
to the provisos in Section 4.03(a) or Section 4.06 and (C) Operating Member or
its Affiliate has not been removed as Property Manager under the Property
Management Agreement “for cause,” Category B Net Cash Flow shall not be
distributed as provided in Section 6.04 but rather pursuant to this
Section 6.06(b), and, except as provided in Section 6.07, the Company shall, as
soon as reasonably practical (but no less often than quarterly, if appropriate),
make payments or distributions, as applicable, of Category B Net Cash Flow to
the Category B Members in the following manner and order of priority:

 

(i)          First, as provided in Section 6.04(a);

 

(ii)         Second, to MN Retail until MN Retail has received distributions
under this Section 6.06(b)(ii) in an amount necessary to compensate MN Retail
for any losses, claims, damages or liabilities arising out of or in connection
with such failure by TRS; and

 

(iii)        Thereafter, in accordance with Sections 6.04(b) through (f);
provided, that any amounts that would have been distributed to REIT in excess of
its pro rata share in proportion to its Category B Percentage Interest shall be
distributed to the Category B Members in proportion to their Category B
Percentage Interests.

 

 38 

 

  

(c)          (i) From and after the time (A) Operating Member shall have been
removed as Managing Member for cause, (B) Operating Member failed to return any
distributions pursuant to the provisos in Section 4.03(a) or Section 4.06 and
MN Retail has returned such distributions or (C) Operating Member or its
Affiliate shall have been removed as Property Manager under the Property
Management Agreement “for cause”, and (ii) provided that at such time REIT has
failed to return any distributions pursuant to the provisos in Section 4.03(a)
or Section 4.06, Category B Net Cash Flow shall not be distributed as provided
in Section 6.04 but rather pursuant to this Section 6.06(c), and, except as
provided in Section 6.07, the Company shall, as soon as reasonably practical
(but no less often than quarterly, if appropriate), make payments or
distributions, as applicable, of Category B Net Cash Flow to the Category B
Members in the following manner and order of priority:

 

(i)          First, as provided in Section 6.04(a);

 

(ii)         Second, to MN Retail until MN Retail has received distributions
under this Section 6.06(c)(ii) in an amount necessary to compensate MN Retail
for any losses, claims, damages or liabilities arising out of or in connection
with the applicable “for cause” event(s) and/or such failure by TRS;

 

(iii)        Third, as provided in Section 6.04(b); and

 

(iv)        Thereafter, to the Category B Members in proportion to their
Category B Percentage Interests.

 

Upon this Section 6.06 becoming effective, Capital Accounts of the Category B
Members shall be adjusted as, and to the extent, specified in clause (B) of
Section 4.03(c).

 

6.07Distributions in Liquidation

 

Upon the dissolution and winding-up of the Company, the proceeds (which proceeds
shall be apportioned between Category A Net Cash Flow and Category B Net Cash
Flow) of sale and other assets of the Company distributable to the Members under
Section 11.02(c)(iii) shall be distributed, not later than the latest time
specified for such distributions pursuant to Treasury Regulation
Section 1.704-1(b)(2)(ii)(b)(2) to the Category A Members in the manner
specified in Section 6.03 or Section 6.05 (whichever is applicable at the time
of such distribution) and to the Category B Members in the manner specified in
Section 6.04 or Section 6.06 (whichever is applicable at the time of such
distribution). It is the intent that such distributions be in proportion to the
positive balances in the Members’ Capital Accounts immediately prior to such
distributions, and Net Profits, Net Loss and, if necessary, other items of
income, gain, loss or deduction for the year of such distribution (and, if prior
to the filing of the tax return for the Company and permitted by the Code, the
prior taxable year) shall be allocated among the Members so as to cause such
Capital Account balances to equal the amounts so distributable. With the
approval of MN Retail, a pro rata portion of the distributions that would
otherwise be made to the Members under the preceding sentence may be distributed
to a trust reasonably established, for a reasonable period of time, for the
benefit of the Members for the purposes of liquidating Company Property,
collecting amounts owed to the Company, and paying any contingent or unforeseen
liabilities or obligations of the Company arising out of or in connection with
the Company. The assets of any trust established under this Section 6.07 will be
distributed to the Members from time to time by the trustee of the trust upon
approval of MN Retail in the same proportions as the amount distributed to the
trust by the Company would otherwise have been distributed to the Members under
this Agreement.

 

 39 

 

  

6.08Tax Matters

 

The Members intend for the Company to be treated as a partnership for federal
income tax purposes. The Managing Member shall make all applicable elections,
determinations and other decisions under the Code and applicable Treasury
Regulations, including, without limitation, the deductibility of a particular
item of expense and the positions to be taken on the Company’s tax return
following MN Retail’s approval of such elections, determinations and other
decisions, and any settlement or compromise of audit matters raised by the
Internal Revenue Service affecting the Members generally shall be subject to
MN Retail’s prior written consent. The Members shall each take reporting
positions on their respective federal, state and local income tax returns
consistent with the positions for the Company approved by MN Retail. Managing
Member shall cause all federal, state and local income and other tax returns to
be timely filed by the Company and shall, after receiving MN Retail’s approval
of such returns, be authorized to execute such returns (provided that Managing
Member shall, for so long as it diligently performs its obligations hereunder,
not be responsible for the delays of any other Member or reputable accountants
or auditors retained by Managing Member or at the request of MN Retail on behalf
of the Company).

 

6.09Tax Matters Partner

 

MN Retail shall be the tax matters partner within the meaning of
Section 6231(a)(7) of the Code and, subject to Section 6.08, shall exercise all
rights, obligations and duties of a tax matters partner under the Code;
provided, however, that the other Members shall be kept informed of, and given
an opportunity to participate in a non-binding manner in, all such matters which
the tax matters partner deems to be material; provided, however, that if a tax
settlement would have a disproportionate material adverse impact on one of the
other Members, such Member shall be given a reasonable period of time to approve
the proposed settlement, which approval shall not be unreasonably withheld,
conditioned or delayed.

 

6.10Allocations for Income Tax Purposes

 

(a)          Except as provided in Section 6.10(b) or otherwise as required
under Section 704(b) of the Code and the related Treasury Regulations, each item
of income, gain, loss or deduction of the Company for federal income tax
purposes shall be allocated to the Members in the same manner that the
corresponding item of Net Profit, Net Loss or other item of income, gain, loss
or deduction that affect the Capital Accounts of the Members was allocated
pursuant to Sections 6.01 and 6.02.

 

 40 

 

  

(b)          In accordance with Section 704(c) of the Code and the applicable
Treasury Regulations thereunder, income, gain, loss, deduction and tax
depreciation with respect to any property contributed to the capital of the
Company, or with respect to any property which has a Book Basis different than
its adjusted tax basis, shall, solely for federal income tax purposes, be
allocated among the Members so as to take into account any variation between the
adjusted tax basis of such property to the Company and the Book Basis of such
property. Any elections, accounting conventions or other decisions relating to
such allocations shall be made by MN Retail in a manner that complies with Code
Sections 704(b) and 704(c) and the Treasury Regulations thereunder. For such
allocations, MN Retail may select any method permitted in the Treasury
Regulations under Code Section 704(c) with respect to such allocations,
including the “traditional method”, the “traditional method with curative
allocations” and the “remedial allocation method”.

 

All amounts required to be withheld pursuant to Section 1446 of the Code or any
other provision of federal, state, or local tax law shall be treated as amounts
actually distributed to the Members for all purposes under this Agreement. If
the Managing Member determines that the Company has insufficient liquid assets
to satisfy such withholding obligation, the Member as to which withholding
applies shall contribute cash to the Company in an amount sufficient to satisfy
such withholding obligation (which amounts shall not be treated as Capital
Contributions and the related payment of tax shall not be treated as a
distribution).

 

ARTICLE VII
MANAGEMENT

 

7.01Management

 

(a)          Except to the extent provided elsewhere in this Agreement, the
Managing Member shall manage and conduct the operations and affairs of the
Company and make all decisions regarding the Company and its business and
assets. The Managing Member shall have all the rights and powers of a manager as
provided in the Delaware Act and as otherwise provided by law. In dealing with
the Managing Member acting on behalf of the Company, no person other than the
Property Manager shall be required to inquire into the authority of the Managing
Member to bind the Company. Persons dealing with the Company (other than the
Property Manager) are entitled to rely conclusively on the power and authority
of the Managing Member as set forth in this Agreement.

 

(b)          All decisions made with respect to the management and control of
the Company and approved pursuant to the terms of this Agreement shall be
binding on the Company and all Members. The Managing Member may elect officers
of the Company to implement the decisions (including without limitation
executing documents) of the Managing Member or the Members, as applicable, from
time to time. Without limiting the generality of the foregoing, except as
otherwise expressly provided in Section 7.01(c) or as provided for in any Budget
or Operating Plan, without the prior written consent of Majority Members in each
instance, the Managing Member shall not allow the Company take the following
actions (a “Major Decision”):

 

 41 

 

  

(i)          The execution and delivery of any agreement or instrument to
purchase the Company Property and the taking of any action required or permitted
to be taken thereunder (including, without limitation, all action necessary to
close the purchase of the Company Property and an election as to whether or not
to purchase same) or any waiver under, amendment of or assignment (in whole or
in part) of any such agreement and the taking of any action required or
permitted to be taken thereunder or entering into any agreements with any
governmental agency, any neighboring or adjacent property owner, any community
organizations or any other third parties, or sending any correspondence to or
having any other material communications with, any governmental agency which
directly binds the Company or advocates a position on behalf of the Company;

 

(ii)         Any financing, refinancing or securitization of any Company
Property (including, without limitation, a Loan) and the use of any proceeds
thereof, including, without limitation, interim and permanent financing, and any
other financing or refinancing of the operations of the Company and the
execution and delivery of any documents, agreements or instruments evidencing,
securing or relating to any such financing;

 

(iii)        Any material decision with respect to any environmental matters
affecting the Company Property;

 

(iv)        (A) Any sale, assignment, transfer or other disposition of Company
Property or any part thereof, including any delegated authority under the
Property Management Agreement or any activity which generates revenues; or
(B) any improvement, rehabilitation, alteration, repair, or completion of
construction of any Company Property (other than in the case of an emergency,
where such action is required prior to obtaining consent, and the aggregate cost
of such action is less than $25,000) that vary materially from the ranges and
guidelines in the Budget or Operating Plan (for purposes of this
Section 7.01(b)(iv), such a material variance shall be (I) an amount that is not
within the ranges established in the Operating Plan or is in excess of the
amount set forth in the Budget for such expenditure or line item by more than
$10,000 (in addition to individual expenditures and obligations, such test shall
be applied to aggregate expenditures and obligations made on a monthly basis as
well); provided, however, that any tenant improvement contemplated by any
approved lease or lease not requiring approval hereunder shall not be deemed a
violation of this Section 7.01(b)(iv) or (II) terms that materially conflict
with the other guidelines in the Operating Plan regarding such transactions); or
(C) taking any action relating thereto which burdens or encumbers Company
Property, and (D) any activity which generates revenues, or which is otherwise
on terms, that, vary materially from the ranges and guidelines in the Budget or
Operating Plan;

 

(v)         Any lease of any space within the Company Property, or any amendment
or modification thereto or any termination thereof, other than any lease,
amendment or modification thereto of less than 5,000 square feet of space within
the Company Property which is consistent with the Operating Plan. For purposes
of this Section 7.01(b)(v) only, Majority Members’ failure to approve any such
lease, amendment, modification or termination within three (3) Business Days of
receipt shall be deemed disapproval thereof;

 

 42 

 

  

(vi)        The making of any recurring operating expenditure or incurring of
any recurring operating obligation by or on behalf of the Company that varies
materially from the Budget or entering into (or amending or modifying) of any
agreement which was not specifically included or provided in the Budget or under
the Operating Plan, or otherwise approved by the Majority Members (for purposes
of this Section 7.01(a)(vi), such a material variance shall be (A) expenditures
or obligations involving an amount that is in excess of the amount set forth on
a monthly basis or on an annual basis in the Budget for such expenditure on a
line item basis by more than $10,000 for such period, (B) expenditures or
obligations involving the incurrence of an expenditure or obligation for any
transaction or any series of related transactions when taken with all prior
expenditures or obligations during the particular quarter or fiscal year related
thereto exceeds the maximum expenditure amount provided in the Budget or the
Operating Plan for such particular transaction or series of transactions for
such period by $10,000, or (C) in the case of any material service, maintenance
or similar agreement proposed to be entered into, such agreement is not
terminable (without penalty) by the Company on thirty (30) calendar days or less
written notice to the other party; provided, however, that expenditures made or
obligations incurred or agreements entered into pursuant to, or which are
specifically included in or provided under, the Budget or Operating Plan or
otherwise previously approved by Majority Members shall not be Major Decisions
to the extent they do not vary (other than immaterial variances) from the Budget
and Operating Plan); provided, further, that expenditures made in connection
with snow removal costs at the Properties under approved agreements shall not be
a Major Decision;

 

(vii)       The establishment of reasonable reserves, determination of the
amount of available Category A Net Cash Flow and Category B Net Cash Flow and
making of distributions to Members (subject to the requirements of Sections
6.03, 6.04, 6.05 and 6.06);

 

(viii)      The institution of any legal proceedings in the name of the Company,
settlement of any legal proceedings against the Company if the settlement amount
exceeds $50,000 in any single instance or $100,000 in the aggregate, and
confession of any judgment against the Company or any property of the Company
other than the institution of any eviction, suits for breach of tenant leases,
or similar proceedings provided for in the Operating Plan;

 

(ix)         (A) Pursuing any pre-development activities for any horizontal or
vertical construction to the extent that such pursuit would cause the Company to
incur expenditures in excess of those provided by the Budget or under the
Operating Plan, or (B) commencing any horizontal or vertical construction on any
Company Property;

 

(x)          The possession or pledge of any Company Property for other than
Company purposes (which shall require the consent of all Members);

 

(xi)         Notwithstanding any other provisions of this Agreement, the
entering into any third party contract with an aggregate cost to the Company in
excess of $25,000 (“Contract Approval Threshold”).

 

(xii)        The entering into any contracts below the Contract Approval
Threshold to the extent that in connection with any such contracts (a) funds are
not explicitly provided for in the Budget and/or Operating Plan, as applicable,
or (b) the existence of which is not contemplated, in the Budget and/or
Operating Plan, as applicable;

 

 43 

 

  

(xiii)       Entering into, or amending, or modifying or terminating any
agreement with any manager, asset manager, leasing agent, listing agent,
contractor, or sales or placement agent or broker not expressly permitted
hereunder for the management, asset management, construction, leasing,
disposition, financing or refinancing of any Company Property;

 

(xiv)      Any other material matter pertaining to the Company’s business that
is designated to be a “Major Decision” hereunder;

 

(xv)       Any election or approval under the Purchase Agreement which the
Company may exercise under same;

 

(xvi)      make any loans that are not provided for in the Budget or Operating
Plan. For purposes of clarity, “loans” as used in this subparagraph (xvi) shall
not include tenant workouts that permit a tenant to repay amounts owed to
pursuant to a note;

 

(xvii)     amend this Agreement (provided that all Members hereby agree to make
such amendments as may be reasonably requested from time to time by any lender,
if any, to the Company, to the extent the same have been approved by MN Retail);

 

(xviii)    acquire any additional real property, or direct or indirect interest
in any additional real property, other than the Company Property unless provided
by the Budget or Operating Plan;

 

(xix)       cause the Company to make any distribution of Company property in
kind to any Member;

 

(xx)        change the nature of the business conducted by the Company or its
purposes as described in Section 2.05;

 

(xxi)       (A) file any voluntary petition in bankruptcy on behalf of the
Company or any subsidiary of the Company (each, an “SPE”), (B) consent to or
file any involuntary petition in bankruptcy against the Company or any SPE, (C)
the making by the Company or any SPE of an assignment for the benefit of
creditors, or (D) consent to or initiate, or cause or permit any SPE to consent
to or initiate the appointment of a receiver of any Company Property or the
property of any SPE;

 

(xxii)      cause the Company or any SPE to take any action (A) with the intent
to hinder, delay or interfere with the exercise by an administrative agent or
any Lender of any rights and remedies under the applicable Loan Documents, or
(B) to contest or in any way interfere, directly or indirectly, with any
foreclosure of any document securing a Loan or with any other enforcement of an
administrative agent’s or any Lender’s rights, powers or remedies under any Loan
Documents (whether by making any motion, seeking any extension, asserting any
defense, claim, counterclaim or right of offset, seeking any injunction or other
restraint, commencing any action, seeking to consolidate any such foreclosure or
other enforcement with any other action, or otherwise);

 

 44 

 

  

(xxiii)     sell, transfer or otherwise dispose of the Company Property;

 

(xxiv)    enter into, amend or consummate any transaction or arrangement with
any Member or any Affiliate of any Member, all of which shall (with the
exception of the transactions described in Section 9.06 which shall not require
such approval) require the approval of the non-interested Member(s)
notwithstanding anything contained herein to the contrary;

 

(xxv)     Intentionally omitted; and

 

(xxvi)    approve any Budget and Operating Plan, and any material amendments or
modifications thereto (which shall only be permitted in accordance with this
Agreement).

 

(c)          Subject to the terms of this Agreement, and the limitations imposed
by law, the Managing Member shall have all of the same powers as, but not the
duties of, a general partner of a general partnership under the laws of the
State of Delaware, including, without limitation, the full power and authority
to:

 

(i)          Acquire, hold, operate, sell, transfer, assign, convey, exchange,
lease, sublease, mortgage or otherwise dispose of or deal with all or any part
of Company Property;

 

(ii)         In furtherance of the Company’s purposes and business, borrow money
(including, without limitation, a Loan), whether on a secured or unsecured
basis, refinance, recast, modify, amend, extend, compromise or otherwise deal
with any such loan, and in connection therewith, issue evidences of indebtedness
and secure the same by mortgages, deeds of trust, security agreements or other
similar documents affecting the assets of the Company;

 

(iii)        Authorize other persons to execute and deliver such documents on
behalf of the Company as the Managing Member may deem necessary or desirable for
the Company’s business, including, without limitation, guarantees and
indemnities;

 

(iv)        Perform, or cause to be performed, all of the Company’s obligations
under any agreement to which the Company is a party;

 

(v)         Enter into contracts on behalf of the Company and make expenditures
as are required to operate and manage the Company and the Company Properties;
and

 

(vi)        Do any act which is necessary or desirable to carry out any of the
purposes of the Company.

 

 45 

 

  

7.02MN Retail Consultant

 

Notwithstanding anything to the contrary contained in this Agreement, MN Retail
or its Affiliate may engage an external third party consultant to advise it in
connection with this Agreement or the Company Property and any fees and expenses
incurred by MN Retail or its Affiliate in connection therewith shall be treated
as an expense of the Company and be promptly reimbursed to MN Retail upon
request, provided, however, that any fee paid to such consultant shall be
subject to a cap of $100,000 per year. Notwithstanding any provision to the
contrary in this Agreement, the decision to retain any such external consultant
shall be the sole decision of MN Retail and the same shall not constitute a
Major Decision and Operating Member shall have no right to approve or disapprove
the Consultant or the Consultant’s engagement agreement.

 

7.03Duties of managing member

 

(a)          The Managing Member shall (i) conduct the business of the Company
on a day-to-day basis in accordance with the standard of care required of
prudent and experienced third parties performing similar functions, in
accordance with customary industry standards in accordance with the Budget and
the Operating Plan and such other guidelines as shall be adopted by the Company
pursuant to this Agreement, which duties may be discharged by delegating the
same to Property Manager pursuant to the Property Management Agreement,
(ii) retain Property Manager, or another person or entity approved by MN Retail,
to perform the Company Management Services for the Company, (iii) perform the
duties assigned to it hereunder, and (iv) carry out and implement all decisions
and resolutions of the Members. The initial Managing Member shall be Operating
Member, which shall remain Managing Member unless Operating Member is terminated
or resigns as Managing Member pursuant to the terms of this Agreement. Operating
Member, as the initial Managing Member, shall have no authority to retire or
resign from its position as the initial Managing Member; provided that Operating
Member may resign as Managing Member only if Property Manager is terminated, or
if Property Manager resigns from such position in accordance with the terms of
the Property Management Agreement. In the event that Operating Member or any
other Person should retire, resign or be removed as Managing Member, the Members
shall be under no obligation to appoint a replacement thereof. Subject to the
limitations set forth in this Agreement, the Managing Member, on behalf of the
Company, shall have the power and authority to enter into contracts and leases
on behalf of the Company in accordance with the current Budget and Operating
Plan approved in accordance with this Agreement, to make expenditures as are
required to implement such Budget and Operating Plan, but only to the extent
that any such expenditures and amounts required to be paid by the Company under
such contracts, leases and other instruments and documents have either been
approved in accordance with this Agreement do not require approval in accordance
with this Agreement. The Managing Member may rely on written instructions from a
representative appointed in writing by MN Retail from time to time that
MN Retail has approved certain actions and agreements. Subject to the Managing
Member’s right to charge certain matters to the Company as provided in
Sections 8.01 and 8.03 and without limiting any compensation or reimbursements
Managing Member may be entitled to under the Property Management Agreement, the
Managing Member shall not be entitled to receive any fees or other compensation
in respect of its activities as Managing Member, and will not receive
reimbursement for compensation payable to any of its employees or other direct
or indirect overhead which may be attributable to the performance of its duties
as Managing Member.

 

 46 

 

  

(b)          Notwithstanding anything to the contrary contained in
Section 7.01(b)(iii), if at the beginning of any calendar year the Budget and
Operating Plan or any item or portion thereof shall not have been approved by
Majority Members, then:

 

(i)          Any items or portions of the Budget and Operating Plan and amounts
of expenses provided therein which have been so approved shall become operative
immediately and the Managing Member shall be entitled to expend funds in
accordance with those operative portions;

 

(ii)         With respect to the Budget, the Managing Member shall be entitled
to, and shall, expend, in respect of noncapital, recurring expenses in any month
of the then-current calendar year, an amount equal to the budgeted amount for
the corresponding month of the immediately preceding calendar year, as set forth
on the immediately preceding calendar year Budget after giving effect to any
dispositions or other material changes to Company Property during the prior or
current year; provided, however, that if any contract approved by the Managing
Member or entered into pursuant to the provisions hereof or the Property
Management Agreement provides for an automatic increase in costs thereunder
after the beginning of the then current calendar year, then the Managing Member
shall be entitled to expend the amount of such increase; and

 

(iii)        The Managing Member shall be entitled to, and shall, expend funds
in respect of debt service on the Company’s financing (including the expense of
curing any defaults thereunder), utilities, real estate taxes and assessments,
or insurance premiums with respect to insurance for the Company Property,
regardless of whether the Budget has been approved or whether such expenditures
exceed the amounts provided for in the applicable Budget.

 

(c)          In addition to and without limiting any other duties set forth in
this Agreement, the Managing Member shall, subject to the availability of
adequate funds therefor in the Budget and from Revenues, Capital Contributions
or other sources, and provided that Managing Member may delegate such
obligations to Property Manager or any other third parties with whom the Company
may contract pursuant to the terms hereof:

 

(i)          Oversee, coordinate and process the operations, including without
limitation, the management on a day-to-day basis of any and all of the assets
which comprise Company Property, and prepare all communications with the Seller
and other relevant third parties;

 

 47 

 

  

(ii)         Subject to the availability of funds therefor, take all proper and
necessary actions reasonably required to cause the Company and all third parties
at all times to perform and comply with the provisions (including, without
limitation, any provisions requiring the expenditure of funds by the Company) of
any loan commitment, agreement, mortgage, lease, or other contract, instrument
or agreement to which the Company is a party or which affects any Company
Property or the operation thereof;

 

(iii)        Subject to the availability of funds therefor, pay in a timely
manner all non-disputed operating expenses of the Company in accordance with the
terms of the Budget and the Operating Plan or as otherwise provided herein;

 

(iv)        To the extent available, and subject to the availability of the
funds therefor, obtain and maintain insurance coverage on Company Properties as
required by the Managing Member and pay all non-disputed taxes, assessments,
charges and fees payable in connection with the ownership, use and occupancy of
the Company Properties (provided that if the Managing Member requires that the
Company maintain insurance as part of MN Retail’s blanket policy, the Company’s
allocable share of deductibles and premiums under the liability insurance policy
shall be no greater than those under such policies previously maintained by
Property Manager);

 

(v)         Deliver to the other Members promptly upon the receipt or sending
thereof, copies of all material notices, reports and communications between the
Company and any tenant, the Seller, governmental agencies, neighboring property
owners, community groups and other relevant third parties, and material notices,
reports, and communications from any tenant, under any lease or any borrower
under any mortgage loan or any holder of a mortgage affecting all or any portion
of any Company Property, or any of such other parties, which relates to any
existing or pending default thereunder or to any financial or operational
information required by such Person;

 

(vi)        Deposit all receipts from operations of Company Property to a
separate account, or accounts, established and maintained by the Managing Member
in the name of the Company or the applicable Property Company, and not commingle
those receipts with any other funds or accounts of Managing Member;

 

(vii)       Manage and administer the process of selling and refinancing Company
Property;

 

(viii)      If the Managing Member subcontracts with third parties or any of its
Affiliates for the performance of any of the services to be performed by the
Managing Member, then the Managing Member shall supervise and oversee the
performance of the services performed by such third parties or Affiliates (in
the event of any such subcontract, references in this Agreement to actions taken
or to be taken by the Managing Member shall include actions taken or to be taken
by such subcontractors);

 

 48 

 

  

(ix)         Execute and deliver agreements, certificates and similar documents
which are necessary to obtain loans, as well as manage any approved financing or
refinancing, on terms approved by the Managing Member and to acquire the Company
Property pursuant to the Purchase Agreement;

 

(x)          Make periodic inspections of the Company Property and review all
maintenance, repairs and construction on the Company Property;

 

(xi)         Advise the Company on such action as may be required to comply with
any and all laws, ordinances, statutes and deed restrictions applicable to the
Company Property;

 

(xii)        Not knowingly permit the use of the Company Property for any
purpose which might impair any insurance on the Company Property or which might
render any insured loss thereunder uncollectible or which would be in violation
of any applicable law;

 

(xiii)       Promptly recommend from time to time the advisability of contesting
either the validity or the amount of personal and real property taxes, if
Managing Member deems such a contest appropriate

 

(xiv)      Fully cooperate with the Company and the Company’s representatives,
including leasing agents, tax consultants, brokers involved in the sale of all
or any portion of the Company Property, any potential purchaser of all or any
portion of the Company Property, appraisers, and counsel with the view that such
representatives shall be able to perform their duties efficiently and without
interference. Such parties shall be allowed to visit the Company Property and
inspect the same at such times as MN Retail may request;

 

(xv)       Advise the Company on such action as may be necessary to comply with
any and all laws, ordinances, statutes and deed restrictions applicable to the
Company Property;

 

(xvi)      Notify MN Retail of any of the following in any way relating to the
Company Property promptly following Managing Member’s receipt thereof: written
notice of any claim of violation of any legal requirement other than those which
can be corrected for less than $10,000 (or $150,000 if covered by insurance),
and without penalty or fine within thirty (30) days of notification thereof,
provided that notice is required for any claim that names any MN Retail Party;
written notice of any claim of liability; material written complaints from any
contractor, sub-contractor or other party involved in providing or assisting
with the operation, maintenance, and repair of the Company Property; written
notice of any default under any Loan Documents secured by the Company Property;
any summons or other legal process; any material damage to the Company Property;
any threatened (in writing by an applicable Governmental Authority or its agent)
condemnation or acquisition in lieu of condemnation of the Company Property or
any portion thereof; and any actual or alleged (in writing) personal injury or
property damage, and promptly notify MN Retail of any verbal notice Managing
Member receives related to any of the foregoing, but only if Managing Member,
acting reasonably and in good faith, deems the same to be material to the
ownership or operation of the Company Property. For purposes of this subsection
(xvi), “material” shall mean any claim for $10,000 or greater in any one
instance, or $50,000 in the aggregate;

 

 49 

 

  

(xvii)     Promptly notify MN Retail of any material default or alleged (in
writing) material default by any party under any lease of all or any portion of
the Company Property of which Managing Member is aware, as well as any other
material information particular to the Company Property;

 

(xviii)    Advise the Company with respect to any presentations before public
agencies at both public and private meetings which relate to or affect the
Company Property, and in all dealings with the press, community leaders, owners
of adjacent property, and all other parties directly or indirectly involved with
the Company Property or with interests which may affect the success of the
Company Property;

 

(xix)       Comply at all times with this Agreement, including submitting to the
Members for their approval any decisions or matters which may be subject to
their approval under this Agreement; and

 

(xx)        Report to MN Retail with respect to Managing Member’s compliance
with the foregoing duties.

 

(d)          MN Retail shall have the absolute right, power and authority at any
time to terminate Operating Member’s appointment as Managing Member hereunder
and to appoint a successor Managing Member, and to remove Property Manager as
the manager under the Property Management Agreement and to terminate the
Property Management Agreement (and any other agreements or contracts between the
Company and Affiliates of Operating Member or Property Manager) and/or appoint a
new manager pursuant thereto “for cause”, or “for lack of performance”, or for
an Event of Default. MN Retail’s determination of whether a “for cause” event, a
“for lack of performance” event or an Event of Default by Operating Member shall
have occurred shall be conclusive and binding on the Members unless and until
Operating Member shall have obtained a final, non-appealable judgment of a court
of competent jurisdiction finding that no “for cause” event, “for lack of
performance” event or Event of Default by Operating Member has occurred. In the
event that Operating Member shall have been removed as Managing Member, or in
the event Property Manager is removed as the manager under the Property
Management Agreement, “for cause”, then under such circumstances and from that
time forward (i) Operating Member shall immediately cease to be Managing Member
(and Property Manager shall immediately cease to be the manager under the
Property Management Agreement), (ii) Operating Member shall cease to have any
right to any distributions under Section 6.03 and Section 6.04 and from that
time forward distributions to the Members shall be made under Section 6.05 and
Section 6.06 or, (iii) Operating Member shall forfeit its right to receive any
fees under Section 7.04 and Property Manager shall forfeit its right to receive
any fees under the Property Management Agreement and (iv) Operating Member shall
not have any right to vote on Major Decisions other than as provided in
Section 7.01(b). In the event that Operating Member shall have been removed as
Managing Member, or in the event Property Manager is removed under the Property
Management Agreement, as a result of an Event of Default (which does not
constitute “for cause”) by Operating Member or Property Manager, or “for lack of
performance”, then Operating Member shall immediately cease to be Managing
Member (and Property Manager shall immediately cease to be the manager under the
Property Management Agreement), and Operating Member shall retain its right to
receive distributions hereunder pursuant to Section 6.03 and Section 6.04 (to
the extent of its Interest), but (A) Operating Member shall forfeit its right to
receive any fees under Section 7.04, (B) Property Manager shall be terminated
within ninety (90) days after such termination and shall thereafter lose its
right to receive payments under the Property Management Agreement which would
otherwise have accrued from and after the expiration of said ninety (90) day
period (provided that MN Retail, at its election, may accelerate the termination
of Property Manager to the date of the termination of Operating Member as
Managing Member for any reason other than for cause, provided that Property
Manager shall remain entitled to receive management fees and reimbursements
payable, if applicable, under the Property Management Agreement through the
termination date of said Property Manager), and (C) Operating Member shall not
have any right to vote on Major Decisions other than Fundamental Decisions.

 

 50 

 

  

(e)          Operating Member’s appointment as Managing Member shall
automatically terminate if Operating Member’s (or its permitted transferee’s)
Category A Percentage Interest or Category B Percentage Interest is less than
five percent (5%).

 

7.04Services and Fees

 

(a)          The Company and Property Manager shall enter into the Property
Management Agreement substantially concurrently with the execution of this
Agreement. The Property Management Agreement shall provide that after the
Company’s acquisition of the Company Property, and while the Company owns the
Company Property and Operating Member owns a Category A Percentage Interest of
at least five percent (5%) and a Category B Percentage Interest of at least five
percent (5%), and provided that (i) no Event of Default by Operating Member or
any of its Affiliates then exists hereunder or under the Property Management
Agreement, and (ii) Operating Member has not been removed as the Managing Member
pursuant to this Agreement, the Company shall pay Property Manager the Property
Management Fee and the Construction Management Fee (each as defined in the
Property Management Agreement) and leasing commissions pursuant to the terms and
conditions of the Property Management Agreement for so long as Property Manager
is performing the services required of it under the Property Management
Agreement and under any related agreements.

 

(b)          On the first day of each month of each year during the term of this
Agreement, the Company shall pay to Operating Member (unless Operating Member
has forfeited its right to receive fees under this Section 7.04) an asset
management fee equal to (i) to the weighted average aggregate Investment Value
of the Company Property owned by the Company during the immediately preceding
month multiplied by (ii) 0.02083% (an example of the foregoing is attached as
Schedule C). For purposes hereof, “Investment Value” means, initially, with
respect to each property included in the Company Property, the appraised value
of such property as of the Closing Date; provided, the Investment Value of each
property shall be (i) reduced pro rata in connection with sales of portions of
such properties and (ii) excluded upon the sale of such property. On the first
day of each month of each year during the term of this Agreement, the Company
shall pay to MN Retail (or a third party designated by MN Retail) an asset
management fee equal to the greater of (A) .15% of the total Capital
Contributions made to the Company, or (B) $2,500.

 

 51 

 

  

(c)          If and only if as of the date of calculation MN Retail has received
distributions hereunder in an amount necessary to provide MN Retail at least a
twelve percent (12%) IRR with respect to its Gross Adjusted Capital
Contributions, then promptly following the sale of the last Company Property,
the Company shall pay Operating Member the Disposition Fee.

 

(d)          Except as set forth in this Section 7.04, any agreements with an
Affiliate of any Member must be approved by the non-Affiliated Members, and no
other fees or compensation will be paid by the Company to any Member or any of
its Affiliates. Neither Operating Member nor any of its Affiliates will be
entitled to any development, leasing or other fees associated with the
management, development and leasing of any of the Company Properties except as
set forth in the Property Management Agreement and will not be entitled to any
reimbursement for its employees or other direct or indirect overhead, except as
set forth in the Property Management Agreement or this Agreement, or as
otherwise provided by the Budget.

 

7.05Duties and Conflicts

 

(a)          The Members and their respective officers, employees, the Managing
Member and Affiliates shall devote such time to the Company business as they
deem to be necessary or desirable in connection with their respective duties and
responsibilities hereunder. Except as provided hereunder or as otherwise agreed
to in writing by the Managing Member and all disinterested Members, no Member
nor any member, partner, shareholder, officer, director, employee, agent or
representative of any Member shall receive any salary or other remuneration for
its services rendered pursuant to this Agreement.

 

(b)          Each of the Members recognizes that each of the other Members and
its members, managers partners, shareholders, officers, directors, employees,
agents, representatives, the Managing Member and Affiliates, have or may have
other business interests, activities and investments, some of which may be in
conflict or competition with the business of the Company and that each of the
other Members and its members, managers, partners, shareholders, officers and
directors, employees, agents, representatives, the Managing Member and
Affiliates, are entitled to carry on such other business interests, activities
and investments. Except as set forth below, each of the Members may engage in or
possess an interest in any other business or venture of any kind, independently
or with others, including, without limitation, owning, financing, acquiring,
leasing, promoting, developing, improving, operating, managing and servicing
real property and mortgage loans on its own behalf or on behalf of other
entities with which any of the Members is affiliated or otherwise, and each of
the Members may engage in any such activities, whether or not competitive with
the Company, without any obligation to offer any interest in such activities to
the Company or to the other Members. Neither the Company nor the other Members
shall have any right, by virtue of this Agreement, in or to such activities, or
the income or profits derived therefrom, and the pursuit of such activities,
even if competitive with the business of the Company, shall not be deemed
wrongful or improper.

 

 52 

 

  

(c)          Notwithstanding the foregoing, except as provided herein below,
during the term of this Agreement, (i) Operating Member shall not pursue an
opportunity or enter into a transaction (whether as lender, owner, shareholder,
partner, director, officer, employee, agent, consultant or other advisor), for
the financing, acquisition, ownership, entitlement, management, operation,
leasing, construction, or development, of any other property within a ten (10)
mile radius of any Company Property (the “Competitive Area”) that has a use
comparable to the present projected or actual use of the Company Property or
otherwise competes with the Company Property in any way, whether directly or
indirectly, including without limitation through any of its Affiliates or in any
other manner (each, a “Competitive Opportunity”). If Operating Member or any
Affiliate of Operating Member desires to pursue a Competitive Opportunity, then
MN Retail and its Affiliates (including, without limitation, any affiliates of
funds or accounts managed by MN Retail Capital Management, L.P.) (each, a
“MN Retail Party”), shall have a right of first offer with respect to any such
Competitive Opportunity so long as such proposed acquisition or development
opportunity is a permitted investment under any operating documents and/or fund
documents that the applicable MN Retail Party is subject to (each, a “ROFO
Opportunity”). Operating Member hereby represents and warrants that, as of the
date hereof, neither it nor any Affiliate is involved in any Competitive
Opportunity or any ROFO Opportunity which has not been disclosed in writing to
MN Retail.

 

In the event Operating Member or any Affiliate of Operating Member desires to
pursue a ROFO Opportunity, Operating Member shall give MN Retail notice of such
ROFO Opportunity, which notice shall include the proposed terms and conditions
thereof and proposed investment return thereon (in pro forma form) in sufficient
detail to permit MN Retail to make an informed decision as to its desire to
proceed with said ROFO Opportunity on the same terms as set out in the notice
(together with such supporting information as MN Retail may reasonably request,
“Investment Notice”). MN Retail shall have thirty (30) days from the date of
such notice to determine whether it desires to proceed with said ROFO
Opportunity on the same terms as set out in the Investment Notice. If MN Retail
elects to proceed, it shall do so in a separate joint venture upon terms and
conditions similar to the terms and conditions of this Agreement but subject to
said revised economic terms as set forth in the Investment Notice or otherwise
acceptable to MN Retail and Operating Member. If MN Retail gives notice within
said thirty (30) day period that it does not desire to proceed with said
opportunity on the terms set forth in the Investment Notice or fails to respond
to such Investment Notice within the 30-day period, then Operating Member may
proceed with said opportunity either alone, with its Affiliates or otherwise
upon terms and conditions not materially more favorable to any alternate
provider of capital for such opportunity than the terms and conditions set forth
in the Investment Notice; provided, however, that in any event the opportunity
is modified to be upon terms materially more favorable to such alternate capital
provider than the terms and conditions set forth in the Investment Notice, then
the provisions of this paragraph shall again be applicable and an additional
Investment Notice shall be required to be delivered by Operating Member to
MN Retail pursuant to the terms hereof. For purposes of the preceding sentence,
terms and conditions shall be deemed materially more favorable to such alternate
capital provider if the proposed return on investment of MN Retail would
increase by fifteen percent (15%) or more over that which would be received
under the terms set forth in the Investment Notice. By way of example, if the
pro forma included with the Investment Notice indicated a projected return on
investment of twenty percent (20%) to MN Retail and MN Retail declined to
proceed with the proposed investment, Operating Member would be obligated to
again offer the proposed investment to MN Retail if the proposed terms and
conditions were modified so that the projected return on investment was equal to
or greater than twenty-three percent (23%). If Operating Member has complied
with the conditions set forth above, Operating Member shall have no further
obligation to offer the proposed investment to MN Retail once proposed terms
have been accepted by such alternative capital provider as evidenced by a term
sheet signed by Operating Member of its Affiliates, on the one hand, and such
alternate capital provider, on the other hand.

 

 53 

 

  

Notwithstanding the foregoing, MN Retail, for itself and each MN Retail Party,
acknowledges Operating Member’s obligation to provide investment opportunities
to TRS and REIT and agrees that the foregoing obligation of Operating Member to
provide ROFO Opportunities to MN Retail shall be subject and subordinate to
Operating Member’s existing obligations to REIT.

 

If MN Retail, or any MN Retail Party, elects to pursue a ROFO Opportunity or
otherwise enters into a Value-Add Retail Joint Venture with Operating Member or
any Affiliate of Operating Member, then any agreement entered into between
Operating Member and MN Retail, or the applicable MN Retail Party, shall be
cross defaulted with this Agreement, such that a for cause event resulting in
the removal of Operating Member or any Affiliate of Operating Member as Property
Manager, Managing Member or the like under this Agreement shall result in the
same under the other agreement and vice versa. If MN Retail or any MN Retail
Party elects to pursue a ROFO Opportunity, then any agreement entered into
between Operating Member and MN Retail, or the applicable MN Retail Party, shall
provide that Operating Member must contribute not less than ten percent (10%)
toward the total capitalization of the ROFO Opportunity. Notwithstanding the
foregoing, should TRS or REIT participate in a ROFO Opportunity at a level not
less than fifteen percent (15%), then Operating Member shall be required to
contribute not less than five percent (5%) to such ROFO Opportunity.

 

The terms of this Section 7.05(c) shall expire, and Operating Member shall have
no further obligation to provide MN Retail or any MN Retail Party any ROFO
Opportunity following the earliest to occur of (i) the third anniversary of the
Effective Date, or (ii) the date on which MN Retail (which for purposes hereof
includes each MN Retail Party) has rejected three (3) ROFO Opportunities which
satisfy MN Retail’s investment criteria.

 

 54 

 

  

(d)          TRS hereby represents and warrants that, except as disclosed to
MN Retail in writing, as of the date hereof, neither TRS nor any of its
Affiliates has an interest in any property within a ten (10) mile radius of any
Company Property that has a use comparable to the present projected or actual
use of the Category B Property or otherwise competes with the Category B
Property in any way, whether directly or indirectly.

 

(e)          REIT hereby represents and warrants that, except as disclosed to
MN Retail in writing, as of the date hereof, neither REIT nor any of its
Affiliates has an interest in any property within a ten (10) mile radius of any
Company Property that has a use comparable to the present projected or actual
use of the Category A Property or otherwise competes with the Category A
Property in any way, whether directly or indirectly.

 

7.06Company Expenses

 

Except as otherwise provided in this Agreement or the Property Management
Agreement, except for the costs of preparing the reports specifically called for
by the terms hereof and the Budget and the Operating Plan, which shall be the
cost of Managing Member (provided that cost of materials and reasonable third
party costs shall be at the Company’s expense), except for costs which are to be
borne by Property Manager pursuant to the terms of the Property Management
Agreement, and except for any costs to be borne by any third party under any
agreement with the Company, the Company shall be responsible for paying, and
shall pay, all direct costs and expenses related to the business of the Company
and of acquiring, holding, owning, developing, servicing, collecting upon and
operating Company Property. Subject to the preceding sentence, all fees and
expenses payable under Section 7.04, costs and expenses relating to any
employees, staff or other personnel approved by the Managing Member to provide
day-to-day operations and financial reporting to oversee the operations of
Company Property, costs of financing, fees and disbursements of attorneys,
financial advisors, accountants, appraisers, brokers and engineers, travel
expenses, and all other fees, costs and expenses directly attributable to the
business and operations of the Company shall be borne by the Company. In the
event any such costs and expenses are or have been paid by any Member, such
Member shall be entitled to be reimbursed for such payment so long as such
payment is reasonably necessary for Company business or operations and has been
approved by the Managing Member or is expressly authorized in this Agreement or
the appropriate Budget or Operating Plan (including any permitted variance
hereunder). Notwithstanding the foregoing, and without affecting any contrary
terms (if any) in the Property Management Agreement, in no event shall the
Company have any obligation to pay or reimburse any Member for any general
overhead expense of such Member.

 

 55 

 

  

ARTICLE VIII
BOOKS AND RECORDS

 

8.01Books and Records

 

Managing Member shall maintain, or cause to be maintained, at the expense of the
Company, in a manner customary and consistent with good accounting principles,
practices and procedures, a comprehensive system of office records, books and
accounts (which records, books and accounts shall be and remain the property of
the Company) in which shall be entered fully and accurately each and every
financial transaction with respect to the ownership and operation of Company
Property. Bills, receipts and vouchers shall be maintained on file by Managing
Member. Managing Member shall cause audits to be performed and audited
statements and income tax returns to be prepared as required by Section 8.03
(provided that Managing Member shall, for so long as it diligently performs its
obligations hereunder, not be responsible for the delays of any other
non-Affiliated Member or reputable accountants or auditors retained by Managing
Member or at the request of MN Retail on behalf of the Company). Such books and
records of account shall be prepared and maintained by Managing Member at the
principal place of business of Managing Member. Each Member or its duly
authorized representative shall have the right to inspect, examine and copy such
books and records of account at the Company’s office during reasonable business
hours. MN Retail shall have the right from time to time to audit the books and
records of the Company, at MN Retail’s expense.

 

8.02Accounting and Fiscal Year

 

The books of the Company shall be kept on the accrual basis in accordance with
GAAP and on a tax basis and the Company shall report its operations for tax
purposes on the accrual method. The fiscal year and tax year of the Company
shall end on December 31 of each year, unless a different tax year shall be
required by the Code.

 

8.03Reports

 

(a)          The Managing Member will prepare, or cause to be prepared, at the
expense of the Company, and furnish to each Member (provided that the Managing
Member shall, for so long as it diligently performs its obligations hereunder,
not be responsible for the delays of any other non-Affiliated Member or
reputable accountants or auditors retained by the Managing Member or at the
request of MN Retail on behalf of the Company) (i) within thirty (30) calendar
days after the end of each fiscal quarter of the Company, unless such fiscal
quarter is the last fiscal quarter of any fiscal year of the Company, (A) an
unaudited balance sheet of the Company dated as of the end of such fiscal
quarter, (B) an unaudited related income statement of the Company for such
fiscal quarter, (C) an unaudited statement of each Member’s Capital Account for
such fiscal quarter, and (D) an unaudited statement of cash flows of the Company
for such fiscal quarter, (ii) within fifteen (15) calendar days after the end of
each calendar quarter (or calendar month, if available), a pertinent market
report on sales and leasing activity in the vicinity of each Company Property,
and a status report of the Company’s activities during such calendar quarter, or
month, as applicable, including descriptions of additions to, dispositions of
and leasing and occupancy of Company Properties and any material legal issues
such as material claims filed or threatened against the Company, the arising of
material claims by the Company against other parties and developments in any
then pending material legal actions affecting the Company during such fiscal
quarter, and (iii) within thirty (30) calendar days after the end of each month,
and a reconciliation of actual Expenses and Revenues during such period compared
with the Budget amounts for such items, and an explanation of the discrepancies,
all of which shall be certified by the Managing Member as being, to the best of
its knowledge, true and correct.

 

 56 

 

  

(b)          The Managing Member will prepare, or cause to be prepared, on an
accrual basis in accordance with GAAP and on a tax basis, at the expense of the
Company, and furnish to each Member no later than January 31 after the end of
each fiscal year of the Company (i) an unaudited balance sheet of the Company
dated as of the end of such fiscal year, (ii) an unaudited related income
statement of the Company for such fiscal year, (iii) an unaudited statement of
each Member’s Capital Account for such fiscal year, (iv) an unaudited statement
of cash flows of the Company as of the end of the fiscal year, and (v) such
other supporting schedules, reports and backup information as are reasonably
requested by MN Retail, all of which shall be certified by the Managing Member
as being true and correct. In addition, if requested by MN Retail, the Managing
Member will prepare, at the expense of the Company, and furnish to each Member
within sixty (60) calendar days after the end of each fiscal year of the
Company, the final audited amount of net income of the Company for such fiscal
year and, within ninety (90) calendar days after the end of such fiscal year,
(i) an audited balance sheet of the Company dated as of the end of such fiscal
year, (ii) an audited related income statement of the Company for such fiscal
year, (iii) an audited statement of cash flows for such fiscal year, and (iv) an
audited statement of each Member’s Capital Account for such fiscal year, all of
which shall be certified by the Managing Member as being, to the best of its
knowledge, true and correct and all of which shall be certified in the customary
manner by the Company Accountant (which firm shall provide such balance sheet,
income statement and statement of Capital Account in draft form to the Members
for review prior to finalization and certification thereof).

 

(c)          The Managing Member will furnish to each Member at the expense of
the Company, copies of all reports required to be furnished to any lender of the
Company.

 

(d)          The Managing Member will prepare, or cause to be prepared, at the
expense of the Company, and furnish to each Member not later than each April 30
a Schedule of estimated taxable income of the Company for the year ending on the
following December 31, which Schedule shall be updated from time to time as
needed to reflect material events. All schedules of book income shall be
prepared on a GAAP basis. Promptly after the end of each fiscal year, the
Managing Member will cause the Company Accountant to prepare and deliver to each
Member a report setting forth in sufficient detail all such additional
information and data with respect to business transactions effected by or
involving the Company during the fiscal year as will enable the Company and each
Member to timely prepare its federal, state and local income tax returns in
accordance with applicable laws, rules and regulations. The Managing Member will
use its best efforts to cause the Company Accountant to prepare all federal,
state and local tax returns required of the Company, submit those returns to the
Managing Member for its approval not later than April 1st of the year following
such fiscal year and will file the tax returns after they have been approved by
the Managing Member. If the Managing Member shall not have approved any such tax
return prior to the date required for the filing thereof (including any
extensions granted), Managing Member will timely obtain an extension of such
date to the extent such an extension is available.

 

 57 

 

  

(e)          The Managing Member shall prepare, or cause to be prepared, at
Company expense, such additional financial reports and other information as the
Managing Member may determine are appropriate.

 

(f)          All decisions as to accounting principles shall be made by the
pursuant to and in accordance with GAAP.

 

(g)          REIT shall be entitled to receive, and the Company, Operating
Member and each other Member agrees to furnish to REIT, any information that is
reasonably available to the Company, such other Member or its agents, within
five (5) business days of a written request to the Company by REIT for such
information, if such information is reasonably necessary for REIT to determine
its compliance with Sections 856-860 of the Code and the Treasury Regulations
promulgated thereunder.

 

8.04The Company Accountant

 

The Company shall retain as the regular accountant and auditor for the Company
(the “Company Accountant”) any nationally-recognized accounting firm designated
by MN Retail. The Members acknowledge and consent to the engagement of Moss
Adams LLP as the initial Company Accountant for audit purposes and Deloitte Tax
LLP as the initial tax advisor to the Company. The fees and expenses of the
Company Accountant shall be a Company expense.

 

8.05Reserves

 

The Managing Member may, in its discretion and subject to such conditions as it
shall determine, establish reasonable reserves for the purposes and requirements
as it may deem appropriate, subject to the prior written approval of MN Retail.

 

 58 

 

  

8.06The Budget and Operating Plan

 

(a)          The Managing Member shall, no later than December 15, 2015, prepare
and submit to MN Retail for MN Retail’s approval a budget and strategic
operating plan (as approved, the “Initial Budget and Operating Plan”) for the
Company monthly through December 31, 2015 with annual projections from January
1, 2016 through December 31, 2018, which sets forth all anticipated revenue,
operating expenses, and capital expenditures of the Company, together with an
exit valuation/strategy and projected capital contributions/returns and IRR’s to
each Member, all of which is based on the strategic and comprehensive business
plan designed to maximize the Company’s returns on the Company Property, and all
of which shall be consistent with preliminary projections previously provided to
the Members by Managing Member. Prior to the approval by MN Retail of the
Initial Budget and Operating Plan, the Managing Member shall operate the Company
in accordance with a budget otherwise approved by MN Retail (based on approved
Argus models). Thereafter, the Budget and Operating Plan shall be prepared in
proposed form and submitted annually by Managing Member to the Members for
approval at least forty-five (45) calendar days prior to the end of each fiscal
year with respect to the following fiscal year, together with three (3) year
forward projections (provided if the Managing Member should fail to timely
prepare and submit in proposed form any such Budget and Operating Plan,
MN Retail shall be authorized to prepare such Budget and Operating Plan). In
formulating the comprehensive Budget and Operating Plan, to the extent
reasonably feasible at the time of preparation thereof, the Managing Member
shall develop (for approval by the Members) proposed strategies regarding (i)
plans for development, leasing, financing and sale of any real property and
proposed reductions of Expenses and other Company costs and expenses and
increases in revenues, (ii) preparation and release of all promotional and
advertising material and development related plans relating to, and a marketing
plan for, the Company Property or concerning the Company, (iii) terms for any
proposed sale or disposition of any Company Property, or acquisition of
additional Company Property, and (iv) selection of legal counsel, accountants,
appraisers and other consultants for the Company to efficiently implement the
Budget and Operating Plan (those professionals identified on Exhibit B attached
hereto are hereby approved, subject to MN Retail’s right to withdraw such
approval for poor performance by such professionals). The Managing Member will
also consider and make recommendations to the extent it deems the same
appropriate regarding the amendment, modification, alteration, change,
cancellation, or prepayment of any indebtedness evidenced by any mortgage loan
presently or hereafter affecting any Company Property, and procurement of title
insurance and other insurance for the Company, or decrease or vary the insurance
carried by or on behalf of the Company and any other matters affecting the
Company’s business. The Managing Member shall provide the Company with detailed
analyses comparing actual performance to the goals set forth on Exhibit D and
the Budget and Operating Plan, together with proposals for improving
performance, no less frequently than quarterly.

 

8.07Accounts

 

All funds of the Company shall be deposited in such checking accounts, savings
accounts, time deposits, or certificates of deposit in the Company’s name or
shall be invested in the Company’s name, in such manner as shall be reasonably
designated by MN Retail from time to time. Company funds shall not be commingled
with those of any other person or entity. Company funds shall be used only for
the business of the Company. The Members acknowledge and consent to the use of
Wells Fargo, N.A., as the initial depository institution for such accounts.

 

 59 

 



 

ARTICLE IX
TRANSFER OF INTERESTS

 

9.01No Transfer

 

Except as expressly permitted or contemplated by this Agreement, no Member may
sell, assign, give, hypothecate, pledge, encumber or otherwise transfer
(“Transfer”) all or any portion of its Interest, whether directly or indirectly,
without the written consent of the other Members. Except as expressly permitted
or contemplated by this Agreement, Operating Member agrees not to permit any
Transfer of any equity interest in such Member, or in its managing member. Any
Transfer in contravention of this Article IX shall be null and void. No Member,
without the prior written consent of the other Members, shall resign from the
Company except as a result of such Member’s involuntary dissolution or final
adjudication as a bankrupt or in connection with a Transfer permitted by this
Article IX. The same restrictions set forth herein shall apply to a Transfer in
or of an interest in Operating Member’ managing member, and such a Transfer
shall have the same effect as a Transfer of an interest in Operating Member.

 

9.02Permitted Transfers

 

(a)          MN Retail may from time to time and in its sole discretion without
the consent of any other Member or the Company, Transfer its Interest in whole
or in part to any Person. Any direct or indirect member of MN Retail may from
time to time and in its sole discretion without the consent of any Member of the
Company, transfer its direct or indirect interest in MN Retail in whole or in
part to any Person.

 

(b)          A Transfer by TRS to REIT shall be permitted without the consent of
any other Member or the Company.

 

(c)          Any permitted Transfer shall not relieve the transferor of any of
its obligations prior to such Transfer. The parties hereto agree to amend the
transfer provisions of Article IX if the Members reasonably determine that such
amendment is necessary for the Company to be treated as a partnership for
Federal and applicable state income tax purposes. Nothing contained in this
Article IX shall prohibit a Transfer indirectly of any interest in the Company
if a direct Transfer would otherwise be permitted under this Section 9.02.
Subject to Section 9.03, any transferee pursuant to this Section 9.02 shall
become a Member of the Company. The provisions of this Section 9.02 will not
apply to or be deemed to authorize or permit any collateral transfer of, or
grant of a security interest in, a Member’s interest in the Company, or in
Company Property (which transfer or grant shall be subject to the other
provisions of this Agreement).

 

9.03Transferees

 

Notwithstanding anything to the contrary contained in this Agreement, no
transferee of all or any portion of any Interest shall be admitted as a Member
unless (a) such Interest is transferred in compliance with the applicable
provisions of this Agreement, (b) such transferee shall have furnished evidence
of satisfaction of the requirements of Section 9.02 reasonably satisfactory to
the remaining Members, and (c) such transferee shall have executed and delivered
to the Company such instruments as the remaining Members reasonably deem
necessary or desirable to effectuate the admission of such transferee as a
Member and to confirm the agreement of such transferee to be bound by all of the
terms and provisions of this Agreement with respect to such Interest. At the
request of the remaining Members, each such transferee shall also cause to be
delivered to the Company, at the transferee’s sole cost and expense, a favorable
opinion of legal counsel reasonably acceptable to the Company, to the effect
that (i) such transferee has the legal right, power and capacity to own the
Interest proposed to be transferred, (ii) if applicable, such Transfer does not
violate any provision of any loan commitment or any mortgage, deed of trust or
other security instrument encumbering all or any portion of Company Property,
and (iii) such Transfer does not violate any federal or state securities laws
and will not cause the Company to become subject to the Investment Company Act
of 1940, as amended. As promptly as practicable after the admission of any
Person as a Member, the books and records of the Company shall be changed to
reflect such admission. All reasonable costs and expenses incurred by the
Company in connection with any Transfer of any Interest and, if applicable, the
admission of any transferee as a Member shall be paid by such transferee.

 

 60 

 

  

9.04Section 754 Election

 

In the event of a Transfer of all or part of the Interest of a Member, at the
request of the transferee or if in the best interests of the Company (as
determined by MN Retail), the Company shall elect pursuant to Section 754 of the
Code to adjust the basis of Company Property as provided by Sections 734 and 743
of the Code, and any cost of such election or cost of administering or
accounting for such election shall be at the sole cost and expense of the
requesting transferee.

 

9.05INTENTIONALLY OMITTED

 

9.06MN Retail’s Right to Force Sale

 

(a)          Notwithstanding anything to the contrary in this Agreement, at any
time and from time to time after two (2) years following the Effective Date,
MN Retail, acting alone, shall have the right and power to cause the Company or
any Property Company to sell all or substantially all of the assets of the
Company or such Property Company, or any interest therein, or make any other
transfer of the Company Property, including the Company Property (the “Sale
Property”), to any third party other than an Affiliate of MN Retail for a price
and on terms determined by MN Retail, subject to this Section 9.06. MN Retail
shall also have the right, in its sole discretion, at any time and from time to
time after two (2) years following the Effective Date, to sell, directly or
indirectly, to one or more third parties other than an Affiliate of MN Retail,
for a price and on terms determined by MN Retail, subject to this Section 9.06,
all or substantially all of MN Retail’s Interest, and in connection therewith,
require Operating Member, TRS and REIT to sell all of their Interests pursuant
to and in accordance with the terms and conditions of such sale (the “Membership
Sale”). For purposes of this Section 9.06, MN Retail’s right to “sell” shall
include a right to grant an option or to dispose of the fee interest or any
other interest in the Sale Property, and references below to a “binding
agreement” shall be deemed references to any agreement binding on the owner of
the Sale Property by which MN Retail causes such owner to grant any such option
or to dispose of the Sale Property or, if applicable, any agreement binding on
MN Retail, TRS, REIT and Operating Member by which MN Retail, TRS, REIT and
Operating Member shall sell their respective Interests.

 

 61 

 

  

(b)          If MN Retail exercises its right under this Section 9.06, it shall
(on behalf of the Company or a Property Company) engage an experienced real
estate broker in the geographic area in which the Sale Property is located and
with the assistance of said broker, prepare marketing materials, market assets,
cause the owner of the Sale Property to enter into a binding agreement(s) in
connection with a sale or proposed sale and, in general, cause the owner of the
Sale Property to take any acts and make any commitments which are customary or
desirable in connection with the sale of property similar to that being sold by
the Company or a Property Company. If MN Retail elects the Membership Sale, (i)
Operating Member, TRS and REIT shall execute all documents, agreements and
instruments which MN Retail may reasonably request to consummate the conveyance
of Operating Member’s, TRS’ and REIT’s Interests, provided that, MN Retail shall
execute substantially the same documents, agreements and instruments with
respect to MN Retail’s Interest, and (ii) Operating Member, TRS and REIT shall
each represent and warrant to the purchaser of MN Retail’s, TRS’, REIT’s and
Operating Member’s Interests, in the binding agreement with respect to the
Membership Sale, and as of the date of the closing of such Membership Sale, that
(A) each Operating Member, TRS and REIT are the sole owners of their respective
Interests in the Company and holds the same free and clear of any liens or other
encumbrances, and (B) Operating Member, TRS and REIT each have all requisite
power and authority to transfer its Interest to such purchaser pursuant to this
Section 9.06. MN Retail agrees that it will select the winning offer based upon
whom MN Retail reasonably determines has submitted the best qualified offer when
the terms of the offer and the representation of the offeror are considered as a
whole in comparison to other offers made and other offerors. MN Retail shall
notify TRS, REIT and Operating Member in writing of the purchaser selected and
shall use commercially reasonable efforts to keep TRS, REIT and Operating Member
informed regarding the progress of the sale of the Sale Property or, if
applicable, the Membership Sale. Operating Member, TRS and REIT hereby represent
and warrant to, and agrees with and for the benefit of, MN Retail and the
Company that MN Retail has all requisite authority to complete and facilitate
any sale of Operating Member’s, TRS’ and REIT’s Interests in accordance with
this Section 9.06, including transferring Operating Member’s, TRS’, REIT’s
Interests and, if and to the extent Operating Member, TRS and REIT fails to
transfer Operating Member’s, TRS’, or REIT’s Interest (as applicable) in
accordance with this Section 9.06, Operating Member, TRS and REIT hereby
irrevocably appoint MN Retail as their true and lawful attorney-in-fact (which
appointment shall be deemed coupled with an interest) to individually execute
all documents, agreements and instruments which MN Retail may reasonably
request, and take any and all other action necessary or appropriate, to
consummate the conveyance of Operating Member’s, TRS’ and REIT’s Interests in
accordance with this Section 9.06. This Section 9.06 is self-operative and no
additional authorization or consent of Operating Member, TRS, REIT or any of
their members, managers, officers, directors or owners shall be required for the
sale of Operating Member’s, TRS’ and REIT’s Interests under this Section 9.06.

 

 62 

 

  

(c)          In the event that MN Retail exercises its rights to sell the
Category A Property under this Section 9.06, (i) prior to any such sale which
constitutes a sale in bulk of all of the Company’s assets, MN Retail shall
notify TRS in writing of the intended sale of Category A Property pursuant to a
written notice (the “Category A Sale Notice”) which sets forth MN Retail’s
intended sales price for Category A Property at the time the Category A Sale
Notice is given (the “Category A Proposed Price”) and other material proposed
terms (the “Category A Proposed Terms”), of such sale (which shall be determined
by MN Retail in its sole discretion), and (ii) for the period commencing with
the giving of the Category A Sale Notice and terminating thirty (30) days
thereafter (the “Category A ROFO Period”), TRS shall have the opportunity to
elect to purchase Category A Property or the Interests of MN Retail and
Operating Member, at a price equal to or in excess of the Proposed Price (or, in
the case of a purchase of only the Category A Interest of MN Retail and
Operating Member, a price equal to or in excess of the amount that MN Retail and
Operating Member would receive pursuant to the terms of this Agreement if
Category A Property were sold for the Category A Proposed Price and the Company
was liquidated), and on terms no less advantageous to the Company and MN Retail
than the Category A Proposed Terms, by giving written notice of such election
(the “Category A Acceptance Notice”) prior to expiration of the Category A ROFO
Period. If TRS fails to deliver the Category A Acceptance Notice within the
Category A ROFO Period, then MN Retail shall be free to compel the Company to
sell Category A Property on terms determined by MN Retail in its sole
discretion, but only if such sale is consummated within 365 days after the
expiration of the Category A ROFO Period (the “Category A Sale Period”) at a
price equal to or greater than ninety-five percent (95%) of the Category A
Proposed Price. If such a sale is not completed within 365 days at a price equal
to or greater than ninety-five percent (95%) of the Category A Proposed Price,
then MN Retail shall offer the Category A Property to TRS in accordance with
this Section 9.06(c) prior to attempting to effect a sale of the Category A
Property to a third party. Together with a Category A Acceptance Notice
delivered by TRS, and as a condition to the effectiveness thereof, TRS shall
deposit in an escrow established by parties a non-refundable cash deposit equal
to 10% of the Category A Proposed Price (and to be applied to the purchase price
at closing) and consummate such sale within one hundred twenty (120) days after
the date of the delivery of the Category A Acceptance Notice. If TRS delivers
the Category A Acceptance Notice but defaults in the performance of its
obligations to close the sale in accordance with this Agreement and any other
agreement of the parties relating to such sale, TRS shall forfeit its deposit
(which shall be paid to MN Retail) and shall have no further rights under this
Section 9.06(c), and MN Retail may elect to (i) cause the Company to sell
Category A Property at any time after such default, and on any terms, or (ii)
enforce its rights by specific performance (and damages incidental to a specific
performance action which are allowed as part of such action). Notwithstanding
the foregoing provisions of this Section 9.06(c), none of TRS’ rights under this
Section 9.06(c) shall apply to any Transfer of any Category A Interest by or any
direct or indirect member of or partner in MN Retail to any of their respective
Affiliates; provided, however, that if MN Retail sells its Category A Interest
to a third party which is not an Affiliate of MN Retail, such sale shall be
subject to the provisions of this Section 9.06(c). If Operating Member has been
removed as Managing Member under this Agreement or Property Manager under the
Property Management Agreement, in any such case, “for cause,” then TRS shall
have no right of first offer on a sale of the Category A Property or any other
rights under this Section 9.06(c). If a Vote Loss Event shall have occurred with
respect to TRS, then TRS shall have no rights under this Section 9.06(c).
Notwithstanding anything to the contrary herein, if the Category A Members
unanimously agree to sell Category A Property at any time, then the terms of
this Section 9.06(c) shall not apply to such sale.

 

 63 

 

  

(d)          In the event that MN Retail exercises its rights to sell the
Category B Property under this Section 9.06, (i) prior to any such sale which
constitutes a sale in bulk of all of the Company’s assets, MN Retail shall
notify REIT in writing of the intended sale of Category B Property pursuant to a
written notice (the “Category B Sale Notice”) which sets forth MN Retail’s
intended sales price for Category B Property at the time the Category B Sale
Notice is given (the “Category B Proposed Price”) and other material proposed
terms (the “Category B Proposed Terms”), of such sale (which shall be determined
by MN Retail in its sole discretion), and (ii) for the period commencing with
the giving of the Category B Sale Notice and terminating thirty (30) days
thereafter (the “Category B ROFO Period”), REIT shall have the opportunity to
elect to purchase Category B Property or the Category B Interests of MN Retail
and Operating Member, at a price equal to or in excess of the Category B
Proposed Price (or, in the case of a purchase of only the Category B Interest of
MN Retail and Operating Member, a price equal to or in excess of the amount that
MN Retail and Operating Member would receive pursuant to the terms of this
Agreement if Category B Property were sold for the Category B Proposed Price and
the Company was liquidated), and on terms no less advantageous to the Company
and MN Retail than the Category B Proposed Terms, by giving written notice of
such election (the “Category B Acceptance Notice”) prior to expiration of the
Category B ROFO Period. If REIT fails to deliver the Category B Acceptance
Notice within the Category B ROFO Period, then MN Retail shall be free to compel
the Company to sell Category B Property on terms determined by MN Retail in its
sole discretion, but only if such sale is consummated within 365 days after the
expiration of the Category B ROFO Period (the “Category B Sale Period”) at a
price equal to or greater than ninety-five percent (95%) of the Category B
Proposed Price. If such a sale is not completed within 365 days at a price equal
to or greater than ninety-five percent (95%) of the Category B Proposed Price,
then MN Retail shall offer the Category B Property to REIT in accordance with
this Section 9.06(d) prior to attempting to effect a sale of the Category B
Property to a third party. Together with a Category B Acceptance Notice
delivered by REIT, and as a condition to the effectiveness thereof, REIT shall
deposit in an escrow established by parties a non-refundable cash deposit equal
to 10% of the Category B Proposed Price (and to be applied to the purchase price
at closing) and consummate such sale within one hundred twenty (120) days after
the date of the delivery of the Category B Acceptance Notice. If REIT delivers
the Category B Acceptance Notice but defaults in the performance of its
obligations to close the sale in accordance with this Agreement and any other
agreement of the parties relating to such sale, REIT shall forfeit its deposit
(which shall be paid to MN Retail) and shall have no further rights under this
Section 9.06(d), and MN Retail may elect to (i) cause the Company to sell
Category B Property at any time after such default, and on any terms, or (ii)
enforce its rights by specific performance (and damages incidental to a specific
performance action which are allowed as part of such action). Notwithstanding
the foregoing provisions of this Section 9.06(d), none of REIT’s rights under
this Section 9.06(d) shall apply to any Transfer of any Category B Interest by
or any direct or indirect member of or partner in MN Retail to any of their
respective Affiliates; provided, however, that if MN Retail sells its Category B
Interest to a third party which is not an Affiliate of MN Retail, such sale
shall be subject to the provisions of this Section 9.06(d). If Operating Member
has been removed as Managing Member under this Agreement or Property Manager
under the Property Management Agreement, in any such case, “for cause,” then
REIT shall have no right of first offer on a sale of the Category B Property or
any other rights under this Section 9.06(d). If a Vote Loss Event shall have
occurred with respect to REIT, then REIT shall have no rights under this Section
9.06(d). Notwithstanding anything to the contrary herein, if the Category B
Members unanimously agree to sell Category B Property at any time, then the
terms of this Section 9.06(d) shall not apply to such sale.

 

 64 

 

  

ARTICLE X
EXCULPATION AND INDEMNIFICATION

 

10.01Exculpation

 

No Member, Managing Member, general or limited partner of any Member,
shareholder or member or other holder of an equity interest of any Member or
manager, officer or director of any of the foregoing, shall be liable to the
Company, any Property Company or to any other Member for monetary damages for
any losses, claims, damages or liabilities arising from any act or omission
performed or omitted by it and arising out of or in connection with this
Agreement or the Company’s business or affairs; provided, however, that such act
or omission was taken in good faith, was reasonably believed to be in the best
interests of the Company and was within the scope of authority granted to such
Person, and in the case of a Member or related Person other than in its capacity
as Property Manager, was not attributable to such Member’s or Person’s fraud,
bad faith, willful misconduct or gross negligence. No general or limited partner
of any Member, shareholder, member or other holder of an equity interest in such
Member or manager, officer of director of any of the foregoing shall be
personally liable for the performance of any such Member’s obligations of this
Agreement, but the foregoing shall not relieve any partner or member of any
Member from its obligations to such Member.

 

10.02Indemnification

 

(a)          The Company shall, to the fullest extent permitted by applicable
law, indemnify, defend and hold harmless each Member, the Managing Member and
each general or limited partner of any Member or such Member’s Affiliate,
shareholder, member or other holder of any equity interest in such Member or its
Affiliate, or any manager, officer or director of any of the foregoing
(collectively, the “Indemnitees”), from and against any losses, claims, demands,
liabilities, costs, damages, expenses and causes of action to which such
Indemnitee may become subject in connection with any matter arising out of or
incidental to any act performed or omitted to be performed by any such
Indemnitee in connection with this Agreement or the Company’s business or
affairs; provided, however, that such act or omission was taken in good faith,
was reasonably believed by the applicable Indemnitee to be in the best interest
of the Company and within the scope of authority granted to such member or
applicable Indemnitee, and in the case of a Member or related Indemnitee (other
than in its capacity as Property Manager), was not attributable to such
Indemnitee’s fraud, bad faith, willful misconduct or gross negligence, or in the
case of Property Manager, was not attributable to Property Manager’s or related
Indemnitee’s fraud, bad faith, willful misconduct or gross negligence. Any
indemnity under this Section 10.02 shall be paid solely out of and to the extent
of Company Property and shall not be a personal obligation of any Member and in
no event will any Member be required, or permitted without the consent of all of
the Members, to contribute additional capital under Section 4.02 or Section 4.03
to enable the Company to satisfy any obligation under this Section 10.02. All
judgments against the Company and the Members, or any one or more thereof,
wherein such Member (or Members) is entitled to indemnification, must first be
satisfied from Company Property before the Members shall be responsible
therefor.

 

 65 

 

  

(b)          The Company and the other Members shall be indemnified and held
harmless by each Member from and against any and all claims, demands,
liabilities, costs, damages, expenses and causes of action of any nature
whatsoever arising out of or attributable to (i) any act performed by or on
behalf of any such Member (including, in the case of Operating Member, acts
performed as Managing Member or by Property Manager, if Property Manager is an
Affiliate of Operating Member), its managing member or, if Property Manager is
an Affiliate of such Member, Property Manager which is not performed in good
faith or is not reasonably believed by such Member, its managing member or, if
Property Manager is an Affiliate of such Member, Property Manager to be in the
best interest of the Company and within the scope of authority conferred upon
such Member or its managing member under this Agreement or, with respect to
Property Manager, the Property Management Agreement, (ii) the fraud, bad faith,
willful misconduct or gross negligence of such Member, its managing member or,
if Property Manager is an Affiliate of such Member, Property Manager, (iii) the
breach by the Company of any of its representations and warranties made under
any purchase, loan or other agreement entered into in connection with the
acquisition of Company Property, which breach was the result of information or
matters relating to such Member or, if Property Manager is an Affiliate of such
Member, Property Manager or (iv) any denial of an insurance claim by the Company
based on an intentional misstatement or intentional withholding of information
by any Member or, if Property Manager is an Affiliate of such Member, Property
Manager.

 

(c)          The provisions of this Section 10.02 shall survive for a period of
four (4) years from the date of dissolution of the Company, provided that, if at
the end of such period there are any actions, proceedings or investigations then
pending, any Indemnitee may so notify the Company and the other Members at such
time (which notice shall include a brief description of each such action,
proceeding or investigation and the liabilities asserted therein) and the
provisions of this Section 10.02 shall survive with respect to each such action,
proceeding or investigation set forth in such notice (or any related action,
proceeding or investigation based upon the same or similar claim) until such
date that such action, proceeding or investigation is finally resolved.

 

(d)          Notwithstanding anything to the contrary contained in this
Agreement, the obligations of the Company or any Member under this Section 10.02
shall (i) be in addition to any liability which the Company or such Member may
otherwise have and (ii) inure to the benefit of such Indemnitee, its Affiliates
and their respective members, managers, directors, officers, employees, agents
and Affiliates and any successors, assigns, heirs and personal representatives
of such Persons.

 

 66 

 

  

ARTICLE XI
DISSOLUTION AND TERMINATION

 

11.01Dissolution

 

The Company shall be dissolved and its business wound up upon the earliest to
occur of any of the following events, unless the majority-in-interest of the
remaining Members vote to continue the life of the Company upon the occurrence
of such an event:

 

(a)          Three (3) years after the sale, condemnation or other disposition
of all Company Property and the receipt of all consideration therefor;

 

(b)          December 31, 2064;

 

(c)          At any time on or after the second anniversary of the Effective
Date, the written determination of MN Retail to terminate the Company; provided,
that the foregoing shall not affect the parties’ rights under Section 7.05(c),
and any disposition by the Company in connection with a liquidation under this
paragraph (c) shall be subject to the ROFO Opportunity elections provided in
Section 7.05(c); or

 

(d)          The resignation, expulsion, bankruptcy or dissolution of any Member
(which shall not include the occurrence of such an event with respect to any
Member’s underlying members or partners which does not cause such an event to
occur with respect to the Member itself) or the occurrence of any other event
that terminates the continued membership of any Member in the Company, unless,
within ninety (90) days after such event, each of the remaining Members elects
in writing (i) to continue the business of the Company and (ii) if at such time
there exists only one remaining Member, effective as of the date of such event,
to admit at least one additional Member to the Company.

 

Without limitation on, but subject to, the other provisions hereof, the
assignment of all or any part of a Member’s Interest permitted hereunder will
not result in the dissolution of the Company. Except as otherwise specifically
provided in this Agreement, each Member agrees that, without the consent of the
other Members, any Member may not withdraw from or cause a voluntary dissolution
of the Company. In the event any Member withdraws from or causes a voluntary
dissolution of the Company in contravention of this Agreement, such withdrawal
or the causing of a voluntary dissolution shall not affect such Member’s
liability for obligations of the Company.

 

11.02Termination

 

In all cases of dissolution of the Company, the business of the Company shall be
wound up and the Company terminated as promptly as practicable thereafter, and
each of the following shall be accomplished:

 

 67 

 

  

(a)          The Liquidating Member shall cause to be prepared a statement
setting forth the assets and liabilities of the Company as of the date of
dissolution, a copy of which statement shall be furnished to all of the Members.

 

(b)          Company Property shall be liquidated by the Liquidating Member as
promptly as possible, but in an orderly and businesslike and commercially
reasonable manner and subject to the provisions of the Operating Plan then in
effect or a liquidating plan approved by MN Retail. The Liquidating Member may
distribute Company Property in kind only with the consent of all of the Members.

 

(c)          The proceeds of sale and all other assets of the Company shall be
applied and distributed as follows and in the following order of priority:

 

(i)          To the payment of (A) the debts and liabilities of the Company
(including any outstanding amounts due on any indebtedness encumbering Company
Property, or any part thereof and any Category A Shortfall Loans and Category B
Shortfall Loans) and (B) the expenses of liquidation.

 

(ii)         To the setting up of any reserves which the Liquidating Member and
MN Retail shall determine to be reasonably necessary for contingent,
unliquidated or unforeseen liabilities or obligations of the Company or any
Member arising out of or in connection with the Company. Such reserves may, in
the discretion of the Liquidating Member, be paid over to a national bank or
national title company selected by it and authorized to conduct business as an
escrow agent to be held by such bank or title company as escrow agent for the
purposes of disbursing such reserves to satisfy the liabilities and obligations
described above, and at the expiration of such period as the Liquidating Member
may reasonably deem advisable, distributing any remaining balance as provided in
Section 11.02(c)(iii); provided, however, that, to the extent that it shall have
been necessary, by reason of applicable law or regulation, to create any
reserves prior to any and all distributions which would otherwise have been made
under Section 11.02(c)(i) and, by reason thereof, a distribution under
Section 11.02(c)(i) has not been made, then any balance remaining shall first be
distributed pursuant to Section 11.02(c)(i).

 

(iii)        The balance, if any, to the Members in accordance with
Section 6.07.

 

11.03Liquidating Member

 

The Liquidating Member is hereby irrevocably appointed as the true and lawful
attorney in the name, place and stead of each of the Members, such appointment
being coupled with an interest, to make, execute, sign, acknowledge and file
with respect to the Company all papers which shall be necessary or desirable to
effect the dissolution and termination of the Company in accordance with the
provisions of this Article XI. Notwithstanding the foregoing, each Member, upon
the request of the Liquidating Member or MN Retail, shall promptly execute,
acknowledge and deliver all such documents, certificates and other instruments
as the Liquidating Member or MN Retail shall reasonably request to effectuate
the proper dissolution and termination of the Company, including the winding up
of the business of the Company.

 

 68 

 

  

11.04Claims of the Members

 

Members and former Members shall look solely to the Company’s assets for the
return of their Capital Contributions, and if the assets of the Company
remaining after payment of or due provision for all debts, liabilities and
obligations of the Company are insufficient to return such Capital
Contributions, the Members and former Members shall have no recourse against the
Company or any other Member.

 

ARTICLE XII
DEFAULT BY MEMBER

 

12.01Events of Default

 

If a Member commits a material violation or breach of any of the provisions of
this Agreement, or if Property Manager commits a material violation or breach of
any of the provisions of the Property Management Agreement which is not cured
(including, without limitation, by the breaching Member reimbursing the Company
for the resulting material damage or loss) within a Reasonable Period, such
Member (Operating Member in the case of a violation or breach by Property
Manager) shall have committed an “Event of Default”. A failure to make any
Additional Capital Contribution shall not constitute an Event of Default.

 

12.02Effect of Event of Default

 

Upon the occurrence of an Event of Default by any Member, Operating Member (if
the defaulting Member is MN Retail) or MN Retail (if the defaulting Member is
Operating Member, TRS or REIT) shall have the right, at any time within one year
from the date of such Event of Default and upon giving the defaulting Member ten
(10) calendar days written notice of such election (and provided such Event of
Default is continuing through the end of such ten (10) day period) to take any
of the following actions:

 

(a)          Dissolve the Company;

 

(b)          If Operating Member is the defaulting Member, terminate Operating
Member as Managing Member and as Property Manager under the Property Management
Agreement; and

 

(c)          Pursue any other right or remedy available at law or in equity.

 

 69 

 

  

ARTICLE XIII
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

13.01Representations and Warranties of the Members

 

(a)          Each Member represents and warrants to the other Member(s) as
follows:

 

(i)          It is duly organized, validly existing and in good standing under
the laws of its jurisdiction of formation with all requisite power and authority
to enter into this Agreement and to conduct the business of the Company.

 

(ii)         This Agreement constitutes the legal, valid and binding obligation
of the Member enforceable in accordance with its terms.

 

(iii)        No consents or approvals are required from any Governmental
Authority or other person or entity for the Member to enter into this Agreement.
All limited liability company, corporate or partnership action on the part of
the Member necessary for the authorization, execution and delivery of this
Agreement, and the consummation of the transactions contemplated hereby, have
been duly taken.

 

(iv)        The execution and delivery of this Agreement by the Member, and the
consummation of the transactions contemplated hereby, does not conflict with or
contravene the provisions of its organizational documents or any agreement or
instrument by which it or its properties are bound or any law, rule, regulation,
order or decree to which it or its properties are subject.

 

(v)         No Member has retained any broker, finder or other commission or fee
agent, and no such person has acted on its behalf in connection with the
acquisition of the Company Property or the execution and delivery of this
Agreement.

 

(vi)        It understands that (A) an investment in the Company involves
substantial and a high degree of risk, (B) no federal or state agency has passed
on the offer and sale of the Interest in the Company to such Person, (C) it must
bear the economic risk of such Person’s investment in the Company for an
indefinite period of time, since such Person’s Interest in the Company has not
been registered for sale under the Securities Act of 1933 and, therefore, cannot
be sold or otherwise transferred unless subsequently registered under the
Securities Act of 1933 or an exemption from such registration is available, and
the Interest in the Company of such Person cannot be sold or otherwise
transferred unless registered under applicable state securities or blue sky laws
or an exemption from such registration is available, (D) there is no established
market for the Interest of such Person in the Company and no public market will
develop and (E) such Person’s principals have such knowledge and experience in
real estate and, other financial and business matters that they are capable of
evaluating the merits and risks of an investment in the Company.

 

 70 

 

  

(b)          In addition to the representations and warranties set forth above,
Operating Member represents, warrants and covenants to MN Retail as follows:

 

(i)          Operating Member is a limited liability company currently existing
pursuant to that certain Certificate of Formation filed with the Secretary of
State of Delaware on August 7, 2015, and that certain limited liability company
operating agreement dated September 4, 2015 (collectively, the “Operating Member
Organizational Documents”), and a true and correct copy of the Operating Member
Organizational Documents have been provided to counsel for MN Retail.

 

(ii)         The Operating Member Organizational Documents have not been
terminated nor modified or amended and continue to be in full force and effect.

 

(iii)        No consent or authorization of any other persons or entities, other
than those whose consent has been secured, is required for Operating Member to
enter into this Agreement or to take any action or grant any consent or approval
under this Agreement.

 

(iv)        The offer and sale of interests in Operating Member has been
undertaken in full compliance with all applicable federal and state securities
laws and no interests in Operating Member have been offered or sold to any
person who was not at the time of such offer or sale an “accredited investor” as
defined in Section 2(15) of the Securities Act of 1933 and Rule 501 promulgated
thereunder and under the securities laws of various states.

 

(v)         The Key Persons own, directly or indirectly, 52% of the Operating
Member and have the power to direct the management and policies of Operating
Member.

 

(vi)        Operating Member hereby covenants and agrees not to amend or permit
the amendment of the management and control provisions of the Operating Member
Organizational Documents without the prior written consent of MN Retail.

 

(vii)       The issuance of all ownership interests in Operating Member was
accomplished in accordance with all laws, including, without limitation, all
securities laws.

 

(viii)      It is in compliance with all applicable anti-money laundering and
anti-terrorist laws, regulations, rules, executive orders and government
guidance, including the reporting, record keeping and compliance requirements of
the Bank Secrecy Act (“BSA”), as amended by The International Money Laundering
Abatement and Financial Anti-Terrorism Act of 2001, Title III of the USA PATRIOT
Act (the “Patriot Act”), and other authorizing statutes, executive orders and
regulations administered by OFAC applicable to Operating Member, and related
Securities and Exchange Commission, SRO or other agency rules and regulations
applicable to Operating Member, and has policies, procedures, internal controls
and systems that are reasonably designed to ensure such compliance.

 

 71 

 

  

(ix)         Neither: (a) Operating Member, any Affiliate of Operating Member
nor any Person controlled by Operating Member; nor (b) to the best of knowledge
of Operating Member, after making due inquiry, any Person who owns a controlling
interest in or otherwise controls Operating Member; nor (c) to the best of
knowledge of Operating Member, if Operating Member is a privately held entity,
any Person otherwise having a direct or indirect beneficial interest (other than
with respect to an interest in a publicly traded entity) in Operating Member;
nor (d) any Person for whom Operating Member is acting as agent or nominee in
connection with this investment, is a country, territory, Person, organization,
or entity named on an OFAC List, nor is a prohibited country, territory, Person,
organization, or entity under any economic sanctions program administered or
maintained by OFAC.

 

(x)          Unless disclosed in writing to MN Retail on the date hereof, it is
not a Senior Foreign Political Figure, or an Immediate Family Member or a Close
Associate of a Senior Foreign Political Figure, that it is not controlled by a
Senior Foreign Political Figure, or an Immediate Family Member or a Close
Associate of a Senior Foreign Political Figure, and that, to the best of
Operating Member’s knowledge, after making due inquiry, none of the direct or
indirect owners of Operating Member (other than any owner(s) of any interest(s)
in a publicly traded entity) is a Senior Foreign Political Figure, or an
Immediate Family Member or a Close Associate of a Senior Foreign Political
Figure.

 

(xi)         Subject to any confidentiality obligations existing as of the date
of any request by MN Retail, Operating Member agrees that, upon receiving a
request from MN Retail, Operating Member shall provide information reasonably
required by MN Retail (a) that indicates that the representations, warranties
and covenants of Operating Member set forth in this Section 13.01(b) are true,
and (b) to permit MN Retail to comply with its obligations under all applicable
anti-money laundering and anti-terrorist laws, regulations and executive orders.
Operating Member consents to the disclosure to United States regulators and law
enforcement authorities by MN Retail and its Affiliates of such information
about Operating Member that MN Retail reasonably deems necessary or appropriate
to comply with applicable anti-money laundering and anti-terrorist laws,
regulations, and executive orders.

 

(xii)        Operating Member agrees that as a condition of any Transfer of any
of its direct or indirect interest in the Company, MN Retail has the right to
require full compliance with these representations, warranties and covenants, to
the satisfaction of MN Retail, with respect to any transferee and any Person who
owns or otherwise controls the transferee.

 

(xiii)       Operating Member shall, to the fullest extent permitted by
applicable law, indemnify, defend and hold harmless MN Retail and the Company,
and each general or limited partner of MN Retail or any Affiliate, shareholder,
member or other holder of any equity interest in MN Retail, or any manager,
officer or director of the foregoing (collectively, the “MN Retail and/or
Company Indemnitees”), from and against any losses, claims, demands,
liabilities, costs, damages, expenses and causes of action to which such
MN Retail and/or Company Indemnitees may become subject in connection with any
breach of these representations, warranties and covenants that causes a breach
or violation or failed condition under any documents by which the Company is
bound (such as loan documents).

 

 72 

 

  

(xiv)      Operating Member acknowledges and agrees that if, following its
investment in the Company, MN Retail reasonably believes that Operating Member
has breached its representations, warranties or covenants set forth herein, or
that action is otherwise required by law or regulation, MN Retail has the right
or may be obligated to freeze or block the investment, to prohibit additional
investments, to segregate the assets constituting the investment in accordance
with applicable OFAC laws and regulations, to decline any redemption or Transfer
requests, to redeem Operating Member’s investment, and/or to report such action
to government authorities. Operating Member further acknowledges that it will
have no claim against the Company and/or MN Retail or its Affiliates for any
form of damages as a result of any of the foregoing actions.

 

(xv)       Intentionally Omitted.

 

(xvi)      Operating Member is a “United States person” for United States
federal income tax purposes.

 

(xvii)     To the best of Operating Member’s knowledge, Operating Member has not
knowingly or intentionally withheld or knowingly or intentionally failed to
deliver to MN Retail any material written documents in its possession or control
relating to the Company Property.

 

(xviii)    As of the Effective Date, Operating Member has not engaged in any
business other than, and has no obligations other than, its obligations under
this Agreement.

 

(xix)       To the best of Operating Member’s knowledge, Seller has not
knowingly or intentionally made any material misrepresentations in the
representations and warranties of Seller set forth in the Purchase Agreement.

 

For purposes of the representations, warranties and covenants set forth in this
Section 13.01(b), the term “knowledge” includes the actual knowledge of Andrew
Batinovich. Operating Member represents and warrants to MN Retail that Andrew
Batinovich is the person affiliated with Operating Member with the most
knowledge regarding the representations, warranties and covenants set forth in
this Section 13.01(a) and this Section 13.01(b).

 

(c)          In addition to the representations and warranties set forth above,
TRS represents, warrants and covenants to MN Retail as follows:

 

(i)          TRS is a Delaware limited liability company currently existing
pursuant to that certain Certificate of Formation filed with the Secretary of
State of Delaware on September 22, 2015, and that certain limited liability
company agreement dated September 24, 2015 (collectively, the “TRS
Organizational Documents”), and a true and correct copy of the TRS
Organizational Documents have been provided to counsel for MN Retail.

 

(ii)         The TRS Organizational Documents have not been terminated nor
modified or amended and continue to be in full force and effect.

 

 73 

 

  

(iii)        No consent or authorization of any other persons or entities, other
than those whose consent has been secured, is required for TRS to enter into
this Agreement or to take any action or grant any consent or approval under this
Agreement.

 

(iv)        The offer and sale of interests in TRS has been undertaken in full
compliance with all applicable federal and state securities laws; except as may
be disclosed by the issues raised in the ongoing class action more particularly
described on Schedule D attached hereto.

 

(v)         It is in compliance with all applicable anti-money laundering and
anti-terrorist laws, regulations, rules, executive orders and government
guidance, including the reporting, record keeping and compliance requirements of
the Bank Secrecy Act (“BSA”), as amended by The International Money Laundering
Abatement and Financial Anti-Terrorism Act of 2001, Title III of the USA PATRIOT
Act (the “Patriot Act”), and other authorizing statutes, executive orders and
regulations administered by OFAC applicable to TRS, and related Securities and
Exchange Commission, SRO or other agency rules and regulations applicable to
TRS, and has policies, procedures, internal controls and systems that are
reasonably designed to ensure such compliance.

 

(vi)        Neither: (A) TRS, any Affiliate of TRS nor any Person controlled by
TRS; nor (B) to the best of knowledge of TRS, after making due inquiry, any
Person who owns a controlling interest in or otherwise controls TRS; nor (C) to
the best of knowledge of TRS, if TRS is a privately held entity, any Person
otherwise having a direct or indirect beneficial interest (other than with
respect to an interest in a publicly traded entity) in TRS; nor (D) any Person
for whom TRS is acting as agent or nominee in connection with this investment,
is a country, territory, Person, organization, or entity named on an OFAC List,
nor is a prohibited country, territory, Person, organization, or entity under
any economic sanctions program administered or maintained by OFAC.

 

(vii)       Unless disclosed in writing to MN Retail on the date hereof, it is
not a Senior Foreign Political Figure, or an Immediate Family Member or a Close
Associate of a Senior Foreign Political Figure, that it is not controlled by a
Senior Foreign Political Figure, or an Immediate Family Member or a Close
Associate of a Senior Foreign Political Figure, and that, to the best of TRS’
knowledge, after making due inquiry, none of the direct or indirect owners of
TRS (other than any owner(s) of any interest(s) in a publicly traded entity) is
a Senior Foreign Political Figure, or an Immediate Family Member or a Close
Associate of a Senior Foreign Political Figure.

 

(viii)      Subject to any confidentiality obligations existing as of the date
of any request by MN Retail, TRS agrees that, upon receiving a request from
MN Retail, TRS shall provide information reasonably required by MN Retail (A)
that indicates that the representations, warranties and covenants of TRS set
forth in this Section 13.01(c) are true, and (B) to permit MN Retail to comply
with its obligations under all applicable anti-money laundering and
anti-terrorist laws, regulations and executive orders. TRS consents to the
disclosure to United States regulators and law enforcement authorities by
MN Retail and its Affiliates of such information about TRS that MN Retail
reasonably deems necessary or appropriate to comply with applicable anti-money
laundering and anti-terrorist laws, regulations, and executive orders.

 

 74 

 

  

(ix)         TRS agrees that as a condition of any Transfer of any of its direct
or indirect interest in the Company, MN Retail has the right to require full
compliance with these representations, warranties and covenants, to the
satisfaction of MN Retail, with respect to any transferee and any Person who
owns or otherwise controls the transferee.

 

(x)          TRS shall, to the fullest extent permitted by applicable law,
indemnify, defend and hold harmless MN Retail and the Company, and each general
or limited partner of MN Retail or any Affiliate, shareholder, member or other
holder of any equity interest in MN Retail, or any manager, officer or director
of the foregoing (collectively, the “MN Retail and/or Company Indemnitees”),
from and against any losses, claims, demands, liabilities, costs, damages,
expenses and causes of action to which such MN Retail and/or Company Indemnitees
may become subject in connection with any breach of these representations,
warranties and covenants that causes a breach or violation or failed condition
under any documents by which the Company is bound (such as loan documents).

 

(xi)         TRS acknowledges and agrees that if, following its investment in
the Company, MN Retail reasonably believes that TRS has breached its
representations, warranties or covenants set forth herein, or that action is
otherwise required by law or regulation, MN Retail has the right or may be
obligated to freeze or block the investment, to prohibit additional investments,
to segregate the assets constituting the investment in accordance with
applicable OFAC laws and regulations, to decline any redemption or Transfer
requests, to redeem TRS’ investment, and/or to report such action to government
authorities. TRS further acknowledges that it will have no claim against the
Company and/or MN Retail or its Affiliates for any form of damages as a result
of any of the foregoing actions.

 

(xii)        TRS is a “United States person” for United States federal income
tax purposes.

 

(xiii)       To the best of TRS’ knowledge, TRS has not knowingly or
intentionally withheld or knowingly or intentionally failed to deliver to
MN Retail all material written documents in its possession or control relating
to the Company Property.

 

For purposes of the representations, warranties and covenants set forth in this
Section 13.01(c), the term “knowledge” includes the actual knowledge of Andrew
Batinovich. TRS represents and warrants to MN Retail that Andrew Batinovich is
the person affiliated with TRS with the most knowledge regarding the
representations, warranties and covenants set forth in this Section 13.01(a) and
this Section 13.01(c).

 

 75 

 

  

(d)          In addition to the representations and warranties set forth above,
REIT represents, warrants and covenants to MN Retail as follows:

 

(i)          REIT is a Delaware limited liability company currently existing
pursuant to that certain Certificate of Formation filed with the Secretary of
State of Delaware on August 7, 2015, and that certain limited liability company
agreement dated September 4, 2015 (collectively, the “REIT Organizational
Documents”), and a true and correct copy of the REIT Organizational Documents
have been provided to counsel for MN Retail.

 

(ii)         The REIT Organizational Documents have not been terminated nor
modified or amended and continue to be in full force and effect.

 

(iii)        No consent or authorization of any other persons or entities, other
than those whose consent has been secured, is required for REIT to enter into
this Agreement or to take any action or grant any consent or approval under this
Agreement.

 

(iv)        The offer and sale of interests in REIT has been undertaken in full
compliance with all applicable federal and state securities laws; except as may
be disclosed by the issues raised in the ongoing class action more particularly
described on Schedule D attached hereto.

 

(v)         It is in compliance with all applicable anti-money laundering and
anti-terrorist laws, regulations, rules, executive orders and government
guidance, including the reporting, record keeping and compliance requirements of
the Bank Secrecy Act (“BSA”), as amended by The International Money Laundering
Abatement and Financial Anti-Terrorism Act of 2001, Title III of the USA PATRIOT
Act (the “Patriot Act”), and other authorizing statutes, executive orders and
regulations administered by OFAC applicable to TRS, and related Securities and
Exchange Commission, SRO or other agency rules and regulations applicable to
TRS, and has policies, procedures, internal controls and systems that are
reasonably designed to ensure such compliance.

 

(vi)        Neither: (A) REIT, any Affiliate of REIT nor any Person controlled
by REIT; nor (B) to the best of knowledge of REIT, after making due inquiry, any
Person who owns a controlling interest in or otherwise controls REIT; nor (C) to
the best of knowledge of REIT , if REIT is a privately held entity, any Person
otherwise having a direct or indirect beneficial interest (other than with
respect to an interest in a publicly traded entity) in REIT; nor (D) any Person
for whom REIT is acting as agent or nominee in connection with this investment,
is a country, territory, Person, organization, or entity named on an OFAC List,
nor is a prohibited country, territory, Person, organization, or entity under
any economic sanctions program administered or maintained by OFAC.

 

(vii)       Unless disclosed in writing to MN Retail on the date hereof, it is
not a Senior Foreign Political Figure, or an Immediate Family Member or a Close
Associate of a Senior Foreign Political Figure, that it is not controlled by a
Senior Foreign Political Figure, or an Immediate Family Member or a Close
Associate of a Senior Foreign Political Figure, and that, to the best of REIT’s
knowledge, after making due inquiry, none of the direct or indirect owners of
REIT (other than any owner(s) of any interest(s) in a publicly traded entity) is
a Senior Foreign Political Figure, or an Immediate Family Member or a Close
Associate of a Senior Foreign Political Figure.

 

 76 

 

  

(viii)      Subject to any confidentiality obligations existing as of the date
of any request by MN Retail, REIT agrees that, upon receiving a request from
MN Retail, REIT shall provide information reasonably required by MN Retail (A)
that indicates that the representations, warranties and covenants of REIT set
forth in this Section 13.01(d) are true, and (B) to permit MN Retail to comply
with its obligations under all applicable anti-money laundering and
anti-terrorist laws, regulations and executive orders. REIT consents to the
disclosure to United States regulators and law enforcement authorities by
MN Retail and its Affiliates of such information about REIT that MN Retail
reasonably deems necessary or appropriate to comply with applicable anti-money
laundering and anti-terrorist laws, regulations, and executive orders.

 

(ix)         REIT agrees that as a condition of any Transfer of any of its
direct or indirect interest in the Company, MN Retail has the right to require
full compliance with these representations, warranties and covenants, to the
satisfaction of MN Retail, with respect to any transferee and any Person who
owns or otherwise controls the transferee.

 

(x)          REIT shall, to the fullest extent permitted by applicable law,
indemnify, defend and hold harmless MN Retail and the Company, and each general
or limited partner of MN Retail or any Affiliate, shareholder, member or other
holder of any equity interest in MN Retail, or any manager, officer or director
of the foregoing (collectively, the “MN Retail and/or Company Indemnitees”),
from and against any losses, claims, demands, liabilities, costs, damages,
expenses and causes of action to which such MN Retail and/or Company Indemnitees
may become subject in connection with any breach of these representations,
warranties and covenants that causes a breach or violation or failed condition
under any documents by which the Company is bound (such as loan documents).

 

(xi)         REIT acknowledges and agrees that if, following its investment in
the Company, MN Retail reasonably believes that REIT has breached its
representations, warranties or covenants set forth herein, or that action is
otherwise required by law or regulation, MN Retail has the right or may be
obligated to freeze or block the investment, to prohibit additional investments,
to segregate the assets constituting the investment in accordance with
applicable OFAC laws and regulations, to decline any redemption or Transfer
requests, to redeem REIT’s investment, and/or to report such action to
government authorities. REIT further acknowledges that it will have no claim
against the Company and/or MN Retail or its Affiliates for any form of damages
as a result of any of the foregoing actions.

 

(xii)        REIT is a “United States person” for United States federal income
tax purposes.

 

 77 

 

  

(xiii)       To the best of REIT’s knowledge, REIT has not knowingly or
intentionally withheld or knowingly or intentionally failed to deliver to
MN Retail all material written documents in its possession or control relating
to the Company Property.

 

(xiv)      To the best of REIT's actual knowledge, Seller has not knowingly or
intentionally made any material misrepresentation in the representations or
warranties of Seller set forth in the Purchase Agreement.

 

For purposes of the representations, warranties and covenants set forth in this
Section 13.01(d), the term “knowledge” includes the actual knowledge of Andrew
Batinovich. REIT represents and warrants to MN Retail that Andrew Batinovich is
the person affiliated with REIT with the most knowledge regarding the
representations, warranties and covenants set forth in this Section 13.01(a) and
this Section 13.01(d).

 

(e)          In addition to the representations and warranties set forth above,
MN Retail represents, warrants and covenants to Operating Member as follows:

 

(i)          MN Retail is a limited liability company currently existing
pursuant to that certain Certificate of Formation filed with the Secretary of
State of Delaware on June 25, 2015, and that certain limited liability company
agreement of MN Retail in effect as of the Effective Date (collectively, the
“MN Retail Organizational Documents”).

 

(ii)         The MN Retail Organizational Documents have not been terminated and
continue to be in full force and effect.

 

(iii)        No consent or authorization of any other persons or entities, other
than those whose consent has been secured, is required for MN Retail to enter
into this Agreement or to take any action or grant any consent or approval under
this Agreement.

 

(iv)        The offer and sale of interests in MN Retail has been undertaken in
full compliance with all applicable federal and state securities laws and no
interests in MN Retail have been offered or sold to any person who was not at
the time of such offer or sale an “accredited investor” as defined in Section
2(15) of the Securities Act of 1933 and Rule 501 promulgated thereunder and
under the securities laws of various states.

 

(v)         To the best of MN Retail’s knowledge, MN Retail has not knowingly or
intentionally withheld or knowingly or intentionally failed to deliver to
Operating Member any material written documents in its possession or control
relating to the Company Property.

 

(vi)        To the best of MN Retail’s actual knowledge, Seller has not
knowingly or intentionally made any material misrepresentations in the
representations and warranties of Seller set forth in the Purchase Agreement.

 

(f)          (i)          Each Member acknowledges and agrees that, without TRS’
consent, the Company shall not take, nor shall such Members cause the Company to
take, any actions that would (A) cause TRS or its Affiliates to be disqualified
as a REIT under the Code or (B) generate any income other than “rents from real
property” and “gains from the sale of real property which is not property
described in Section 1221(a)(i) of the Code.” Each Member shall be responsible
for any action taken by it in violation of the foregoing and in no event will
the Company be responsible for the actions of any Member.

 

 78 

 

  

(ii)         A Member may request confirmation from TRS, at any time and from
time to time, that a proposed action to be taken by a Member or the Company will
not violate the terms of subsection (i) above. If TRS either (A) confirms that
such action will not violate the terms of subsection (i) above or (B) fails to
respond to such request within ten (10) days, then the Member(s) and the Company
may pursue such action without any future liability under subsection (i) above
if such action is later determined to have violated the terms of subsection (i)
above.

 

(g)          Each Member agrees to indemnify and hold harmless the Company and
each other Member and their officers, directors, shareholders, partners,
members, employees, successors and assigns from and against any and all loss,
damage, liability or expense (including costs and attorneys’ fees) which they
may incur by reason of, or in connection with, any breach of the foregoing
representations and warranties by such Member and all such representations and
warranties shall survive the execution and delivery of this Agreement and the
termination and dissolution of Operating Member and/or the Company or any other
Member.

 

ARTICLE XIV
MISCELLANEOUS

 

14.01Further Assurances

 

Each Member agrees to execute, acknowledge, deliver, file, record and publish
such further instruments and documents, and do all such other acts and things as
may be required by law, or as may be required to carry out the intent and
purposes of this Agreement.

 

14.02Notices

 

All notices, demands, consents, approvals, requests or other communications
which any of the parties to this Agreement may desire or be required to give
hereunder (collectively, “Notices”) shall be in writing and shall be given by
(a) personal delivery, (b) facsimile or electronic mail transmission, but only
to the extent delivery has been confirmed by all recipients by a return
facsimile or electronic mail transmission or (c) a reputable overnight courier
service, fees prepaid, addressed as follows:

 

If to MN Retail:

c/o Oaktree Real Estate Group

333 So. Grand Avenue, 28th Floor

Los Angeles, CA 90071

Attn: Cary Kleinman

Facsimile No.: 213/830-6392

 

 79 

 

  

If to Operating Member, to:

c/o GLB SGO MN, LLC

400 South El Camino, 11th Floor

San Mateo, CA 94402-170

Attention: Andrew Batinovich

Facsimile No. 650/343-9690

with a copy to:

 

c/o GLB SGO MN, LLC

400 South El Camino, 11th Floor

San Mateo, CA 94402-170

Attention: General Counsel

Facsimile No. 650/343-9690

If to TRS, to:

 

c/o SRT TRS, LLC

400 South El Camino, 11th Floor

San Mateo, CA 94402-170

Attention: Andrew Batinovich

Facsimile No. 650/343-9690

with a copy to:

 

c/o SRT TRS, LLC

400 South El Camino, 11th Floor

San Mateo, CA 94402-170

Attention: General Counsel

Facsimile No. 650/343-9690

If to REIT, to:

 

c/o SRT SGO MN, LLC

400 South El Camino, 11th Floor

San Mateo, CA 94402-170

Attention: Andrew Batinovich

Facsimile No. 650/343-9690

with a copy to:

 

c/o SRT SGO MN, LLC

400 South El Camino, 11th Floor

San Mateo, CA 94402-170

Attention: General Counsel

Facsimile No. 650/343-9690

 

Any Member may designate another addressee (and/or change its address) for
Notices hereunder by a Notice given pursuant to this Section 14.02. A Notice
sent in compliance with the provisions of this Section 14.02 shall be deemed
given on the date of receipt.

 

 80 

 

  

14.03Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware applicable to agreements made and to be performed wholly
within that State.

 

14.04Attorney Fees

 

If the Company or any Member obtains a judgment against any other Member by
reason of the breach of this Agreement or the failure to comply with the terms
hereof, reasonable attorneys’ fees and costs as fixed by the court shall be
included in such judgment.

 

14.05Captions

 

All titles or captions contained in this Agreement are inserted only as a matter
of convenience and for reference and in no way define, limit, extend, or
describe the scope of this Agreement or the intent of any provision in this
Agreement.

 

14.06Pronouns

 

All pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, and neuter, singular and plural, as the identity of the
party or parties may require.

 

14.07Successors and Assigns

 

This Agreement shall be binding upon the parties hereto and their respective
executors, administrators, legal representatives, heirs, successors and assigns,
and shall inure to the benefit of the parties hereto and, except as otherwise
provided herein, their respective executors, administrators, legal
representatives, heirs, successors and assigns.

 

14.08Extension Not a Waiver

 

No delay or omission in the exercise of any power, remedy or right herein
provided or otherwise available to a Member or the Company shall impair or
affect the right of such Member or the Company thereafter to exercise the same.
Any extension of time or other indulgence granted to a member hereunder shall
not otherwise alter or affect any power, remedy or right of any other Member or
of the Company, or the obligations of the Member to whom such extension or
indulgence is granted.

 

14.09Creditors Not Benefited

 

Nothing contained in this Agreement is intended or shall be deemed to benefit
any creditor of the Company or any Member, and no creditor of the Company shall
be entitled to require the Company or the Members to solicit or accept any
Additional Capital Contribution for the Company or to enforce any right which
the Company or any Member may have against any Member under this Agreement or
otherwise or under any guaranty.

 

 81 

 

  

14.10Recalculation of Interest

 

If any applicable law is ever judicially interpreted so as to deem any
distribution, contribution, payment or other amount received by any Member or
the Company under this Agreement as interest and so as to render any such amount
in excess of the maximum rate or amount of interest permitted by applicable law,
then it is the express intent of the Members and the Company that all amounts in
excess of the highest lawful rate or amount theretofore collected be credited
against any other distributions, contributions, payments or other amounts to be
paid by the recipient of the excess amount or refunded to the appropriate
Person, and the provisions of this Agreement immediately be deemed reformed,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the payment of the fullest amount
otherwise required hereunder. All sums paid or agreed to be paid that are
judicially determined to be interest shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the term
of such obligation so that the rate or amount of interest on account of such
obligation does not exceed the maximum rate or amount of interest permitted
under applicable law.

 

14.11Severability

 

In case any one or more of the provisions contained in this Agreement or any
application thereof shall be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and other application thereof shall not in any way be affected or
impaired thereby.

 

14.12Entire Agreement

 

This Agreement contains the entire agreement between the parties relating to the
subject matter hereof and all prior agreements relative hereto which are not
contained herein are terminated. Amendments, variations, modifications or
changes herein may be made effective and binding upon the Members by, and only
by, the setting forth of same in a document duly executed by each Member, and
any alleged amendment, variation, modification or change herein which is not so
documented shall not be effective as to any Member.

 

14.13Publicity

 

The parties agree that no Member shall issue any press release or otherwise
publicize or disclose the terms of this Agreement or the proposed terms of any
acquisition of the Company Property, without the consent of each of the other
Members, except as such disclosure may be made in the course of normal reporting
practices by any Member to its members, shareholders or partners or as otherwise
required by law.

 

14.14Counterparts

 

This Agreement may be executed in multiple counterparts, each of which shall be
an original but all of which together shall constitute but one and the same
agreement.

 

 82 

 

  

14.15Confidentiality

 

(a)          Each Operating Member, TRS and REIT represents that it has not and
agrees that it will not and will direct its shareholders, partners, directors,
officers, agents, advisors and Affiliates not to, disclose to any Person the
terms of this Agreement, the identity of any person with whom the Company may be
holding discussions with respect to any investment, acquisition, disposition or
other transaction, or any other business, financial or other information
relating directly to the conduct of the business and affairs of the Company or
the relative or absolute rights or interests of any of the Members that is not
already publicly available or that has not been publicly disclosed by or
pursuant to authorization by MN Retail (collectively, the “Confidential
Information”), or confirm any statement made by third Persons regarding
Confidential Information; provided, however, that Operating Member, TRS and REIT
(or either of their Affiliates) may disclose such Confidential Information if
required by law (it being specifically understood and agreed that anything set
forth in a registration statement or any other document filed pursuant to law
will be deemed required by law), if necessary for it to perform any of its
duties or obligations hereunder or in any management agreement to which it is a
party covering any Company Property, and to its attorneys and advisors who agree
to maintain a similar confidence.

 

(b)          Subject to the provisions of Section 14.15(a), Operating Member,
TRS and REIT each agree not to disclose any Confidential Information to any
Person (other than a Person (including without limitation an attorney or
advisor) agreeing to maintain all Confidential Information in strict confidence
or a judge, magistrate or referee in any action, suit or proceeding relating to
or arising out of this Agreement or otherwise), and to keep confidential all
documents (including, without limitation, responses to discovery requests)
containing any Confidential Information. Each Operating Member, TRS and REIT
hereby consents in advance to any motion for any protective order brought by
MN Retail represented as being intended by MN Retail to implement the purposes
of this Section 14.15, provided that, if Operating Member, TRS and REIT receives
a request to disclose any Confidential Information under the terms of a valid
and effective order issued by a court or governmental agency and the order was
not sought by or on behalf of or consented to by Operating Member, TRS and REIT,
as applicable, then Operating Member, TRS or REIT may disclose the Confidential
Information to the extent required if Operating Member, TRS and REIT, as
applicable, as promptly as practicable (i) notifies MN Retail of the existence,
terms and circumstances of the order, (ii) consults in good faith with MN Retail
on the advisability of taking legally available steps to resist or to narrow the
order, and (iii) if disclosure of the Confidential Information is required,
exercises its best efforts to obtain a protective order or other reliable
assurance that confidential treatment will be accorded to the portion of the
disclosed Confidential Information that MN Retail designates. The cost
(including, without limitation, attorneys’ fees and expenses) of obtaining a
protective order covering Confidential Information designated by MN Retail will
be borne by the Company.

 

(c)          The covenants contained in this Section 14.15 will survive the
Transfer of the Interest of any Member and the termination of the Company.

 

 83 

 

  

14.16Venue

 

Each of the Members consents to the jurisdiction of any court in Wilmington,
Delaware for any action arising out of matters related to this Agreement. Each
of the Members waives the right to commence an action in connection with this
Agreement in any court outside of Wilmington, Delaware.

 

14.17Waiver of Jury Trial

 

EACH OF THE MEMBERS HEREBY WAIVES TRIAL BY JURY IN ANY ACTION ARISING OUT OF
MATTERS RELATED TO THIS AGREEMENT, WHICH WAIVER IS INFORMED AND VOLUNTARY.

 

14.18Attorney Representation

 

Each Member hereby acknowledges and agrees that: (i) in the negotiation and
preparation of this Agreement and with respect to the matters contemplated
hereby MN Retail has been independently represented by the law firm of Elkins
Kalt Weintraub Reuben Gartside LLP (“Elkins Kalt”), Operating Member, TRS and
REIT have been independently represented by the law firm of Boutin Jones Inc.
(“Boutin Jones”); (ii) Elkins Kalt has represented both MN Retail and its
Affiliates in other related and unrelated matters; (iii) each Member hereby
waives any potential conflict of interest resulting from Elkins Kalt’s
representation of MN Retail and MN Retail’s Affiliates with respect to this
Agreement and the Company with respect to other related and unrelated matters;
(iv) Operating Member, TRS and REIT agree and acknowledge that in the event of a
default on the part of Operating Member, TRS and/or REIT under this Agreement,
Elkins Kalt shall be free to represent the Company, MN Retail and MN Retail’s
Affiliates in the enforcement of this Agreement; and (v) MN Retail agrees and
acknowledges that in the event of a default on the part of MN Retail under this
Agreement, Boutin Jones shall be free to represent Operating Member, TRS and/or
REIT in the enforcement of this Agreement.

 

14.19Cooperation

 

In the event that MN Retail in good faith proposes a restructuring of the
Company in order to avoid the imposition of a corporate tax on any income of the
Company or to minimize the effects of any UBTI on MN Retail and/or its direct or
indirect partners, members or shareholders, Operating Member shall cooperate
with and consent to such restructuring, provided same does not materially
adversely affect Operating Member, TRS or REIT.

 

[SIGNATURES ON FOLLOWING PAGES]

 

 84 

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the introductory paragraph hereof.

 

  Operating Member:       GLB SGO MN, LLC,   a Delaware limited liability
company       By: /s/ Andrew Batinovich   Name: Andrew Batinovich   Title:
President and Chief Executive Officer

 

Signatures Continue on Next Page

  

 Signature Page 

 

  

  TRS:       SRT TRS, LLC,   A Delaware limited liability company            
By: STRATEGIC REALTY OPERATING PARTNERSHIP, L.P.,     a Delaware limited
partnership,     its sole member               By: STRATEGIC REALTY TRUST, INC.,
      a Maryland corporation,       its general partner                 By:
  /s/ Andrew Batinovich       Name: Andrew Batinovich       Title:   President
and Chief Executive Officer

 

Signatures Continue on Next Page

 

 Signature Page 

 

  

  REIT:       SRT SGO MN, LLC,   A Delaware limited liability company          
  By: STRATEGIC REALTY OPERATING PARTNERSHIP, L.P.,     a Delaware limited
partnership,     its sole member               By: STRATEGIC REALTY TRUST, INC.,
      a Maryland corporation,       its general partner                 By:
  /s/ Andrew Batinovich       Name: Andrew Batinovich       Title:   President
and Chief Executive Officer

 

Signatures Continue on Next Page

  

 Signature Page 

 

  



  MN Retail:         MN RETAIL GRAND AVENUE PARTNERS, LLC   a Delaware limited
liability company         By:   /s/ Justin Gulchard   Name: Justin Gulchard  
Its:  Authorized Signatory         By:   /s/ Jared Lazarus   Name: Jared Lazarus
  Its:  Authorized Signatory



 



 Signature Page 

 



 

[ex10-1pg94.jpg]

 

 

 

 

[ex10-1pg95.jpg]

 

 

 

 

[ex10-1pg96.jpg]

 

 

 

 

[ex10-1pg97.jpg]

 

 

 

 

[ex10-1pg98.jpg]

 

 

 

 

[ex10-1pg99.jpg]

 

 

 

 

[ex10-1pg100.jpg]

 

 

 

 

[ex10-1pg101.jpg]

 

 

 

 

[ex10-1pg102.jpg]

 

 

 

 

[ex10-1pg103.jpg]

 

 

 

 

[ex10-1pg104.jpg]

 

 

 

 

[ex10-1pg105.jpg]

 

 

 

 

[ex10-1pg106.jpg]

 

 

 

 

[ex10-1pg107.jpg]

 

 

 

 

[ex10-1pg108.jpg]

 

 

 

 

[ex10-1pg109.jpg]

 

 

 

 

[ex10-1pg110.jpg]

 

 

 

 

[ex10-1pg111.jpg]

 

 

 

 

[ex10-1pg112.jpg]

 

 

 

 

[ex10-1pg113.jpg]

 

 

 

 

[ex10-1pg114.jpg]

 

 

 

 

[ex10-1pg115.jpg]

 

 

 

 

[ex10-1pg116.jpg]

 

 

 

 

[ex10-1pg117.jpg]

 

 

 

 

[ex10-1pg118.jpg]

 

 

 

 

[ex10-1pg119.jpg]

 

 

 

 

[ex10-1pg120.jpg]

 

 

 

 

[ex10-1pg121.jpg]

 

 

 

 

[ex10-1pg122.jpg]

 

 

 

 

[ex10-1pg123.jpg]

 

 

 

 

[ex10-1pg124.jpg]

 

 

 

 

[ex10-1pg125.jpg]

 

 

 

 

[ex10-1pg126.jpg]

 

 

 

 

[ex10-1pg127.jpg]

 

 

 

 

[ex10-1pg128.jpg]

 

 

 

 

[ex10-1pg129.jpg]

 

 

 

 

[ex10-1pg130.jpg]

 

 

 

 

[ex10-1pg131.jpg]

 

 

 

 

[ex10-1pg132.jpg]

 

 

 

 

[ex10-1pg133.jpg]

 

 

 

 

[ex10-1pg134.jpg]

 

 

 

 

[ex10-1pg135.jpg]

 

 

 

 

[ex10-1pg136.jpg]

 

 

 

 

[ex10-1pg137.jpg]

 

 

 

 

[ex10-1pg138.jpg]

 

 

 

 

[ex10-1pg139.jpg]

 

 

 

 

[ex10-1pg140.jpg]

 

 

 

 

[ex10-1pg141.jpg]

 

 

 

 

[ex10-1pg142.jpg]

 

 

 

 

[ex10-1pg143.jpg]

 

 

 

 

[ex10-1pg144.jpg]

 

 

 

 

[ex10-1pg145.jpg]

 

 

 

 

[ex10-1pg146.jpg]

 

 

 

 

[ex10-1pg147.jpg]

 

 

 

 

[ex10-1pg148.jpg]

 

 

 

 

[ex10-1pg149.jpg]

 

 

 

 

[ex10-1pg150.jpg]

 

 

 

 

[ex10-1pg151.jpg]

 

 

 

 

[ex10-1pg152.jpg]

 

 

 

 

[ex10-1pg153.jpg]

 

 

 

 

[ex10-1pg154.jpg]

 

 

 

 

[ex10-1pg155.jpg]

 

 

 

 

[ex10-1pg156.jpg]

 

 

 

 

[ex10-1pg157.jpg]

 

 

 

 

[ex10-1pg158.jpg]

 

 

 

 

[ex10-1pg159.jpg]

 

 

 

 

[ex10-1pg160.jpg]

 

 

 

 

[ex10-1pg161.jpg]

 

 

 

 

[ex10-1pg162.jpg]

 

 

 

 

[ex10-1pg163.jpg]

 

 

 

 

[ex10-1pg164.jpg]

 

 

 

 

[ex10-1pg165.jpg]

 

 

 

 

[ex10-1pg166.jpg]

 

 

 

 

[ex10-1pg167.jpg]

 

 

 

 

[ex10-1pg168.jpg]

 

 

 

 

[ex10-1pg169.jpg]

 

 

 

 

[ex10-1pg170.jpg]

 

 

 

 

[ex10-1pg171.jpg]

 

 

 

 

[ex10-1pg172.jpg]

 

 

 

 

[ex10-1pg173.jpg]

 

 

 

 

[ex10-1pg174.jpg]

 

 

 

 

[ex10-1pg175.jpg]

 

 

 

 

[ex10-1pg176.jpg]

 

 

 

 

[ex10-1pg177.jpg]

 

 

 

 

EXHIBIT B

 

Approved Professionals

 

1.          Accounting Professional: Deloitte Consulting LLP

 

2.          Auditor: Moss Adams

 

 Exhibit B 

 

 

EXHIBIT C

 

EXAMPLE OF OPERATION OF CALCULATION SET FORTH IN SECTION 4.03(c)

 

By way of example only, and without limitation, assume that on the Effective
Date, the Category B Members made Category B Capital Contributions aggregating
$1,000,000, of which $800,000 was made by MN Retail, with a Category B
Percentage Interest of 80.0%, $100,000 was made by REIT with a Percentage
Interest of 10%, and $100,000 was made by Operating Member, with a Category B
Category B Percentage Interest of 10%. Subsequent to the Effective Date, the
Managing Member calls for Category B Additional Capital Contributions of
$500,000 in the aggregate (the “Additional Capital Call”), of which MN Retail is
responsible for $400,000, REIT is responsible for $50,000 and Operating Member
is responsible for $50,000. MN Retail and Operating Member each make their
shares of the Additional Capital Call, but REIT does not, and MN Retail and
Operating Member each (based on their relative Category B Percentage Interests)*
also make the $50,000 contribution on behalf of REIT. Such $50,000 is a
“Substituted Capital Contribution”, and after the Additional Capital Call is
funded, the Category B Members’ Category B Percentage Interests shall have been
adjusted as follows, in accordance with Section 4.03(c):

 

1.          MN Retail: The adjusted Category B Percentage Interest of MN Retail,
in the aggregate, is calculated by dividing (1) the positive difference, if any,
between (a) the sum of (i) one hundred percent (100%) of the aggregate
Category B Capital Contributions (excluding Substituted Capital Contributions)
then or theretofore made by MN Retail to the Company ($1,200,000), plus
(ii) 200% of the Substituted Capital Contributions then or theretofore made by
MN Retail to the Company ($44,444.44), minus (b) the Category B Excess Amounts
attributable to the Substituted Capital Contributions then or theretofore made
by REIT to the Company ($0), by (2) one hundred percent (100%) of the aggregate
Category B Capital Contributions (including without limitation Substituted
Capital Contributions) then or theretofore made by all of the Category B Members
to the Company ($1,500,000). This results in a Category B Percentage Interest
for MN Retail of (i) the sum of $1,200,000 plus $88,888.88, divided by (ii)
$1,500,000 = 85.93%.

 

2.          Operating Member: The adjusted Category B Percentage Interest of
Operating Member, in the aggregate, is calculated by dividing (1) the positive
difference, if any, between (a) the sum of (i) one hundred percent (100%) of the
aggregate Category B Capital Contributions (excluding Substituted Capital
Contributions) then or theretofore made by Operating Member to the Company
($150,000), plus (ii) 200% of the Substituted Capital Contributions then or
theretofore made by Operating Member to the Company ($5,555.56), minus (b) the
Category B Excess Amounts attributable to the Substituted Capital Contributions
then or theretofore made by REIT to the Company ($0), by (2) one hundred percent
(100%) of the aggregate Category B Capital Contributions (including without
limitation Substituted Capital Contributions) then or theretofore made by all of
the Category B Members to the Company ($1,500,000). This results in a Category B
Percentage Interest for Operating Member of (i) the sum of $150,000 plus
$11,111.12, divided by (ii) $1,500,000 = 10.74%.

 

 Exhibit C-1 

 

 

3.          REIT: REIT’s adjusted Category B Percentage Interest is calculated
by dividing (1) the positive difference, if any, between (a) the sum of (i) one
hundred percent (100%) of the aggregate Category B Capital Contributions
(excluding Substituted Capital Contributions) then or theretofore made by REIT
to the Company ($100,000), plus (ii) 200% of the Substituted Capital
Contributions then or theretofore made by REIT to the Company ($0), minus
(b) the Category B Excess Amounts attributable to the Substituted Capital
Contributions then or theretofore made by MN Retail and Operating Member to the
Company ($44,444.44 and ($5,555.56, respectively), by (2) one hundred percent
(100%) of the aggregate Category B Capital Contributions (including without
limitation Substituted Capital Contributions) then or theretofore made by all of
the Category B Members to the Company ($1,500,000). This results in a Category B
Percentage Interest for REIT of (i) the difference between $100,000 minus
$50,000, divided by (ii) $1,500,000 = 3.33%.

 

*Relative Category Percentage Interests are calculated by dividing the
Category Percentage Interest of a Category B Member by the aggregate Category B
Percentage Interest of all contributing Category B Members (i.e., 80/(80+1) =
98.77% and 1/(80+1) = 1.23%, respectively).

 

 Exhibit C-2 

 

 

EXHIBIT D

 

Performance Goals

 

Investment must (i) achieve 90% of budgeted NOI based on projections at closing
and (ii) maintain leases covering in excess of 75% of the rentable square
footage of all properties comprising the Investment. MN Retail may assign
Operating Member’s Incentive Fee to a replacement third party upon a specified
termination event relating to “bad boy” acts of the Operating Member or
violation of the Performance Tests.

 

Budgeted Net Operating Income  Yr 1   Yr 2   Yr 3   Yr 4   Yr 5  Year Ending 
Mar-16   Mar-17   Mar-18   Mar-19   Mar-20  Aurora Commons - Office  $137,313  
$126,540   $162,840   $144,673   $175,062  Aurora Commons - Retail   633,879  
 655,963    662,723    664,729    710,239  Constitution Trail   2,104,714  
 2,208,270    2,414,195    2,553,749    2,564,344  Osceola Village   1,575,656  
 1,586,072    1,716,547    1,665,533    1,717,043  Total Budgeted NOI 
$4,451,562   $4,576,845   $4,956,305   $5,028,684   $5,166,688              
              % of Budgeted NOI   90%   90%   90%   90%   90% NOI Threshold 
$4,006,406   $4,119,161   $4,460,675   $4,525,816   $4,650,019 

 

 Exhibit D 

 

 

SCHEDULE A-1

 

ESTIMATED REQUIRED CATEGORY A INITIAL CAPITAL CONTRIBUTIONS

 

MN Retail  $7,389,998         Operating Member  $923,750         TRS  $923,750 

 

 Schedule A-1 

 

 

SCHEDULE A-2

 

ESTIMATED REQUIRED CATEGORY B INITIAL CAPITAL CONTRIBUTIONS

 

MN Retail  $16,578,002         Operating Member  $2,072,250         TRS 
$2,072,250 

 

 Schedule A-2 

 

 

SCHEDULE B-1

 

CATEGORY A PROPERTY

 

Maplewood – Rochester, Minnesota

 

Barnes & Nobel – Omaha, Nebraska

 

Lakeville – Lakeville, Minnesota

 

Jamestown Business Center – Jamestown, North Dakota

 

Evergreen – Pine City, Minnesota

 

Burnsville — Burnsville, Minnesota

 

Evergreen C-Store – Pine City, Minnesota

 

Buffalo Mall – Jamestown, North Dakota

 

 Schedule B-1 

 

 

SCHEDULE B-2

 

CATEGORY B PROPERTY

 

Chanhassen — Chanhassen, Minnesota

 

Westgate – St. Cloud, Minnesota

 

Westlake – Forest Lake, Minnesota

 

South Pond – Champlin, Minnesota

 

Med Park Mall – Grand Forks, North Dakota

 

Duluth 4615 Grand — Duluth, Minnesota

 

Duluth Denfield — Duluth, Minnesota

 

Monticello — Monticello, Minnesota

 

 Schedule B-2 

 

 

SCHEDULE C

 

SAMPLE CALCULATION OF ASSET MANAGEMENT FEE

 

Sample Calculation of Asset Management Fee

 

Property  Investment Value  Burnsville  $1,300,000  Champlin South Pond 
$2,200,000  Chanhassen West Village  $29,200,000  4615 Grand  $900,000  Denfield
Retail  $4,000,000  Forest Lake Westlake  $5,200,000  Grand Forks-MedPark 
$960,000  Buffalo Mall  $2,800,000  Jamestown Bus Ctr  $2,300,000  Lakeville 
$2,500,000  Monticello  $500,000  Barnes & Noble  $4,200,000  Pine
City-Evergreen C Store  $300,000  Pine City-Evergreen Sq  $1,100,000  Maplewood
Square  $15,000,000  Westgate  $8,100,000         Total  $80,560,000        
Asset Fee (monthly)   0.020830%        Monthly Fee  $16,780.65 

 

 Schedule C 

 

 

SCHEDULE D

 

ONGOING CLASS ACTION AGAINST SRT

 

Case No. 13-CV-04921-JST currently pending before the United States District
Court for the Northern District of California [captioned as LEWIS BOOTH, as
Trustee for the Booth Trust dated 11-20-96, and STEPHEN DREWS, on behalf of
themselves and all others similarly situated, Plaintiffs, v. STRATEGIC REALTY
TRUST, INC. (f/k/a TNP STRATEGIC RETAIL TRUST, INC.), THOMPSON NATIONAL
PROPERTIES, LLC, TNP STRATEGIC ADVISOR, LLC, TNP SECURITIES, LLC, ANTHONY W.
THOMPSON, CHRISTOPHER S. CAMERON, JAMES R. WOLFORD, JACK R. MAURER, PHILLIP I.
LEVIN, ARTHUR M. FRIEDMAN, JEFFREY S. ROGERS, ROBERT N. RUTH, and PETER K.
KOMPANIEZ, Defendants].

 

 Schedule D 

 